Exhibit 10.14

 

 

PARTICIPATION AGREEMENT

DATED AS OF DECEMBER 31, 2013

BETWEEN

LAM RESEARCH CORPORATION,

AS LESSEE,

AND

BTMU CAPITAL LEASING & FINANCE, INC.,

AS LESSOR

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.1.

 

Definitions.

     2   

SECTION 1.2.

 

Rules of Interpretation.

     2   

ARTICLE II THE CREDITS

     3   

SECTION 2.1.

 

Equity Investment Commitments.

     3   

SECTION 2.2.

 

Equity Investment.

     3   

SECTION 2.3.

 

Calculation of Rent.

     4   

SECTION 2.4.

 

Interim Yield; Yield.

     4   

SECTION 2.5.

 

Capitalized Yield.

     5   

SECTION 2.6.

 

Fees.

     5   

SECTION 2.7.

 

Computations.

     6   

SECTION 2.8.

 

Determination of Yield Rate and Payment Periods.

     6   

SECTION 2.9.

 

Change of Circumstances.

     7   

SECTION 2.10.

 

Funding Losses.

     11   

SECTION 2.11.

 

Alternate Office.

     11   

SECTION 2.12.

 

Nature of Transaction.

     11   

SECTION 2.13.

 

Amounts Due.

     12   

ARTICLE III CONDITIONS PRECEDENT; ADVANCES

     13   

SECTION 3.1.

 

Closing Date Conditions.

     13   

SECTION 3.2.

 

Condition to Lessee’s Obligations on Closing Date.

     18   

SECTION 3.3.

 

Conditions to Each Advance.

     19   

SECTION 3.4.

 

Fundings Generally.

     23   

SECTION 3.5.

 

Application of Funds.

     26   

SECTION 3.6.

 

Deliveries Upon Completion.

     27   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     28   

SECTION 4.1.

 

Representations and Warranties of Lessee.

     28   

SECTION 4.2.

 

Representations and Warranties of the Lessor.

     34   

ARTICLE V COVENANTS OF LESSEE

     34   

SECTION 5.1.

 

Financial Reporting.

     34   

SECTION 5.2.

 

Affirmative Covenants of Lessee.

     36   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.3.

 

Negative Covenants of the Lessee.

     38   

SECTION 5.4.

 

Covenants Related to Leased Property, Overall Transaction.

     40   

ARTICLE VI OTHER COVENANTS; ASSIGNMENTS

     41   

SECTION 6.1.

 

Cooperation with Lessee.

     41   

SECTION 6.2.

 

Covenants of the Lessor.

     41   

SECTION 6.3.

 

Assignments.

     43   

SECTION 6.4.

 

Participations.

     44   

ARTICLE VII INDEMNIFICATION AND ADDITIONAL PAYMENTS

     45   

SECTION 7.1.

 

General Indemnification.

     45   

SECTION 7.2.

 

General Tax Indemnity.

     49   

SECTION 7.3.

 

Withholding Tax Documentation.

     55   

SECTION 7.4.

 

Gross Up.

     57   

SECTION 7.5.

 

Leased Property Indemnity.

     57   

ARTICLE VIII MISCELLANEOUS

     58   

SECTION 8.1.

 

Survival of Indemnities.

     58   

SECTION 8.2.

 

No Broker, etc.

     58   

SECTION 8.3.

 

Notices.

     58   

SECTION 8.4.

 

Counterparts.

     58   

SECTION 8.5.

 

Amendments.

     59   

SECTION 8.6.

 

Headings, etc.

     59   

SECTION 8.7.

 

Parties in Interest.

     59   

SECTION 8.8.

 

Governing Law.

     59   

SECTION 8.9.

 

Payment of Transaction Costs and Other Costs.

     59   

SECTION 8.10.

 

Severability.

     60   

SECTION 8.11.

 

Limited Liability.

     60   

SECTION 8.12.

 

Submission to Jurisdiction; Waivers.

     60   

SECTION 8.13.

 

Reproduction of Documents.

     61   

SECTION 8.14.

 

Role of Arranger.

     61   

SECTION 8.15.

 

Payments in Dollars.

     62   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.16.

 

Confidentiality.

     62   

SECTION 8.17.

 

Entire Agreement.

     62   

SECTION 8.18.

 

UCC Filings and Other Matters.

     62   

 

Appendix I    Common Definitions Schedule I    Equity Investment Schedule II   
Addresses For Notice; Wire Instructions Schedule III    [Intentionally Omitted]
Schedule IV    Description of Site Owned by Lessee Exhibit A    Form of Advance
Request

 

iii



--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

THIS PARTICIPATION AGREEMENT, dated as of December 31, 2013 (this “Agreement”),
is made between LAM RESEARCH CORPORATION, a Delaware corporation, as Lessee (the
“Lessee”), and BTMU CAPITAL LEASING & FINANCE, INC., a Delaware corporation, as
Lessor (the “Lessor”).

PRELIMINARY STATEMENT

A. The Lessee leases each Site and Existing Improvements from the Existing
Lessor pursuant to the Existing Operative Documents.

B. The Lessee and the Lessor desire to (i) have the Existing Lessor convey each
Site and Existing Improvement thereon to the Lessor subject to the Existing
Leases pursuant to the Sale Closing Documents, (ii) amend and restate the
Existing Leases and continue to lease each Site and Existing Improvements
thereon pursuant to the respective Leases, and (iii) enter into the Overall
Transaction.

C. Lessor will fund such acquisition of the Sites and Existing Improvements
thereon with the proceeds of an Advance on the Closing Date subject to the terms
and conditions set forth herein.

D. The Lessor desires to appoint the Lessee as its Constructor and construct the
New Improvements (Fremont 3E) on the Unimproved Land and, upon Completion, to
lease to Lessee the New Improvements (Fremont 3E) pursuant to Lease Fremont 3E.

E. Subject to the terms and conditions of this Agreement and the other Operative
Documents, as of the Closing Date:

 

  (i) the Lessor and the Constructor will enter into the Construction Agency
Agreement pursuant to which the Constructor will act as agent for the Lessor and
will construct the New Improvements (Fremont 3E) on the Unimproved Land;

 

  (ii) with respect to each Site, the Lessor and the Lessee will enter into a
Lease pursuant to which the Lessor will lease each Site and the Existing
Improvements or New Improvements (Fremont 3E) thereon, as applicable, to the
Lessee; and

 

  (iii)

the Lessee and the Lessor will enter into a Memorandum of Lease for each Site
pursuant to which (x) notice of the leasing of such Site and the Existing
Improvements or New Improvements (Fremont 3E) thereon, as applicable, to the
Lessee will be publicized, (y) the Lessee will grant the Lessor a Lien on and a
security interest in its interest in



--------------------------------------------------------------------------------

  such Site and the Existing Improvements or New Improvements (Fremont 3E)
thereon, as applicable, to secure its obligations under the Operative Documents,
and (z) the Lessor will grant the Lessee a Lien on and a security interest in
its interest in such Site and the Existing Improvements or New Improvements
(Fremont 3E) thereon, as applicable, to secure its conveyance of such interests
to Lessee under certain circumstances.

F. During the Construction Period with respect to the New Improvements (Fremont
3E):

 

  (i) the Lessor will, pursuant to the terms of this Agreement, undertake to
fund Advances to the Constructor or its designee on the Advance Date specified
in any Advance Request in an aggregate amount not to exceed the Lessor’s
Commitment;

 

  (ii) Constructor, using Advances funded by the Lessor from the Equity
Investment, will construct the New Improvements (Fremont 3E) on the Unimproved
Land pursuant to the Construction Agency Agreement; and

 

  (iii) notwithstanding the effectiveness of certain covenants and terms of
Lease Fremont 3E during such period, the Lessee will not be required to begin to
make scheduled payments of Basic Rent under such Leases until the Base Term
Commencement Date.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Unless the context shall otherwise require,
capitalized terms used and not defined herein shall have the meanings assigned
thereto in the Common Definitions attached hereto as Appendix I for all purposes
hereof.

SECTION 1.2. Rules of Interpretation. Except as otherwise expressly provided,
the rules of interpretation set forth in the Common Definitions attached hereto
as Appendix I shall apply to this Agreement and the other Operative Documents.

 

2



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.1. Equity Investment Commitments.

Subject to the terms and conditions set forth herein, Lessor shall make
installments of Equity Investment in Dollars, in immediately available funds, in
the form of Advances in an amount that will not result in the aggregate amount
of Lessor’s Equity Investment exceeding its Commitment as set forth on Schedule
I hereto. All installments of Equity Investment shall be paid to the Constructor
(or its designee) on the Advance Dates in accordance with Sections 3.3 and 3.4
and the proceeds of the Equity Investment shall be applied in accordance with
Section 3.5. Amounts repaid or prepaid in respect of the Equity Investment may
not be re-borrowed.

SECTION 2.2. Equity Investment.

(a) Procedure for Investment. With respect to (i) the Closing Date for the
acquisition of the Existing Improvements and the related Sites and (ii) the
Construction Period on any Advance Date for the acquisition of the Unimproved
Land and Construction of the New Improvements (Fremont 3E), upon receipt of an
Advance Request pursuant to Section 3.3(a), and, in each case, subject to the
terms and conditions of this Agreement, the Lessor agrees that it shall wire
transfer a portion of its Equity Investment equal to the amount of the Advance
set forth in such Advance Request, in immediately available federal funds to
such account as the Constructor shall have indicated in the Advance Request and
for same day value; provided, that if the terms and conditions for such Advance
set forth herein have not been satisfied by 5:00 p.m. New York time on the
Business Day immediately preceding such Advance Date, the Lessor shall not be
obligated to maintain the availability of its funds for such Advance unless the
Lessor has received a satisfactory indemnity for the investment of such funds.
Notwithstanding any other provision hereof, Lessor shall not be obligated to
make available any Equity Investment if, after giving effect to the proposed
Equity Investment, the aggregate outstanding Equity Investment of Lessor shall
exceed the Lessor’s Commitment.

(b) Returns on and of Equity Investment. Lessor shall be entitled to a return on
the Equity Investment in the amount of Interim Yield or Yield, as applicable,
which is payable in accordance with Section 2.4 hereof. With respect to each
Lease, Lessor shall be entitled to a return of its Equity Investment
outstanding, in full, together with (i) Interim Yield or Yield, as applicable,
accrued thereon to the date of return, and (ii) all other amounts then due and
payable by Lessee hereunder or under the other Operative Documents (except under
Other Lease Documents) to the Lessor, upon the first to occur of:

(i) purchase by Lessee of the respective Leased Property pursuant to Article
XIII or Article XX of such Lease, such return to be due on the date specified in
such provisions for payment with respect to such purchase;

(ii) the Return Date; and

 

3



--------------------------------------------------------------------------------

(iii) a termination of such Lease during the Construction Period pursuant to
Article XIII of the Lease, such return to be due on the date of such
termination.

(c) Scheduled Return of Investment. Except in the case of a required return
described in Section 2.2(b) above or upon default, no return in respect of the
Equity Investment shall be due prior to the Final Maturity Date. On the Final
Maturity Date, the Lessor shall be entitled to the aggregate unpaid Equity
Investment as of such date.

SECTION 2.3. Calculation of Rent.

(a) Calculation of Interim Rent. Subject to Section 2.5, with respect to Lease
Fremont 3E prior to the Base Term Commencement Date thereunder, Interim Rent
shall be payable on the Interim Accrual Date in an amount equal to all Interim
Yield then due on the outstanding Equity Investment.

(b) Calculation of Basic Rent. With respect to each Lease, Basic Rent shall be
payable from time to time on each Payment Date during the Base Term in an amount
equal to all Yield then due on the outstanding Equity Investment.

SECTION 2.4. Interim Yield; Yield.

(a) Calculation of Interim Yield and Yield. During any Interim Term under a
Lease, the amount of the Equity Investment outstanding from time to time with
respect to such Lease shall accrue Interim Yield during each Interim Accrual
Period at a rate per annum equal to the then applicable Interim Yield Rate.
During the Base Term under each Lease, the amount of the Equity Investment
outstanding from time to time with respect to such Lease shall accrue Yield
during each Payment Period at a rate per annum equal to the then applicable
Yield Rate. Yield shall be payable in arrears on each Payment Date and, subject
to Section 2.5, Interim Yield shall be payable in arrears on each Interim
Accrual Date. Notwithstanding anything to the contrary contained herein or in
any of the other Operative Documents, Yield Determination Date with respect to
the initial Interim Accrual Period and the initial Payment Period (which shall
be three (3) months), as applicable, shall be the Business Day prior to the
Closing Date and (i) the Equity Investment outstanding under the Lease Fremont
3E shall accrue Interim Yield during such Interim Accrual Period at a rate per
annum equal to the Lessor’s actual cost of funds for such period as set forth in
a notice from Lessor to Lessee which notice shall include a confirmation that
the cost of funds being claimed in such notice represents a reasonable
approximation of the cost of funding such Equity Investment as of the date of
such funding from the London interbank market or whatever other sources are
reasonably available to Lessor, and (ii) the Equity Investment outstanding under
each other Lease shall accrue Yield at a rate per annum equal to the LIBOR Rate
determined on such date for such Payment Period as set forth in a notice from
Lessor to Lessee.

(b) Alternate Base Rate. To the extent any Equity Investment shall accrue
interest at the Interim LIBOR Rate or the LIBOR Rate, as applicable, and if,
pursuant to Section 2.9(a) or (b), the Lessor is unable to obtain or maintain an
Interim LIBOR Rate or a LIBOR Rate for an Interim Accrual Period or a Payment
Period, as applicable, such Equity Investment shall

 

4



--------------------------------------------------------------------------------

accrue yield at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin until the date on which Lessor shall be able to obtain or
maintain an Interim LIBOR Rate or LIBOR Rate for such Equity Investment for such
Interim Accrual Period or Payment Period, as applicable, at which time such
Alternate Base Rate Equity Investment shall convert to a LIBOR Equity
Investment.

(c) Overdue Rate. If all or a portion of (i) any Equity Investment, (ii) any
Interim Yield or Yield payable on any Equity Investment, or (iii) any other
amount payable to Lessor hereunder (whether in respect of yield, fees or other
amounts) shall not be paid when due (whether at the stated maturity thereof, by
acceleration or otherwise), then such overdue amount shall bear interest,
payable on demand, at a rate per annum which is equal to the Overdue Rate.
Without duplication of the foregoing, upon the occurrence and during the
continuance of any Event of Default, the Equity Investment and, to the extent
permitted by Applicable Law, Interim Yield or Yield on the Equity Investment and
interest on any other amounts owing hereunder or under the other Operative
Documents shall bear interest, payable on demand, at a per annum rate of two
percent (2%) greater than the rate which would otherwise be applicable. Such
interest shall be added to and constitute Supplemental Rent, payable by Lessee.

SECTION 2.5. Capitalized Yield.

During the Interim Term of each Lease of Unimproved Land, on each date which is
three (3) Business Days prior to any Interim Accrual Date, the Constructor shall
be deemed to have requested an Advance in an amount equal to Capitalized Yield
accrued on the Equity Investment with an Interim Accrual Period ending on such
Interim Accrual Date. The Advance Date with respect to each such Advance for
such accrued Capitalized Yield shall be the relevant Interim Accrual Date
(subject to the terms and conditions for an Advance set forth in this
Agreement). Pursuant to Section 2.4(a), the Lessor shall retain the Capitalized
Yield set forth therein. The Interim Accrual Period with respect to any such
Advance shall be the same as the Interim Accrual Period with respect to an
Advance of the same type that is made on the same Advance Date. Two (2) Business
Days prior to such Advance Date, the Lessor shall calculate such Capitalized
Yield accrued on the Equity Investment in accordance with the following sentence
and notify the Constructor thereof. On each such Advance Date, the Equity
Investment shall be increased by an amount equal to such Advance; provided,
however, that if any Advance hereunder would exceed the aggregate Available
Commitments of the Lessor, then the Lessor shall not have any obligation to make
any such funding, provided, however, that the Lessor may elect in its sole
discretion to increase the Commitment for such Advance.

SECTION 2.6. Fees.

Lessee shall authorize and request Advances to fund on the Closing Date and
during the Construction Period any and all Transaction Costs with respect to
which invoices have been received at least five (5) Business Days prior to an
Advance Date and fund any and all fees described in the succeeding provisions of
this Section 2.6 (collectively, the “Fees”) and, following the Construction
Period, shall pay all Transaction Costs and the Fees:

(a) on the Closing Date, the Lessee shall pay to the Arranger an arrangement and
structuring fee (the “Structuring Fee”) as previously agreed to in the Fee
Letter; and

 

5



--------------------------------------------------------------------------------

(b) on each third Interim Accrual Date occurring with respect to the Interim
Term of Lease Fremont 3E, the Lessee shall pay to the Lessor a non-utilization
fee (the “Non-Utilization Fee”) equal to the product of the Non-Utilization Fee
Rate per annum and the amount of its Commitment which is undrawn since the prior
Accrual Date on which a Non-Utilization Fee was paid.

SECTION 2.7. Computations.

Interim Yield and Yield on the Equity Investment and other accrued amounts under
the Operative Documents shall be calculated on the basis of a 360-day year for
the actual days elapsed at all times. Each determination of the Interim Yield
Rate and Yield Rate by the Lessor pursuant to any provision of this Agreement or
any other Operative Document shall be binding on Lessee in the absence of
manifest error.

SECTION 2.8. Determination of Yield Rate and Payment Periods.

(a) Determination of LIBOR Rate. The amount of Equity Investment outstanding
from time to time shall accrue Interim Yield and Yield at the rate per annum
equal to the Interim Yield Rate and the Yield Rate, respectively. The Lessor
shall as soon as practicable, but in no event later than 11:00 a.m., New York
time, two (2) Business Days prior to the effectiveness of each LIBOR Rate,
notify the Lessee of such LIBOR Rate and the corresponding Interim Yield Rate
and Yield Rate, as applicable, but failure to so notify shall not affect the
obligations of the parties hereunder or under the other Operative Documents.
During the Interim Term for Lease Fremont 3E, Interim Yield attributable to
amounts advanced by the Lessor will be (i) retained by the Lessor and added to
the Equity Investment with respect thereto pursuant to Section 2.5 and
(ii) capitalized monthly in arrears.

(b) Determination of LIBOR Rate Payment Periods. During any Interim Term, each
Interim Accrual Period applicable to the Equity Investment bearing yield at a
rate determined with respect to the Interim LIBOR Rate shall be a period of one
(1) month which shall commence on and include the Closing Date or the Interim
Accrual Date immediately following the prior Interim Accrual Period and end on
but not include the next Interim Accrual Date. During the Base Term of each
Lease, each Payment Period applicable to the Equity Investment bearing interest
at a rate determined with respect to the LIBOR Rate shall be determined by the
Lessee by providing the Lessor with irrevocable notice of such determination at
or before 1:00 p.m., New York time two (2) Business Days’ prior to the
commencement of such Payment Period, and shall be a period of three (3) months
or six (6) months, in each case, commencing after the end of the preceding
Payment Period applicable to such Equity Investment but, in any event, ending
not later than the date such Equity Investment shall be due and payable
including the Final Maturity Date. During the Base Term, (i) elections of
Payment Periods by Lessee shall apply to the Equity Investment bearing interest
at a rate determined with respect to the LIBOR Rate, and (ii) if the Lessee
fails to notify the Lessor of its preferred Payment Period for the Equity
Investment bearing interest at a rate determined with respect to the LIBOR Rate
in accordance with this clause (b), the Lessee shall be deemed to have elected
to continue the Equity Investment as Equity Investment bearing interest at a
rate determined with respect to the

 

6



--------------------------------------------------------------------------------

LIBOR Rate with a Payment Period of three (3) months, subject to Sections 2.9(a)
and (b) below.

(c) Alternate Base Rate Payment Periods. Each Payment Period applicable to the
Equity Investment bearing yield at a rate determined with respect to the
Alternate Base Rate shall be a period of one (1) month commencing after the end
of the preceding Interim Accrual Period or Payment Period applicable to such
Equity Investment. So long as none of the circumstances described in Sections
2.9(a) or (b) shall exist, the Lessee may elect to convert the Equity Investment
bearing yield at the Alternate Base Rate into an Equity Investment bearing yield
at a rate determined with respect to the LIBOR Rate by providing irrevocable
notice to the Lessor at least three (3) Business Days prior to the commencement
of the next Interim Accrual Period or Payment Period, as applicable, and such
conversion shall be effective on the commencement of such Interim Accrual Period
or Payment Period, as applicable.

(d) Applicability of Periods. The Interim Accrual Periods and Payment Periods
determined in accordance with clauses (b) and (c) above shall apply to the
Equity Investment as a whole and not as to any portions thereof.

(e) Binding Determinations. Each determination of an Interim Yield Rate or Yield
Rate pursuant to any provision of this Agreement or any other Operative Document
shall be conclusive and binding on the Lessee in the absence of manifest error.

SECTION 2.9. Change of Circumstances.

(a) Inability to Determine Rates. If on or before the first day of any Interest
Accrual Period or Payment Period for any Equity Investment which is to bear
interest at the Interim LIBOR Rate or LIBOR Rate, as applicable, the Lessor
determines in good faith (which determination shall be made on a basis that is
neither arbitrary nor capricious and shall be conclusive and binding on Lessee
absent manifest error) that (i) Interim LIBOR or LIBOR, as applicable, for such
Interim Accrual Period or Payment Period cannot be adequately and reasonably
determined due to the unavailability of funds in, or other circumstances
affecting, the London interbank market or (ii) as a result of events or
circumstances outside of Lessor’s control, deposits in Dollars in the London
interbank market are not available to the Lessor in the ordinary course of
business in sufficient amounts to make and/or maintain its Equity Investment,
then the Lessor shall give notice of such condition to Lessee as soon as
practicable thereafter together with an explanation in reasonable detail
describing such condition (“Notice of Inability to Determine Rates”). After the
giving of any such Notice of Inability to Determine Rates and until the Lessor
shall otherwise notify Lessee that the circumstances giving rise to such
condition no longer exist (which notice shall be given to Lessee promptly upon
Lessor’s good faith determination made on a basis that is neither arbitrary nor
capricious that the condition no longer exists), Lessee’s right to request the
making of and the obligations of the Lessor to make LIBOR Equity Investments (or
to roll over Equity Investments into LIBOR Equity Investments) shall be
suspended. Any such LIBOR Equity Investment outstanding at the commencement of
any such suspension relating thereto shall be automatically converted at the end
of the then current Interest Accrual Period or Payment Period therefor, as
applicable, or sooner, if required by Applicable Law, into an Alternate Base
Rate Equity Investment. Any Equity Investment requested or made

 

7



--------------------------------------------------------------------------------

after the commencement of any such suspension relating thereto shall be made as
an Alternate Base Rate Equity Investment. The Lessor shall promptly give the
Lessee written notice when it determines that the circumstances giving rise to
any Notice of Inability to Determine Rates no longer exists.

(b) Illegality. If:

(1) the Lessor shall determine in good faith (which determination shall be made
on a basis that is neither arbitrary nor capricious and shall be conclusive and
binding on Lessee absent manifest error) that after the date hereof the adoption
of any Applicable Law, any change in any Applicable Law or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Applicable Law as enacted, as a result of amendment, or otherwise), any
change in the interpretation or administration of any Applicable Law by any
Authority, or compliance by the Lessor with any request or directive of any
Authority having jurisdiction over the Lessor or any directive or guidance of
any national central banking authority, the European Central Bank or the Federal
Reserve Board (whether or not having the force of law) (a “Change of Law”) makes
it unlawful, or the applicable central bank or other applicable Authority
asserts that it is unlawful, or impossible for the Lessor or its principal bank
Affiliate to make, continue or maintain any amount of its Equity Investment on
an Interim LIBOR or LIBOR Rate basis, or

(2) an Event of Default shall have occurred and be continuing,

then the Lessor shall immediately notify the Lessee of such Change of Law
(“Notice of Change of Law”). Notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, guidelines and directives promulgated thereunder or in
connection therewith, and (y) and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to the Basel III Global
Regulatory Framework for more Resilient Bank and Banking Systems, shall in each
case be deemed to be a Change of Law for the purposes of this Section 2.9,
regardless of the date enacted, adopted or issued. Upon receipt of a Notice of
Change of Law (i) Lessee’s right to request the making of, and the Lessor’s
obligations to make LIBOR Equity Investments shall be suspended for so long as
such condition shall exist; and (ii) (x) upon demand from the Lessor and
provided that Lessor may not legally convert and continue the LIBOR Equity
Investment as an Alternate Base Rate Equity Investment under clause (y), Lessee
shall repay such LIBOR Equity Investments on the last day of the Interim Accrual
Period or Payment Period therefor if the Lessor may lawfully continue to
maintain such LIBOR Equity Investments to such day, or immediately if the Lessor
may not lawfully continue to maintain such LIBOR Equity Investments to such day
or (y) such outstanding LIBOR Equity Investments shall be converted into
Alternate Base Rate Equity

 

8



--------------------------------------------------------------------------------

Investments, at the election of Lessee, if the Lessor shall notify Lessee that
it may not lawfully continue to fund and maintain such LIBOR Equity Investments.
Any such conversion or prepayment of LIBOR Equity Investments made pursuant to
the preceding sentence prior to the last day of an Interim Accrual Period or
Payment Period for such Equity Investments shall be deemed a prepayment thereof
for purposes of Section 2.10. Any Equity Investment requested after the receipt
of a Notice of Change of Law shall be made as an Alternate Base Rate Equity
Investment. Equity Investments so converted into Alternate Base Rate Equity
Investments shall accrue yield at the rate per annum equal to the Alternate Base
Rate then in effect plus the Applicable Margin. The Lessor shall promptly give
the Lessee written notice when it determines, in good faith and on a basis that
is neither arbitrary nor capricious, that the circumstances giving rise to any
Notice of Change of Law no longer exist.

(c) Increased Costs. If on or after the date hereof, any Change of Law:

(i) shall subject the Lessor (or its applicable lending office) to any Tax with
respect to its Equity Investment or its obligation to provide additional Equity
Investment, or shall change the basis of taxation of payments to the Lessor (or
its applicable lending office) of the principal of or yield on its obligations
hereunder or any other amounts due under the Operative Documents in respect of
its obligations hereunder or thereunder (except for (A) franchise taxes or Taxes
related to the general authority of the Lessor or its applicable lending office
to do business, (B) Taxes imposed other than by way of withholding from payments
under this Agreement on the gross income of the Lessor or its applicable lending
office, (C) Taxes imposed by the jurisdiction where the Lessor is incorporated
(or any political subdivision thereof) or where it is managed or controlled or
where its applicable lending office is located, (D) Taxes that would not have
been imposed but for the failure to provide an IRS Form W-8BEN, W-8ECI or W-8IMY
or such other certification that may reasonably be requested in order to avoid
or eliminate any Taxes (or the withholding thereof), (E) withholding taxes
imposed under the laws of any jurisdiction other than the United States or any
State thereof, or (F) U.S. withholding Taxes imposed pursuant to FATCA); or

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the F.R.S. Board but, excluding,
with respect to any LIBOR Equity Investment, any such requirement with respect
to which the Lessor is entitled to compensation pursuant to clause (d) below),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lessor (or its
applicable lending office); or

(iii) shall impose on the Lessor any other condition not otherwise contemplated
hereunder affecting this Agreement or LIBOR Equity Investments made by the
Lessor or participation therein;

and the result of any of the foregoing is to increase the cost to the Lessor (or
its applicable lending office) of making or maintaining any Equity Investment or
to reduce the amount of any

 

9



--------------------------------------------------------------------------------

sum received or receivable by the Lessor (or its applicable lending office)
under this Agreement or any Lease by an amount deemed by the Lessor to be
material (provided, that any such determination by Lessor hereunder is made in
good faith on a basis that is neither arbitrary nor capricious and shall be
conclusive and binding on Lessee absent manifest error), then, within thirty
(30) days after demand by the Lessor, the Lessee shall, during any Interim Term,
authorize and request Advances to fund such additional amount or amounts as will
compensate the Lessor for such increased cost or reduction and, during any Base
Term, shall pay to the Lessor such additional amount or amounts as will
compensate the Lessor for such increased cost or reduction.

(d) Capital Requirements. Without duplication of amounts payable under
Section 2.9(c) above, if the Lessor shall have determined, in good faith (which
determination shall be made on a basis that is neither arbitrary nor capricious)
that (i) any Change of Law affects the amount of capital required or expected to
be maintained by the Lessor or its applicable lending office (a “Capital
Adequacy Requirement”) and (ii) the result of the Capital Adequacy Requirement
shall be to increase the cost to Lessor of making or maintaining any LIBOR
Equity Investment (taking into account the Lessor’s policies with respect to
capital adequacy), then from time to time, within fifteen (15) days after demand
therefor by the Lessor, the Lessee shall, during any Interim Term, authorize and
request Advances to fund during the Construction Period such additional amount
or amounts as will compensate the Lessor for such additional costs incurred and,
during any Base Term, shall pay to the Lessor such additional amount or amounts.

(e) Eurocurrency Reserves. For so long as the Lessor shall be required pursuant
to the requirements of the F.R.S. Board to maintain reserves with respect to
liabilities or assets consisting of or including “Eurocurrency liabilities” (or
any other category of liabilities which includes deposits by reference to which
the rate on LIBOR Equity Investment is determined or any category of extensions
of credit or other assets which includes loans by a non-United States office of
the Lessor to United States residents), then the Lessor may (provided, that any
such determination by Lessor hereunder is made in good faith on a basis that is
neither arbitrary nor capricious and shall be conclusive and binding on Lessee
absent manifest error), during any Interim Term, require the Lessee to authorize
and request Advances to fund and, during any Base Term, pay contemporaneously
with each payment of Yield on such Equity Investment, on a pro rata basis,
additional yield on the related Equity Investment of the Lessor at a rate per
annum determined by the Lessor up to but not exceeding the excess of (a)(i) the
applicable Interim LIBOR Rate or LIBOR Rate divided by (ii) one minus the LIBOR
Reserve Percentage over (b) the applicable Interim LIBOR Rate or LIBOR Rate. To
the extent the Lessor wishes to require Advances or payment of such additional
yield, the Lessor (x) shall so notify the Lessee, in which case such additional
yield on the Equity Investment of the Lessor shall be payable to the Lessor at
the place indicated in such notice with respect to each Interim Accrual Period
or Payment Period commencing at least ten (10) days after the giving of such
notice and (y) to the extent possible, shall notify the Lessee at least ten
(10) days prior to each date on which interest or yield is payable on the Equity
Investment of the amount then due it under this clause.

(f) Notice. Except as otherwise provided in this Section 2.9, the Lessor will
notify the Lessee of any event occurring after the date of this Agreement that
will entitle the

 

10



--------------------------------------------------------------------------------

Lessor to compensation pursuant to this Section as promptly as is practicable;
provided that Lessee is not required to compensate the Lessor under this
Section 2.9 for any increased costs or reduction incurred more than one hundred
eighty (180) days before the date Lessor first notifies Lessee of its intention
to demand compensation under this Section 2.9; provided further that if the
Change of Law that gives rise to such increased cost or reduction is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate of the Lessor
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder, accompanied by a computation in
reasonable detail of such amount or amounts, shall be conclusive absent manifest
error. In determining such amount, the Lessor may use any reasonable averaging
and attribution methods provided, that, such methods shall not be inconsistent
with the methods used by the Lessor in calculating the reduction in return
allocable to other similar loans, investments or commitments to other companies.

SECTION 2.10. Funding Losses.

If Lessee shall (a) repay, prepay or convert all or any portion of the Lease
Balance, the Interim Rent or Basic Rent for which is calculated at LIBOR, on any
day other than the last day of an Interim Accrual Period or a Payment Period
(including as a result of a Construction Event of Default or an Event of
Default) whether an optional prepayment or a mandatory prepayment; (b) fail to
consummate an Advance or roll over any such Lease Balance on the date specified
in any notice delivered pursuant hereto; or (c) fail to make any payment of any
such Lease Balance in accordance with any Early Termination Option, Event of
Loss or notice of payment thereof previously delivered to the Lessor; then, in
any such event, Lessee shall, upon demand by the Lessor, pay, as Supplemental
Rent, to the Lessor all actual, out-of-pocket costs, losses, liabilities and
expenses which the Lessor may incur as a result of such repayment, prepayment,
conversion or failure, including any actual, out-of-pocket loss, cost, liability
or expense actually incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by the Lessor to fund or maintain such Equity
Investment (but excluding any loss of anticipated profit or margin) (the “Break
Funding Amount”). A certificate of the Lessor setting forth any amount or
amounts that the Lessor is entitled to receive pursuant to this Section shall be
delivered to Lessee and shall be conclusive absent manifest error.

SECTION 2.11. Alternate Office. The Lessor agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.9(b) or 2.9(d) hereof or to
compensation under Section 7.4 hereof, it will, if requested by the Lessee, use
reasonable efforts (subject to overall policy considerations of the Lessor) to
designate another lending office for any Equity Investments affected by such
event; provided, that such designation is made on such terms that the Lessor and
its lending office suffer no legal, regulatory or material economic
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.11 shall
affect or postpone any of the obligations of the Lessee or the rights of the
Lessor provided in Sections 2.9(b) or 2.9(d) hereof or to compensation under
Section 7.4 hereof.

SECTION 2.12. Nature of Transaction.

 

11



--------------------------------------------------------------------------------

It is the intention of the parties that:

(a) each Lease constitutes an operating lease from Lessor to Lessee for purposes
of Lessee’s financial reporting under GAAP; and

(b) for United States federal, state and local income tax, property tax,
transfer tax, sales tax, franchise tax, general corporation tax and other
similar taxes that may be imposed upon net or gross income, bankruptcy
(including the substantive law upon which bankruptcy proceedings are based),
real estate, commercial law and all other purposes:

(i) such Leases and the Overall Transaction constitute a financing by the Lessor
to the Lessee, the obligations of the Lessee to pay Interim Rent and Basic Rent
shall be treated as payments of interest to the Lessor, and the payment by the
Lessee of any amounts in respect of the Lease Balance shall be treated as
payments of principal to the Lessor;

(ii) Lessee will not be entitled to, and shall not avail itself of, any of the
rights or benefits accorded to a lessee under Applicable Law except as expressly
permitted under the Leases and the Lessor will be deemed and will have the
rights of a lender making secured loans to the Lessee secured by, among other
things the Lessee Collateral; and

(iii) Lessee is and will be the owner of the Sites, the Improvements and the New
Improvements (Fremont 3E).

Nevertheless, the Lessee acknowledges and agrees that the Lessor has not made,
in any capacity, any representations or warranties concerning the tax,
accounting or legal consequences or characteristics of the Operative Documents
or any aspect of the Overall Transaction and that the Lessee has obtained and
relied upon such tax, accounting and legal advice concerning the Operative
Documents and the Overall Transaction as it deems appropriate, provided, that
the Lessee may rely on the representations and warranties contained in the
Operative Documents and the legal opinions issued to it in connection therewith
and to which it is an addressee. The Lessor acknowledges and agrees that the
Lessee has not made any representations or warranties concerning the tax,
accounting or legal consequences or characteristics of the Operative Documents
or any aspect of the Overall Transaction and that the Lessor has obtained and
relied upon such tax, accounting and legal advice concerning the Operative
Documents and the Overall Transaction as it deems appropriate, provided, that
the Lessor may rely on the representations and warranties contained in the
Operative Documents and the legal opinions issued in connection therewith.

SECTION 2.13. Amounts Due.

(a) Anything else herein or elsewhere to the contrary notwithstanding, it is the
intention of the Lessee and the Lessor that (i) during the Base Term, the amount
and timing of installments of Basic Rent due and payable from time to time from
the Lessee under each Lease shall be equal to the aggregate payments due and
payable in respect of Yield accrued on the Equity Investment due on each Payment
Date; (ii) if the Lessee elects an Early Termination

 

12



--------------------------------------------------------------------------------

Option or a Purchase Option under a Lease, the Equity Investment, all Yield
thereon, all Fees and Transaction Costs and all other obligations of the Lessee
owing to the Lessor shall be paid in full by the Lessee in accordance with
Article XX or Article XXI of such Lease, as applicable; (iii) if the Lessee
properly elects a Return Option and remarkets a Leased Property in accordance
with Article XXII of a Lease, in the absence of a Default or Event of Default
thereunder (other than an Event of Default that is declared solely and
exclusively on the basis of one or more 97-1 Event of Defaults with respect to
which Lessor has not yet commenced exercising remedies), Lessee shall be
required to pay the Sale Proceeds of the sale of such Leased Property (in an
amount not to exceed the Lease Balance, any excess being payable to the Lessee,
except in the case of application of Section 22.4 of the Lease), and if the Sale
Proceeds are less than the Lease Balance, the lesser of (x) the amount of such
difference and (y) the Recourse Deficiency Amount, all in accordance with
Article XXII of the Lease, and any amounts due pursuant to Article VII hereof
and Section 22.3(a) of the Lease (which aggregate amounts may be less than the
Lease Balance); and (iv) upon a Default or Event of Default (other than an Event
of Default that is declared solely and exclusively on the basis of one or more
97-1 Event of Defaults with respect to which Lessor has not yet commenced
exercising remedies), the amounts then due and payable by the Lessee under the
related Lease shall include all amounts necessary to pay in full the outstanding
Equity Investment and all accrued Yield thereon, plus all other amounts then
payable by the Lessee to the Lessor under Operative Documents.

(b) Lessee shall pay or repay the Advances at such times and in such amounts as
the Lease Balance becomes due and payable, which payment obligations shall be
satisfied by and to the extent of any payment made by or on behalf of the Lessee
pursuant to the Operative Documents of Rent, the Lease Balance, the Purchase
Amount, the Sales Proceeds or the Recourse Deficiency Amount, as the case may
be.

ARTICLE III

CONDITIONS PRECEDENT; ADVANCES

SECTION 3.1. Closing Date Conditions.

The obligations of Lessor to acquire the Sites and Existing Improvements, lease
the Leased Properties, finance the New Improvements (Fremont 3E), and issue its
Commitment and the effectiveness of this Agreement (the “Closing”) shall occur
at the offices of Dechert LLP, One International Place, 100 Oliver Street,
Boston, Massachusetts 02110 at 10:00 a.m. on December 31, 2013 (the “Closing
Date”) and shall be subject to the fulfillment to the satisfaction of, or waiver
by, the Lessor (acting directly or through its counsel) on or, unless otherwise
specified, prior to the Closing Date of the following conditions precedent:

(a) Authorization, Execution and Delivery of Operative Documents. The following
documents shall have been duly authorized, executed and delivered by the Lessee,
shall be in form and substance reasonably satisfactory to the Lessor and an
executed counterpart of each thereof shall have been received by the Lessor:

 

  (i) this Agreement;

 

13



--------------------------------------------------------------------------------

  (ii) each Lease;

 

  (iii) the Construction Agency Agreement;

 

  (iv) each Memorandum of Lease;

 

  (v) an Assignment of Contract for each then-existing Major Construction
Document;

 

  (vi) each Pledge Agreement;

 

  (vii) each Deposit Agreement;

 

  (viii) the Blocked Account Agreement; and

 

  (ix) the Shared Parking Agreement.

(b) Legal Opinions. Lessor shall have received the favorable opinion of Jones
Day, special counsel to Lessee, dated the Closing Date and in form and substance
reasonably satisfactory to Lessor.

(c) Insurance. Lessee shall have delivered the insurance certificates required
by Section 11.2 of each Lease to the Lessor.

(d) Governmental and Third Party Approvals. All necessary or advisable
Governmental Actions and all consents, approvals and authorizations of Persons
other than Authorities, required in connection with the Overall Transaction,
shall have been obtained or made and be in full force and effect and not be
subject to any pending procedures or appeals, whether administrative, judicial
or otherwise, except for (i) with respect to a Lease of Unimproved Land, any
Governmental Actions that are not required with respect to the then current
status of the construction of the New Improvements (Fremont 3E); (ii) any other
Governmental Action, consent, approval or authorization the failure to obtain
which, or the appeal of or further procedures with respect to which, would not
reasonably be expected to have a Material Adverse Effect; and (iii) with respect
to a Lease of Unimproved Land, the execution of those Construction Documents not
required with respect to the then current status of the construction of the New
Improvements (Fremont 3E) thereon.

(e) Corporate Status and Proceedings. The Lessor shall have received:

(i) a certificate of good standing with respect to Lessee from the State of
Delaware and a satisfactory certificate of status with respect to Lessee from
the State of California, each dated no earlier than the 30th day prior to the
Closing Date; and

(ii) a certificate of the Secretary or Assistant Secretary (or other authorized
representative) of the Lessee, in form and substance reasonably satisfactory to
the Lessor and attaching and certifying as to (A) the directors’ resolutions in
respect of the execution, delivery and performance by the Lessee of each
Operative Document to which it is or will be a party, (B) its certificate of
incorporation and by-laws (or

 

14



--------------------------------------------------------------------------------

equivalent company documents), and (C) the incumbency and signatures of persons
authorized to execute and deliver the Operative Documents on behalf of the
Lessee.

(f) Representations and Warranties. Each representation and warranty of the
Lessee contained herein or in any other Operative Document (or in certificates
delivered pursuant thereto) shall be true and correct in all material respects
on and as of the Closing Date.

(g) Appraisal. The Lessor shall have received a copy of an appraisal (the
“Appraisal”) from the Appraiser which shall establish (by the use of appraisal
methods satisfactory to the Lessor) the Fair Market Value and the economic
useful life of each Leased Property (assuming, as applicable, the Completion of
the entire New Improvements (Fremont 3E) on each Unimproved Land site in
accordance with the Plans and Specifications and Applicable Law, and assuming
that such New Improvements (Fremont 3E) have been constructed) as of the Base
Term Commencement Date and as of the Final Maturity Date.

(h) Site Maps. The Lessor shall have received site maps of the Unimproved Land
prepared to reflect the anticipated location of the New Improvements (Fremont
3E) thereon, which shall be in form and substance reasonably satisfactory to the
Lessor.

(i) Environmental Report. The Lessor shall have received a copy of the “Phase I”
environmental assessment (or its equivalent) of the Site by the Environmental
Expert, and, if such assessment indicates any exceptions reasonably requiring
remedy or further investigation, a further environmental assessment of the Site
by such Environmental Expert satisfactory to the Lessor.

(j) Construction Matters. With regard to any New Improvements (Fremont 3E), the
Lessor shall have received:

(i) a certificate from an authorized representative of the Constructor, dated
the Closing Date, certifying to the effect that: (A) the Construction Commitment
of the Lessor is sufficient to Complete construction of the entire New
Improvements (Fremont 3E) in accordance with the preliminary Plans and
Specifications delivered to Lessor prior to the date hereof and the preliminary
Construction Budget delivered to Lessor prior to the date hereof (in each case,
as the same may be supplemented or amended pursuant to Section 3.2 of the
Construction Agency Agreement) and to pay all Construction Costs; (B) the
construction of the New Improvements (Fremont 3E) on the Site in all material
respects in accordance with such preliminary Plans and Specifications and such
preliminary Construction Budget (in each case, as the same may be supplemented
or amended pursuant to Section 3.2 of the Construction Agency Agreement) can be
Completed before the Construction Period Termination Date; (C) the New
Improvements (Fremont 3E) when constructed will be constructed on the Unimproved
Land in all material respects in accordance with the final Plans and
Specifications and the final Construction Budget (in each case, as the same may
be supplemented or amended pursuant to Section 3.2 of the Construction Agency
Agreement); (D) if a change order has been made, the conditions set forth in
Section 3.2 of the Construction Agency Agreement have been satisfied; (E) all
representations and warranties of the Lessee and the Constructor contained in
the Operative Documents are

 

15



--------------------------------------------------------------------------------

true and correct in all material respects; (F) no Construction Default or
Construction Event of Default has occurred and is continuing; (G) the matters
set forth in clause (d) of this Section 3.1 are true and correct; and (H) that,
as of the date thereof, attached thereto are true, correct and complete copies
of the preliminary Construction Budget (which includes appropriate contingency
and risk reserves as set forth therein), the construction schedule, a map of the
Unimproved Land and the Major Construction Documents entered into as of the
Closing Date, and that the same have not been amended or otherwise modified,
revoked or rescinded and, in the case of such Major Construction Documents, are
in full force and effect;

(ii) the most current draft of the Construction Budget, if any; and

(iii) the most current draft of the Plans and Specifications, if any.

(k) Survey. Lessee shall have delivered, or shall have caused to be delivered,
to the Lessor, at Lessee’s expense, sufficient copies of an accurate as-built
survey for each Leased Property other than Unimproved Land and an accurate
boundary survey for the Unimproved Land, each prepared in accordance with the
2011 Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
certified to the Lessor and showing no state of facts reasonably unsatisfactory
to the Lessor and prepared within ninety (90) days of the Closing Date by a
Person reasonably satisfactory to the Lessor. Such surveys shall (1) be
acceptable to the Title Insurance Company, (2) show no encroachments on the
related Leased Properties by structures owned by others, and no encroachments
from any part of the related Leased Properties onto any land owned by others,
and (3) disclose no state of facts reasonably objectionable to the Lessor or the
Title Insurance Company, and be reasonably acceptable to each such Person.

(l) No Material Adverse Effect. Since June 30, 2013, there has been no Material
Adverse Effect with respect to any Leased Property or in the financial position
or operations of the Lessee and its Consolidated Subsidiaries, considered as a
whole, in each case other than as disclosed in the Lessee’s Form 10-Ks filed
with the SEC after such date or its Current Reports on Form 8-K or Form 8-KA
filed with the SEC after such date.

(m) Fees, Transaction Costs and Taxes. The Lessor shall have received payment of
(i) all Fees agreed to by the Lessee in writing and due and payable to it on or
prior to the Closing Date and (ii) all other Transaction Costs due and payable
on or prior to the Closing Date that have been set forth in detailed invoices
delivered to the Lessee at least five (5) Business Days prior to the Closing
Date. All Taxes and filing fees and other charges payable on or prior to the
Closing Date in connection with the execution, delivery, recording, filing and
registration of the Operative Documents and the Overall Transaction shall have
been paid in full or provisions for such payments shall have been made by
Constructor to the reasonable satisfaction of the Lessor.

(n) Title and Title Insurance. On the Closing Date, Lessee will have caused
(i) each of the Sites to be conveyed to the Lessor pursuant to separate Deeds
from the Existing Lessor, and (ii) any Personal Property to be assigned and
conveyed to the Lessor pursuant to the Bill of Sale. Lessor shall receive from
the Title Insurance Company an ALTA Owner Policy of

 

16



--------------------------------------------------------------------------------

Title Insurance and an alternative ALTA Loan Policy of Title Insurance (insuring
the lien of the mortgage contained in the Memorandum of Lease) issued to Lessor
and its successors and assigns in each case reasonably acceptable in form and
substance to Lessor (collectively, the “Title Policy”). The Title Policy shall
be dated as of the Closing Date, shall include coverage over the general
exceptions to such policy and shall contain such affirmative endorsements as may
be available under California law as to mechanic’s liens, easements and
rights-of-way, encroachments, the non-violation of covenants and restrictions,
zoning, survey matters and other matters as Lessor shall reasonably request
including, without limitation, an appropriate “re-characterization” endorsement.

(o) Lien Searches, Financing Statements. Uniform Commercial Code lien searches
shall have been performed and sufficient copies thereof delivered to Lessor
which shall indicate to Lessor’s reasonable satisfaction that there are no Liens
other than Liens released concurrently with the effectiveness of this Agreement
on the Closing Date (regardless of whether senior, pari passu or junior) in
effect with respect to any Lessee Collateral and UCC-1 financing statements
covering such collateral shall have been prepared by the parties thereto and
copies thereof delivered to Lessor, all of which shall be in form and substance
reasonably acceptable to the Lessor.

(p) Filings, Recordings and Other Actions. Lessee shall have caused the Deeds to
have been executed and delivered in favor of the Lessor and duly recorded.
Lessee and Lessor shall have executed and delivered all instruments and
documents necessary for (i) the Lessor to obtain a Lien on the Lessee
Collateral, (ii) to the extent reasonably required in connection with the then
current status of the construction and planning of the New Improvements (Fremont
3E), and (iii) any of the Operative Documents to become effective or
enforceable, in each case in accordance with Applicable Law. Lessee and Lessor
shall cause all such instruments and documents to be filed and recorded in the
Recorder’s Office or such governmental offices as is necessary to perfect or
publish notice of such Liens in favor of the Lessor. The Lessor shall have
received satisfactory evidence of the payment of all recording and filing fees
and taxes with respect to any recordings or filings made of each Deed, each
Memorandum of Lease and any UCC financing statements to be filed with the
Secretary of State of Delaware (or other appropriate filing office).

(q) No Default. After giving effect to the transactions contemplated on the
Closing Date, no Default, Event of Default, Construction Default or Construction
Event of Default shall occur and be continuing.

(r) No Event of Loss, Event of Taking. No Event of Loss or Event of Taking or
other event of circumstance that, with the giving of notice or lapse of time or
both, would constitute an Event of Loss or an Event of Taking shall have
occurred with respect to any Leased Property.

(s) Equity Investment Permitted by Applicable Law, etc. The making of the Equity
Investment by Lessor shall be permitted by Applicable Laws (including, without
limitation, Regulations T, U and X of the F.R.S. Board) and shall not subject
the Lessor to any Tax, penalty, liability or other onerous condition under or
pursuant to any Applicable Law. If

 

17



--------------------------------------------------------------------------------

requested by the Lessor, Lessee shall deliver an Officer’s Certificate
certifying as to such matters of fact as it may reasonably specify to enable it
to determine whether such making of the Equity Investment is so permitted.

(t) Lease Commitment. The amount Advanced on the Closing Date to acquire the
Sites (other than the Unimproved Land) and the Existing Improvements thereon and
to pay Transaction Expenses and Fees due on the Closing Date and allocated to
such Sites shall not exceed the aggregate Lease Commitments.

(u) Cash Collateral. The Lessee has delivered or caused to be delivered to
Lessor (i) the Cash Collateral - Existing Improvements for deposit with a
Deposit Taker, which may be an Affiliate of Lessor, pursuant to each Pledge
Agreement (other than the Pledge Agreement Fremont 3E) and the Deposit Taker’s
Agreement as defined therein, and (ii) the Cash Collateral - New Improvements
with a Deposit Taker, which shall not be an Affiliate of Lessor, pursuant to
Pledge Agreement (Fremont 3E) and the Deposit Taker’s Agreement as defined
therein.

All documents and instruments required to be delivered on the Closing Date
pursuant to the Operative Documents shall be delivered at the offices of Dechert
LLP, One International Place, 100 Oliver Street, Boston, Massachusetts 02110, or
at such other location as the Lessor and the Lessee may agree. The release by
any party of its counterpart to this Agreement shall constitute conclusive
evidence of its satisfaction with the form and substance of each of the items so
delivered under this Section 3.1.

SECTION 3.2. Condition to Lessee’s Obligations on Closing Date.

The obligations of Lessee to perform its obligations hereunder and under the
other Operative Documents on the Closing Date shall be subject to the
fulfillment to the satisfaction of, or the waiver in writing by, Lessee, of the
following conditions precedent on or prior to the Closing Date:

(a) Representations and Warranties. On the Closing Date, the representations and
warranties of the Lessor set forth in the Operative Documents (or in
certificates delivered pursuant thereto) executed by it shall be true and
correct in all respects as though made on and as of such date.

(b) Funding and Delivery of Documents. The Lessor shall have made all payments,
and executed and delivered all documents and instruments, required to be made,
executed or delivered by such party on or before the Closing Date pursuant to
the Operative Documents and the transactions contemplated hereby and thereby.

(c) Lessor Documents. The Lessee shall have received:

(i) a certificate of good standing with respect to the Lessor from the State of
Delaware, dated no earlier than the 30th day prior to the Closing Date; and

 

18



--------------------------------------------------------------------------------

(ii) a certificate of the Secretary or Assistant Secretary (or other authorized
representative) of the Lessor, in form and substance reasonably satisfactory to
the Lessee and attaching and certifying as to (A) the directors’ resolutions in
respect of the execution, delivery and performance by the Lessor of each
Operative Document to which it is or will be a party, (B) its certificate of
incorporation and by-laws and (C) the incumbency and signatures of persons
authorized to execute and deliver the Operative Documents on behalf of the
Lessor.

(d) Lessor Representations. The Lessee shall have received a letter from the
Lessor indicating the assets held by Lessor under any lease to the Lessee or any
of its Consolidated Subsidiaries (i) are not financed on a non-recourse basis or
otherwise held in a “silo”, and (ii) constitute less than half of Lessor’s
assets on a fair market value basis.

SECTION 3.3. Conditions to Each Advance.

The obligation of the Lessor to fund Advances on each Advance Date with respect
to Construction of Unimproved Land shall be subject to the satisfaction of, or
the waiver in writing by the Lessor of, the conditions precedent set forth in
this Section 3.3 on or prior to such Advance Date (except that the obligation of
Lessor shall not be subject to Lessor’s own performance or compliance):

(a) Advance Request. At or before 1:00 p.m. New York time on at least the third
(3rd) Business Day prior to the Advance Date, the Lessee or Constructor, as
applicable, shall deliver to the Lessor an irrevocable written notice
substantially in the form of Exhibit A (the “Advance Request”), setting forth:

(i) the proposed Advance Date;

(ii) a statement of the amount of the requested Advance (including a separate
statement of the amount thereof, if any, that constitutes Capitalized Yield,
Non-Utilization Fees, Transaction Costs and any other Fees);

(iii) the Interim Accrual Period or Payment Period applicable thereto; and

(iv) wire transfer instructions for the disbursement of the appropriate amount
of funds to the Constructor (or its designee) and, on the Closing Date, the
Existing Lessor as the seller of the Sites and Existing Improvements thereon.

Notwithstanding the foregoing, the Constructor may request that the Advance be
made on any Business Day agreed to between the Constructor and the Lessor.
Promptly upon receipt, the Lessor shall calculate the amounts of Equity
Investment required to fund the requested Advance. All documents and instruments
required to be delivered on an Advance Date pursuant to the Operative Documents
shall be delivered to the Lessor or at such other location as the Lessor and the
Lessee may agree.

 

19



--------------------------------------------------------------------------------

(b) Performance. Lessee and Constructor shall have performed and complied in all
material respects with all agreements and conditions contained herein and in any
other Operative Document to which the Lessee or the Constructor is a party that
are required to be performed or complied with by such party on or prior to the
Advance Date with respect to such Advance.

(c) Governmental and Third Party Approvals. All necessary or advisable
Governmental Actions, and all consents, approvals and authorizations of Persons
other than Authorities, required in connection with the Overall Transaction,
shall have been obtained or made and be in full force and effect and not be
subject to any pending procedures or appeals, whether administrative, judicial
or otherwise, except for (i) any Governmental Actions that are not required with
respect to the then current status of the construction of the New Improvements
(Fremont 3E); (ii) any other Governmental Action, consent, approval or
authorization the failure to obtain which, or the appeal of or further
procedures with respect to which, would not reasonably be expected to have a
Material Adverse Effect; and (iii) the execution of those Construction Documents
not required with respect to the then current status of the construction of the
New Improvements (Fremont 3E).

(d) Representations and Warranties True; Absence of Defaults. Each
representation and warranty of the Lessee and the Constructor contained herein
or in any other Operative Document (or in certificates delivered pursuant
thereto) shall be true and correct in all material respects as though made on
and as of the related Advance Date, except that any such representation or
warranty which is expressly made only as of an earlier date need be true only as
of such date. No Material Default or Construction Event of Default shall have
occurred and be continuing.

(e) Certification. With respect to Advances in connection with the construction
of the New Improvements (Fremont 3E), the Lessor shall have received a
certificate from an authorized representative of Constructor certifying to the
effect that (i) the remaining Construction Commitment of the Lessor is
sufficient to Complete construction of the entire New Improvements (Fremont 3E)
in all material respects in accordance with the Plans and Specifications and the
Construction Budget (in each case, as supplemented or amended pursuant to
Section 3.2 of the Construction Agency Agreement) and to pay all Construction
Costs, (ii) the construction of the New Improvements (Fremont 3E) on the
Unimproved Land, in all material respects in accordance with the Plans and
Specifications and the Construction Budget (in each case, as supplemented or
amended pursuant to Section 3.2 of the Construction Agency Agreement), can be
Completed before the Construction Period Termination Date, (iii) the New
Improvements (Fremont 3E) are being constructed on the Unimproved Land in all
material respects in accordance with the Plans and Specifications and the
Construction Budget (in each case, as supplemented or amended pursuant to
Section 3.2 of the Construction Agency Agreement), (iv) if a change order has
been made since the prior Advance, the conditions set forth in Section 3.2 of
the Construction Agency Agreement have been satisfied, (v) all representations
and warranties of the Lessee and the Constructor contained in the Operative
Documents are true and correct in all material respects, (vi) no Material
Default, Construction Event of Default or Force Majeure Event has occurred and
is continuing, (vii) all necessary or advisable Governmental Actions, and all
consents, approvals and authorizations of Persons other

 

20



--------------------------------------------------------------------------------

than Authorities, required in connection with the Overall Transaction, shall
have been obtained or made and be in full force and effect and not be subject to
any pending procedures or appeals, whether administrative, judicial or
otherwise, except for (A) any Governmental Actions that are not required with
respect to the then current status of the construction of the New Improvements
(Fremont 3E); (B) any other Governmental Action, consent, approval or
authorization the failure to obtain which, or the appeal of or further
procedures with respect to which, would not reasonably be expected to have a
Material Adverse Effect; and (C) the execution of those Construction Documents
not required with respect to the then current status of the construction of the
New Improvements (Fremont 3E), (viii) the proceeds of the Advance will be used
solely to pay for acquisition costs, costs for New Improvements (Fremont 3E) and
Transaction Costs for the New Improvements (Fremont 3E) previously performed or
contracted for and then due or payable, or that have been invoiced (or in the
case of costs incurred by the Constructor using its own resources, that have
been described in writing to the Lessor in reasonable detail) and will be come
due and payable in the month immediately following such Advance Date, or
materials previously purchased or contracted for, together with all Carrying
Costs and that all invoices for the foregoing costs have been (or will be with
the proceeds of such Advance) paid in full, (ix) none of such costs specified in
clause (ix) have been reimbursed pursuant to a previous Advance, (x) the costs
being funded with the Advance are as set forth in a schedule attached to such
certificate, (xi) all conditions precedent to the Advance have been satisfied,
and (xii) no Major Construction Documents have been entered into since the
Closing Date or the most recent prior Advance Date, as applicable, except as for
those attached to the Advance Request. The foregoing certifications may be
included in the Advance Request referred to in subsection (a) above.
Notwithstanding any provision to the contrary in this Section 3.3(e), any
certification with respect to the Plans and Specifications and/or Construction
Budget required to be delivered pursuant to this Section 3.3(e) shall be made
with respect to the then most recent Plans and Specifications and/or
Construction Budget, as applicable, delivered by Lessee and approved by Lessor
for each Component of the New Improvements (Fremont 3E).

(f) Assignments and Liens. The Lessor shall have a security interest in all
Lessee Collateral and an assignment of the Lessee’s rights under all
Construction Documents then in existence pursuant to the Assignment of Contract.

(g) No Event of Loss, Taking, Force Majeure Event. No Event of Loss, Event of
Taking, Force Majeure Event or other event or circumstance that, with the giving
of notice or lapse of time or both, would constitute an Event of Loss, Event of
Taking or Force Majeure Event shall have occurred and be continuing provided,
however, to the extent that Lessee shall have made the election set forth in
Section 13.1(a)(iv) of Lease Fremont 3E to complete construction following an
Event of Loss thereunder, the existence of such Event of Loss shall not preclude
Advances hereunder so long as the conditions under such Section 13.1(a)(iv) and
the other conditions hereunder shall be satisfied or waived in writing by the
Lessor.

(h) Transaction Costs. After the initial Advance, all Transaction Costs invoiced
at least five (5) Business Days prior to such Advance Date and included in any
Advance Request shall have been paid, or will be paid with the proceeds of the
Advance to be made on such Advance Date, to the parties to whom such Transaction
Costs were owed.

 

21



--------------------------------------------------------------------------------

(i) Equity Investment Permitted by Applicable Law, etc. The making of the Equity
Investment by the Lessor shall be permitted by Applicable Laws (including,
without limitation, Regulations T, U and X of the F.R.S. Board) and shall not
subject the Lessor to any Tax, penalty, liability or other onerous condition
under or pursuant to any Applicable Law. If requested by the Lessor, the Lessor
shall have received an Officer’s Certificate by the Lessee certifying as to such
matters of fact as it may reasonably specify to enable it to determine whether
such making of the Equity Investment is so permitted.

(j) Construction Consultant’s Confirmation. With respect to Advances in
connection with the construction of the New Improvements (Fremont 3E), the most
recent confirmation of the Construction Consultant delivered pursuant to
Section 2.7(v) of the Construction Agency Agreement shall confirm the
Construction Consultant’s opinion of reasonableness that (i) the remaining
Construction Commitment of the Lessor is sufficient to (A) Complete construction
of the New Improvements (Fremont 3E) in all material respects in accordance with
the Plans and Specifications and the Construction Budget (in each case, as
supplemented or amended pursuant to Section 3.2) on or before the Construction
Period Termination Date and (B) pay all Construction Costs, and
(ii) construction of the New Improvements (Fremont 3E) can be Completed on or
prior to the Construction Period Termination Date.

(k) Notations. The Lessor is hereby authorized to record the date and amount of
each payment or repayment of principal on its Equity Investment (as the case may
be) and the length of each Interim Accrual Period and Payment Period with
respect thereto in any manner consistent with its ordinary business practices,
and any such recordation shall constitute prima facie evidence of the accuracy
of the information so recorded; provided, that the failure to make any such
recordation or any errors in such recordation shall not affect the obligation of
the Lessee to pay Rent (including any Lease Balance).

(l) Construction Matters. With respect to Advances of hard costs for a
particular Component of the New Improvements (Fremont 3E), the Lessor shall have
received prior to the commencement of Construction (excluding the razing and
salvage of existing improvements, grading and ground improvements on Site
Fremont 3E) (i) a copy of the final Construction Budget for such Component of
the New Improvements (Fremont 3E) prepared in accordance with Section 2.6 of the
Construction Agency Agreement and (ii) a copy of the final Plans and
Specifications for such Component of the New Improvements (Fremont 3E) prepared
in accordance with Section 2.7(o) of the Construction Agency Agreement.

(m) Major Construction Documents. The Lessee shall have executed and delivered,
and caused the respective contractor(s) to have executed and delivered, an
Assignment of Contract for each Major Construction Document entered into since
the Closing Date or prior Advance Date, as applicable.

(n) Maintenance of Collateral. Lessee and Constructor shall have performed and
complied in all material respects with the provisions of Section 4(A) of the
Pledge Agreement and the value of the Pre-lease Collateral shall each equal or
exceed the Minimum Collateral Value (as each such term is defined in the Pledge
Agreement).

 

22



--------------------------------------------------------------------------------

SECTION 3.4. Fundings Generally.

(a) Amount of Fundings. Subject to the terms and conditions of this Agreement
and in reliance on the representations and warranties of each of the parties
hereto contained herein or made pursuant hereto, upon receipt of an Advance
Request in accordance with Section 3.3(a), the Lessor (using a portion of its
Equity Investment) shall make an Advance (i) as designated by Lessee on the
Closing Date which shall be in an amount sufficient to acquire the Sites and
Existing Improvements thereon and Personal Property related thereto and to pay
Transaction Costs, or (ii) to the Constructor (or its designee) on each Advance
Date, for the payment of Construction Costs and Carrying Costs and for the
payment of Fees and Transaction Costs invoiced at least five (5) Business Days
prior to the relevant Advance Date (and such Transaction Costs and Fees shall be
paid for in the manner described in Section 3.5). Transfers of such funds by the
Lessor shall be made in immediately available funds by wire transfers to such
account as the Lessee and the Constructor, as applicable, shall have indicated
in the Advance Request not later than 2:00 p.m., New York time, on the related
Advance Date and for same day value provided, that, if the terms and conditions
for the Advance set forth herein have not been satisfied by 5:00 p.m. New York
time on the Business Day immediately preceding such Advance Date, the Lessor
shall not be obligated to maintain the availability of its funds for such
Funding unless the Lessee provides a satisfactory indemnity to Lessor for the
investment of such funds. No amounts paid or prepaid with respect to any Advance
or Equity Investment may be readvanced.

(b) Advances to Lessee and Constructor. Each Advance shall be made by the Lessor
in Dollars to the Constructor (or its designee) in accordance with instructions
provided to the Lessor.

(c) Advances; Limitations and Limits. In addition to any other provision hereof,
the Lessor shall not be obligated to make an Advance of its Equity Investment on
any Advance Date if, after giving effect to such Advance, (i) the aggregate
outstanding amount of Equity Investment made to fund Advances would exceed its
Commitment Amount or (ii) with respect to each Unimproved Land, the aggregate
amount of funds Advanced for the acquisition thereof and the Construction of New
Improvements (Fremont 3E) thereon would exceed its Construction Commitment with
respect thereto. In the event that the Lessor determines that any condition
precedent set forth in Section 3.3 is not satisfied for any requested Advance,
the Lessor shall be obligated to fund such Advance for Construction Costs
incurred and paid by Lessee but not reimbursed to Lessee and until such
condition precedent is satisfied the Lessor shall not be obligated to fund any
further Advances; provided, however, that the Lessor shall not be obligated to
fund such Advance if the failure to satisfy such condition precedent is due to
the occurrence of a Specified Event, and in such case the Lessee shall not be
permitted to request any further Advances under Section 3.3 and the Lessor shall
not be obligated to fund any such further Advances.

There shall be an Advance on the Closing Date and no more than one Advance made
during any calendar month, which shall be made on the Monthly Date occurring in
each month or such other date agreed to by the parties pursuant to
Section 3.3(a). Each Advance made after the Closing Date (excluding any Advance
made solely to fund Carrying Costs, Fees and/or

 

23



--------------------------------------------------------------------------------

Transaction Costs and excluding the final Advance) shall be in a minimum amount
of $500,000 or such other amount as the Lessee and the Lessor shall agree.

(d) Termination and Reduction of Commitments.

Notwithstanding anything in this Agreement to the contrary, the Commitment shall
terminate and the Lessor shall not be obligated to make any Advance and no
Advance Date may thereafter occur upon the occurrence of the earlier of (A) 3:00
p.m. New York time on the last day of the Commitment Period, and (B) a
termination of the Lessor’s Commitment pursuant to Section 5.3 of the
Construction Agency Agreement.

Lessee shall have the right, upon not less than ten (10) days prior written
notice to the Lessor, to voluntarily reduce the Construction Commitment on an
Interim Accrual Date with respect to Construction of New Improvements (Fremont
3E), subject to the satisfaction of the following conditions:

(i) Lessee shall certify to the Lessor that, following such reduction of the
Construction Commitment, (x) the remaining Construction Commitment of the Lessor
is sufficient to Complete construction of such New Improvements (Fremont 3E) in
all material respects in accordance with the Plans and Specifications and the
Construction Budget (in each case, as supplemented or amended pursuant to
Section 3.2 of the Construction Agency Agreement) and to pay all Construction
Costs, (y) the construction of such New Improvements (Fremont 3E) on the related
Unimproved Land in all material respects in accordance with the Plans and
Specifications and the Construction Budget (in each case, as supplemented or
amended pursuant to Section 3.2 of the Construction Agency Agreement) can be
Completed before the Construction Period Termination Date, and (z) no
Construction Event of Default has occurred and is continuing;

(ii) The Construction Consultant shall certify that in the reasonable belief of
the Construction Consultant (x) the remaining Construction Commitment of the
Lessor following such reduction is sufficient to (A) complete construction of
such New Improvements (Fremont 3E) in accordance with the Plans and
Specifications and the Construction Budget (in each case, as supplemented or
amended pursuant to Section 3.2) on or before the Construction Period
Termination Date and (B) pay all Construction Costs, and (y) construction of
such New Improvements (Fremont 3E) can be completed on or prior to the
Construction Period Termination Date.

(iii) all Fees, Transaction Costs, Taxes and other amounts accrued with respect
to the portion of the Commitments so reduced through the effective date of such
reduction shall be paid;

(iv) such reduction shall be in a minimum amount of $500,000 in the aggregate
or, if less, the aggregate remaining unfunded Available Commitments of the
Lessor; and

(v) such reduction shall reduce the Lessor’s Commitment in an amount equal to
such requested reduction in the Construction Commitment.

 

24



--------------------------------------------------------------------------------

(e) Increase in Commitments. If the Constructor determines that the Construction
Commitment is not sufficient to Complete the New Improvements (Fremont 3E) on
Unimproved Land on or prior to the Construction Period Termination Date, then
the Lessor and Constructor shall, at the written request of the Constructor
accompanied by the explanation, certifications and evidence hereinafter
described, in good faith, but for a period not in excess of twenty (20) days
(provided that such period shall not extend beyond the Construction Period
Termination Date), discuss the terms and conditions applicable to an increase in
the Construction Commitment to enable the Constructor to Complete such New
Improvements (Fremont 3E) on or prior to the Construction Period Termination
Date. Notwithstanding any provision of the Construction Agency Agreement or
related Lease to the contrary, during such twenty (20) day (or shorter) period,
the Lessor may not exercise any remedy under the Construction Agency Agreement
or related Lease as a result of the remaining Construction Commitment of the
Lessor being insufficient to Complete construction of such New Improvements
(Fremont 3E) in accordance with the Plans and Specifications and the
Construction Budget (in each case, as supplemented or amended pursuant to
Section 3.2 of the Construction Agency Agreement) and to pay all Construction
Costs. It is understood and agreed that the Lessor is not obligated to increase
the Construction Commitment by reason of its entering into such good faith
discussions and its approval for such increase in its Construction Commitment
may be withheld in its sole discretion. In connection with any such request, the
Constructor shall deliver to the Lessor (i) a written explanation detailing the
reasons why the Construction Commitment was not sufficient to finance Completion
of such New Improvements (Fremont 3E), (ii) a certification to the effect that
the increased Construction Commitment will allow Completion of such New
Improvements (Fremont 3E) to occur on or before the Construction Period
Termination Date, (iii) a certification of the Construction Consultant that in
the reasonable belief of the Construction Consultant (x) the remaining
Construction Commitment of the Lessor following such increase is sufficient to
(I) Complete construction of such New Improvements (Fremont 3E) in accordance
with the Plans and Specifications and the Construction Budget (in each case, as
supplemented or amended pursuant to Section 3.2) on or before the Construction
Period Termination Date and (II) pay all Construction Costs, and
(y) construction of such New Improvements (Fremont 3E) can be Completed on or
prior to the Construction Period Termination Date, and (iv) any other evidence
reasonably requested by the Lessor in connection therewith. If after such twenty
(20) day (or shorter) period, the Constructor is unable to obtain from the
Lessor Commitments necessary to Complete such New Improvements (Fremont 3E),
then a Construction Event of Default shall have occurred.

(f) Extension of Construction Period. If the Constructor reasonably determines
in good faith that it will be unable to Complete the New Improvements (Fremont
3E) on Unimproved Land on or prior to the Construction Period Termination Date,
then the Lessor and Constructor shall, at the written request of the Constructor
accompanied by the explanation, certifications and evidence hereinafter
described, in good faith, but for a period not in excess of twenty (20) days
(provided that such period shall not extend beyond the Construction Period
Termination Date), discuss the terms and conditions applicable to a postponement
of the Construction Period Termination Date to enable the Constructor to
Complete such New Improvements (Fremont 3E) on or prior to such extended
Construction Period Termination Date. Notwithstanding any provision of any the
Construction Agency Agreement or related Lease to the contrary, during such
twenty (20) day (or shorter) period, the Lessor may not exercise any

 

25



--------------------------------------------------------------------------------

remedy under the Construction Agency Agreement or related Lease solely as a
result of the Constructor being unable to Complete construction of such New
Improvements (Fremont 3E) in accordance with the Plans and Specifications by the
Construction Period Termination Date. It is understood and agreed that the
Lessor is not obligated to extend the Construction Period for any reason. The
request for such postponement shall be subject to the prior approval of the
Lessor which may be withheld in its sole discretion. In connection with any such
request, the Constructor shall deliver to the Lessor (i) a written explanation
detailing the reasons why such Completion will be unable to occur prior to the
Construction Period Termination Date and how such delays will be rectified,
(ii) a certification to the effect that the extension of the Construction Period
will allow such Completion to occur on or before the extended Construction
Period Termination Date, (iii) a certification of the Construction Consultant
that in the reasonable belief of the Construction Consultant (x) the Available
Commitment of the Lessor following such postponement is sufficient to
(I) complete construction of such New Improvements (Fremont 3E) in accordance
with the Plans and Specifications and the Construction Budget (in each case, as
supplemented or amended pursuant to Section 3.2) on or before the Construction
Period Termination Date as postponed and (II) pay all Construction Costs, and
(y) construction of such New Improvements (Fremont 3E) can be completed on or
prior to the revised Construction Period Termination Date, and (iv) any other
evidence reasonably requested by the Lessor in connection therewith. If after
such twenty (20) day (or shorter) period, the Constructor is unable to obtain
approval for such postponement, then a Construction Event of Default shall have
occurred.

SECTION 3.5. Application of Funds.

On the Closing Date, (i) with respect to the acquisition of the Sites and the
Existing Improvements thereon and related Personal Property, the Lessor (as a
portion of its Equity Investment) shall make an Advance as designated by Lessee
for payment of the purchase prices therefor, and (ii) with respect to the
Closing and consummation of the Overall Transaction, the Lessor (as a portion of
its Equity Investment) shall make an Advance to the Constructor (or its
designee) for Transaction Costs, Fees and other uses set forth in the related
Advance Request provided, that, an Advance made by the Lessor in respect of Fees
described in Section 2.6 shall be deemed to constitute an Advance by the Lessor
to the Lessee but such amounts shall be retained by the Arranger or Lessor, as
applicable. On each Advance Date after the Closing Date, upon the satisfaction
of the terms and conditions of this Agreement, the Lessor (as a portion of its
Equity Investment) shall make an Advance to the Constructor for the Construction
Costs incurred or to be incurred by the Constructor on behalf of the Lessor,
Carrying Costs and Fees and Transaction Costs invoiced at least five
(5) Business Days prior to the relevant Advance Date provided, that, Advances
made by the Lessor in respect of Fees described in Section 2.6 shall be deemed
to constitute Advances by the Lessor to the Lessee but such amounts shall be
retained by the Lessor. If the Constructor incurs Construction Costs before it
has received an Advance to fund the same, the Constructor shall request an
Advance to be reimbursed for such Construction Costs within such period of time
as is generally considered customary for such purpose. In each of the foregoing
cases, such Advances shall be made pursuant to Section 3.3 and Section 3.4 and
shall be in the aggregate amount specified in the applicable Advance Request.
Advances made by the Lessor in respect of Capitalized Yield shall be funded and
applied in the manner set forth in Section 2.5.

 

26



--------------------------------------------------------------------------------

SECTION 3.6. Deliveries Upon Completion.

(a) Within ten (10) days following the Completion Date with respect to
Construction of New Improvements (Fremont 3E):

(i) Constructor shall furnish to the Lessor a certification as follows:

(1) the construction of such New Improvements (Fremont 3E) has been Completed in
all material respects in accordance with the Plans and Specifications and the
Construction Budget (in each case as amended or modified in accordance with
Section 3.2 of the Construction Agency Agreement);

(2) the Improvements comply in all material respects with all Applicable Law,
and certifying that attached thereto are true and complete copies of an
“As-Built” survey of the related Leased Property prepared in accordance with the
2011 Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
certified to the Lessor;

(3) the representations and warranties of the Lessee with respect to such New
Improvements (Fremont 3E) and the related Site set forth in Sections 4.1(m),
(p), (q), and (u)(iv) are true and correct in all material respects as of the
Completion Date. All amounts owing to third parties for the construction of such
New Improvements (Fremont 3E) with respect to which invoices have been received
by the Lessee on or before the day which is forty-five (45) days prior to such
date have been paid in full (other than any subject to a Permitted Contest and
other than contingent obligations for which adequate reserves have been created
to the extent required by GAAP);

(4) no changes or modifications were made to the Plans and Specifications in
violation of Section 3.2 of the Construction Agency Agreement; and

(5) there are no defects to such New Improvements (Fremont 3E) which
individually or in the aggregate have caused or reasonably could cause the Fair
Market Value of such New Improvements (Fremont 3E) to be materially less than
the estimated Fair Market Value at Completion as set forth in the Appraisal; and

(ii) all utilities required to adequately service such New Improvements (Fremont
3E) for its intended use are available except to the extent the unavailability
of which individually or in the aggregate would not be reasonably expected to
have a Material Adverse Effect.

(b) On the day following the Completion Date, unless otherwise instructed by the
Lessor, the Lessee shall cause the Cash Collateral - New Improvements to be
delivered to a

 

27



--------------------------------------------------------------------------------

Deposit Taker which is an Affiliate of Lessor pursuant to Pledge Agreement
(Fremont 3E) and the Deposit Agreement related thereto. Upon, and only upon,
receipt of such Cash Collateral - New Improvements shall the Applicable Margin
change to four hundred and twenty-five thousandths of one percent (0.425%), and
at such time the Blocked Account Agreement shall terminate.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1. Representations and Warranties of Lessee.

As of the Closing Date and, solely with respect to Construction of any New
Improvements (Fremont 3E), as of each Advance Date, Lessee makes the
representations and warranties set forth in this Section 4.1 to Lessor:

(a) Organization; Power; Qualification. Lessee is duly organized as a
corporation and is validly existing under the laws of the State of Delaware, has
the power and authority to own its properties and to carry on its business as
now being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in the State of California and each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(b) Authorization of Operative Documents. Lessee has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Operative Documents to
which it is a party in accordance with its respective terms. Each of the
Operative Documents to which the Lessee is a party has been duly executed and
delivered by a duly authorized representative of the Lessee.

(c) Dissolution or Winding Up. The Lessee has not taken any action nor have any
steps been taken or legal proceedings commenced or, to the Actual Knowledge of a
Responsible Officer of the Lessee, threatened, against the Lessee for its
dissolution, winding-up, examination, administration, court protection or
reorganization or for the appointment of a receiver, administrator,
administrative receiver, examiner, trustee or similar official with respect to
the Lessee or any substantial part of its assets or revenues. Prior to and after
giving effect to the Overall Transaction, the Lessee is and will be Solvent.

(d) Absence of Defaults, Loss, etc. No event has occurred and is continuing
which constitutes a Material Default, Construction Event of Default, Event of
Default, Event of Loss (unless the Lessee shall have elected to continue the
Lease and reconstruct the affected Improvements in accordance with
Section 13.1(b) of the Lease), Condemnation or Casualty; and there is no action
pending or, to the best of its knowledge, threatened by an Authority to initiate
a Condemnation or an Event of Taking.

(e) Financial Information.

 

28



--------------------------------------------------------------------------------

(i) The audited consolidated balance sheet of the Lessee and its Consolidated
Subsidiaries as of June 30, 2013, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal year then
ended, reported on by Ernst & Young LLP, a copy of which has been delivered to
the Lessor, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
Lessee and its Consolidated Subsidiaries as of such date and their consolidated
results of operations, cash flows and changes in stockholders’ equity for such
fiscal year.

(ii) There has been no change since June 30, 2013, which has had or could be
reasonably expected to have a Material Adverse Effect.

(f) No Conflicts, etc. The execution, delivery and performance by the Lessee of
the Operative Documents to which it is a party and the transactions contemplated
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) violate any Applicable Law relating to the Lessee, (ii) conflict
with, result in a breach of or constitute a default under the charter documents
or resolutions of the Lessee, or any indenture or other material agreement or
instrument to which the Lessee is a party, or any Governmental Action relating
to the Lessee, except, in any case, as could not reasonably be expected to have
a Material Adverse Effect, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any Leased Property or any Site
(except as contemplated by the Operative Documents) or any material Lien upon or
with respect to any other property now owned or hereafter acquired by the
Lessee.

(g) Enforceability. Each of the Operative Documents to which the Lessee is a
party constitutes the legal, valid and binding obligation of the Lessee,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar debtor
relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(h) Pari Passu. The claims of the Lessor against the Lessee under the Operative
Documents rank at least pari passu with the claims of all of Lessee’s other
unsecured creditors, except those whose claims are preferred solely by any laws
of general application having effect in relation to bankruptcy, insolvency,
liquidation or other similar events.

(i) Investment Company Act, etc. The Lessee is not and will not become, by
reason of the Operative Documents or any business or transactions in which it
participates voluntarily, (i) an “investment company” or a company “controlled”
by an “investment company” (as each of the quoted term is defined or used in the
Investment Company Act of 1940, as amended), or (ii) subject to regulation under
the Federal Power Act or any foreign, federal or local statute or regulation
limiting the Lessee’s ability to incur or guarantee indebtedness or obligations,
or to pledge its assets to secure indebtedness or obligations, as contemplated
by any of the Operative Documents.

(j) Not a Foreign Person. The Lessee is not a “foreign person” within the
meaning of Sections 1445 and 7791 of the Code (i.e., the Lessee is not a
non-resident alien,

 

29



--------------------------------------------------------------------------------

foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the Code and regulations promulgated thereunder).

(k) Compliance with ERISA. Except where instances of non-compliance,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (i) Lessee and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan
and (ii) neither the Lessee nor any ERISA Affiliate has (A) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (B) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to any Plan which in either case has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code or (C) incurred any Withdrawal Liability
or any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. Assuming that the source of funds for the
Lessor does not include assets of any employee benefit plan (as defined in
Section 3 of ERISA) or Plan other than an employee benefit plan or Plan exempt
from the coverage of ERISA, Section 4975 of the Code and similar Laws; and the
Lessor is not using, directly or indirectly, the assets of any Employee Benefit
Plan that is subject to ERISA or Section 4975 of the Code or any similar
provisions of Federal, state or local law or any regulations promulgated
thereunder to make the Equity Investment, neither Lessee nor any ERISA Affiliate
has engaged in a “prohibited transaction” (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which could reasonably be expected to subject
Lessee to the tax or penalties on prohibited transactions imposed by
Section 4975 of the Code or Section 502 of ERISA and which would result in a
Material Adverse Effect.

(l) Labor. Neither the Lessee nor any of its Subsidiaries has experienced
strikes, labor disputes, slow downs or work stoppages due to labor disagreements
that currently have or could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of the Lessee there are no such strikes, disputes,
slow downs or work stoppages threatened against it or against any Subsidiary.
The hours worked and any payments made to employees of the Lessee and its
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other Applicable Laws dealing with such matters. All
material payments due on account of wages or employee health and welfare
insurance and other benefits from the Lessee or from any Subsidiary have been
paid or accrued as liabilities on its books.

(m) Title to Properties Generally. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect, the
Lessee and its Subsidiaries have and will have and maintain good and
indefeasible fee simple title to or valid leasehold interests in all of its real
property and good title to or a valid leasehold interest in all of its other
material assets, as such properties and assets are reflected in the most recent
financial statements delivered to the Lessor, other than properties or assets
disposed of in the ordinary course of business since such date.

(n) No Approvals, etc. The execution and delivery by the Lessee of any of the
Operative Documents to which it is a party does not require the consent or
approval of, or the

 

30



--------------------------------------------------------------------------------

giving of notice to or registration with, or the taking of any other action in
respect of, any Authority.

(o) Litigation. There is no action, proceeding or investigation pending or, to
its knowledge, threatened against the Lessee which questions the validity of the
Operative Documents, and there is no action, proceeding or investigation pending
or, to its knowledge, threatened which is likely to result, either in any case
or in the aggregate, in any Material Adverse Effect.

(p) Compliance with Law; Governmental Approvals. Other than with respect to
environmental matters, which are treated exclusively in Section 4.1(q) hereof,
(i) the Lessee has obtained or received all Governmental Action required by any
Applicable Law with respect to the then current status of the Existing
Improvements and the construction of New Improvements (Fremont 3E) and each
Site, each of which is in full force and effect and not subject to any pending
proceedings or appeals (administrative, judicial or otherwise), except for any
other Governmental Action the failure to obtain which, or the appeal of or
further procedures with respect to which, would not reasonably be expected to
have a Material Adverse Effect, (ii) the information provided by Lessee to the
Lessor regarding the Governmental Actions that are necessary to Complete
construction of New Improvements (Fremont 3E) was true and complete in all
material respects, and (iii) the Lessee and each Leased Property are in
compliance with each Governmental Action applicable to it and in compliance with
all other Applicable Law relating to it in each case, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(q) Environmental Matters. Except as previously disclosed to Lessor in the
Environmental Reports or as could not reasonably be expected to have a Material
Adverse Effect:

(i) no Leased Property (including soils, surface waters and ground waters on, at
or under the related Site or such structures) contains, nor is any Leased
Property otherwise adversely affected by, and, to the Lessee’s knowledge, no
Leased Property has previously contained or been adversely affected by, any
Hazardous Materials in amounts or concentrations which (A) constitute or
constituted an Environmental Violation or (B) could give rise to any liability
or obligation under applicable Environmental Laws;

(ii) each Leased Property and all operations conducted in connection therewith
are in material compliance, and have been in material compliance, with all
applicable Environmental Laws, and there are no Hazardous Materials at, under or
about any Site and there was and has been no Release of Hazardous Materials
from, to, at, under or about any Site or from such operations of Existing
Improvements or the construction of New Improvements (Fremont 3E);

(iii) Lessee has obtained, is in compliance with, and has made all appropriate
filings for issuance or renewal of, all Environmental Permits required for the
then current status of any Leased Property and the construction of New
Improvements (Fremont 3E) and all such Environmental Permits are in full force
and effect;

 

31



--------------------------------------------------------------------------------

(iv) Lessee has not received any written notice of violation, alleged violation,
noncompliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with respect to any Leased Property nor
does the Lessee have knowledge or reason to believe that any such notice will be
received or is being threatened; and

(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Lessee threatened, under any Environmental Law to
which the Lessee has been or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Leased Property or operations of the
Lessee with respect thereto.

(r) Accuracy and Completeness of Information. The written information, taken as
a whole, furnished by or on behalf of the Lessee to the Lessor in connection
with the negotiation of this Agreement and the other Operative Documents or
delivered hereunder (as modified or supplemented by other information so
furnished) does not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to the Construction Budget and any projected financial information, the
Lessee represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

(s) Subjection to Government Regulation. To the Lessee’s Actual Knowledge, the
Lessor shall not be required to, solely by reason of entering into the Operative
Documents or consummating any of the transactions contemplated thereby (other
than upon the exercise by the Lessor of remedies under the Operative Documents),
perform in its own capacity or on behalf of any other Person any obligations,
instructions or other duties imposed by an Authority (except with respect to
bank regulations and, if such Person shall have assumed operational control of
any Leased Property, operating permit requirements for such Leased Property) as
long as the Lessee is not in breach of any of the Operative Documents.

(t) Private Offering. The making of the Equity Investments and the interests in
the Operative Documents under the circumstances contemplated hereby do not
require the registration or qualification of such Equity Investments or
interests under the Securities Act, any state securities laws or the Trust
Indenture Act of 1939.

(u) The Leased Properties and the Sites.

(i) As of the Closing Date, the Lessee is not a party to any other contract or
agreement to sell, transfer or encumber any interest in the Leased Property or
the Site in which it has an interest or any part thereof other than pursuant to
the Operative Documents;

(ii) each Site is described on Schedule IV to this Agreement and the New
Improvements (Fremont 3E) to be constructed under the Construction Agency
Agreement will be entirely on the related Site. Each Leased Property and any
present use

 

32



--------------------------------------------------------------------------------

or construction and presently anticipated future use or construction thereof by
the Lessee and its agents, assignees, employees, invitees, lessees, licensees
and tenants comply with all Applicable Law (including planning, zoning and land
use laws and Environmental Laws) and Insurance Requirements, except for such
instances of non-compliance that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or that are
inconsequential for the then current status of the construction of the New
Improvements (Fremont 3E). No notices, complaints or orders of violation or
non-compliance or liability have been issued or, to the best of its knowledge,
threatened by any Authority with respect to any Leased Property or Site or the
present or intended future use of any Leased Property or Site except for such
violations and instances of non-compliance as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and Lessee
is not aware of any circumstances which could give rise to the issuance of any
such notices, complaints or orders;

(iii) with respect to any Unimproved Land, all Major Construction Documents that
have been entered into explicitly allow for and will allow for the assignment or
pledge of the rights of the Constructor thereunder, except for any such
provision as has been waived by the appropriate Persons in accordance with the
terms of such document. No default or event of default has occurred or is
continuing under any Major Construction Document to which the Constructor or the
Lessor is a party;

(iv) to the knowledge of Lessee, there is no action being taken by any Person
with respect to any actual or pending Condemnation or Event of Taking, except as
is being contested by Lessee in accordance with Section 13.6 of the Lease;

(v) the structures constructed as part of the Leased Property are in such
condition that such structures at all times meet the standards which, in the
given circumstances, each of them may be expected to meet so as not to
constitute a danger for persons or things; and

(vi) the description of the Lessee Collateral sufficiently identifies such
property to the extent required by Applicable Law in order to obtain a valid
security interest therein.

(v) Taxes. On the Closing Date, to the Actual Knowledge of a Responsible Officer
of the Lessee, the Lessor is not subject to any Taxes with respect to which the
Lessee is obligated to indemnify the Lessor pursuant to Section 7.2(a)(ii) and
no Indemnitee is subject to Withholding Taxes with respect to which the Lessee
is obligated to indemnify such Indemnitee pursuant to Section 7.2(a)(iii),
assuming that each Indemnitee complies with its obligations pursuant to Section
7.3.

(w) Foreign Assets Control Regulations, etc. The use of the proceeds of the
Equity Investment will not violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Neither Lessee nor any investor
therein is (i) on the SDNL, or (ii) in violation of any money laundering law,
regulation or order including Executive Order No. 13244 on Terrorist Financing,
effective

 

33



--------------------------------------------------------------------------------

September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the “USA PATRIOT Act”).

SECTION 4.2. Representations and Warranties of the Lessor.

As of the Closing Date, the Lessor represents and warrants to Lessee as follows:

(a) Due Organization, etc. The Lessor is duly organized and validly existing
under the laws of the State of Delaware and has the power and authority to enter
into and perform its obligations as a Lessor under each Operative Document to
which it is or is to be a party and each other agreement, instrument and
document to be executed and delivered by it on or before the Closing Date in
connection with or as contemplated by each such Operative Document to which it
is or is to be a party.

(b) Due Authorization; Enforceability, etc. This Agreement and each other
Operative Document to which the Lessor is or will be a party have been or will
be (to the extent it is to be a party thereto in its individual capacity) duly
authorized, executed and delivered by or on behalf of the Lessor (in its
individual capacity) and are, or upon execution and delivery will be, legal,
valid and binding obligations of the Lessor, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting
creditors’ rights generally and by general equitable principles.

(c) ERISA. It is making its Equity Investment with assets that are not assets of
any Employee Benefit Plan (or its related trust) which is subject to Title I of
ERISA or Section 4975 of the Code.

(d) Lessor Liens. The Leased Property is free and clear of all Lessor Liens
attributable to it and no act or omission by it has occurred which would cause a
Lessor Lien attributable to it.

ARTICLE V

COVENANTS OF LESSEE

SECTION 5.1. Financial Reporting.

Information. The Lessee will deliver to the Lessor:

(a) as soon as available and in any event within one hundred and twenty
(120) days after the end of each fiscal year of the Lessee, an audited
consolidated balance sheet of the Lessee and its Consolidated Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income,
of cash flows and of changes in stockholders’ equity for such fiscal year,
setting forth in each case in comparative form the figures as of the end of and
for the

 

34



--------------------------------------------------------------------------------

previous fiscal year, all in reasonable detail and reported on without
qualification as to scope by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;

(b) as soon as available and in any event within sixty (60) days after the end
of each of the first three quarters of each fiscal year of the Lessee, a
consolidated balance sheet of the Lessee and its Consolidated Subsidiaries as of
the end of such quarter, and the related consolidated statements of income for
such quarter and for the portion of the Lessee’s fiscal year ended at the end of
such quarter and the related consolidated statement of cash flows for the
portion of the Lessee’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the consolidated balance sheet as of the
end of the previous fiscal year and the consolidated statements of income for
the corresponding quarter and the corresponding portion of the Lessee’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation and consistency by the Financial Officer of the Lessee;

(c) simultaneously with the delivery of each set of financial statements
referred to in Sections 5.1(a) and (b), a certificate of the Financial Officer
of the Lessee stating whether there exists on the date of such certificate any
Construction Event of Default or Event of Default and, if any circumstance then
exists, setting forth the details thereof and the action that the Lessee is
taking or proposes to take with respect thereto;

(d) within five (5) Business Days after any Responsible Officer of the Lessee
obtains Actual Knowledge of any Construction Default, Construction Event of
Default, Default or Event of Default, if such Construction Default, Construction
Event of Default, Default or Event of Default is then continuing, a certificate
of the Financial Officer of the Lessee setting forth the details thereof and the
action that the Lessee is taking or proposes to take with respect thereto;

(e) promptly after the sending or filing thereof, copies of all such financial
statements, proxy statements, notices and reports which the Lessee or any
Subsidiary sends to its public stockholders, and copies of all reports and
registration statements (without exhibits) which the Lessee or any Subsidiary
files with the Securities and Exchange Commission (or any governmental body or
agency succeeding to the functions of the Securities and Exchange Commission) or
any national securities exchange;

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), annual, quarterly or monthly reports and any reports on Form
8-K (or any successor form) that the Lessee or any Consolidated Subsidiary shall
have filed with the Securities and Exchange Commission;

(g) as soon as available and in any event within thirty (30) days after Lessee
or any ERISA Affiliate (i) gives notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given notice of any such
reportable event, a copy of the notice of such reportable event given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA which liability exceeds $50,000,000 or notice that any
Multiemployer Plan is in

 

35



--------------------------------------------------------------------------------

reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice of demand for liability from the PBGC or notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer, any Plan, a copy of such notice; (iv) applies for a
waiver of the minimum funding standard under Section 412 of the Code, a copy of
such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; or (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice;

(h) as soon as practicable after a Principal Officer of the Lessee obtains
knowledge of the commencement of an action, suit or proceeding against the
Lessee or any Subsidiary before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable likelihood of an adverse
decision which could reasonably be expected to have a Material Adverse Effect or
which in any manner questions the validity or enforceability of this Agreement
or any of the transactions contemplated hereby, information as to the nature of
such pending or threatened action, suit or proceeding; and

(k) from time to time such additional information regarding the business,
properties, financial position, results of operations, or prospects of the
Lessee or any Subsidiary as the Lessor may reasonably request; provided such
information is in Lessee’s possession or obtainable using commercially
reasonable efforts.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.1 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Lessee posts such documents,
or provides a link thereto, on the Lessee’s website, or (ii) on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System.

SECTION 5.2. Affirmative Covenants of Lessee.

Lessee covenants and agrees with the Lessor that during the Lease Term, the
Lessee shall comply with the following provisions of this Section 5.2:

(a) Payment of Obligations. The Lessee will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, at or before maturity, all of
their respective material obligations and liabilities and all lawful taxes,
assessments and governmental charges or levies upon it or its property or
assets, except where the same may be diligently contested in good faith by
appropriate proceedings or where the failure to so pay and discharge could not
be reasonably expected to have a Material Adverse Effect, and will maintain, and
will cause each of its Subsidiaries to maintain, in accordance with GAAP as in
effect from time to time, appropriate reserves for the accrual of any of the
same.

(b) Maintenance of Property; Insurance.

(i) The Lessee will keep, and will cause each Subsidiary to keep, all material
property useful and necessary in its business in good working order and

 

36



--------------------------------------------------------------------------------

condition, normal wear and tear excepted, except to the extent any such property
is replaced or discarded in the ordinary course of Lessee’s business.

(ii) The Lessee will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Lessee or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually maintained in the same general
area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lessor upon request therefor information
presented in reasonable detail as to the insurance so carried.

(c) Inspection of Property, Books and Records. The Lessee will keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries, in all material respects, shall be made of
all dealings and transactions in relation to its business and activities.
Subject to Section 8.16 hereof and Article XV of the Lease, the Lessee will
permit, and will cause each of its Subsidiaries to permit, representatives of
the Lessor to visit and inspect any of their respective properties, to examine
their respective corporate, financial and operating records and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, employees and
independent public accountants (provided that the Lessee shall have the right to
participate in any discussions with such accountants), all at such reasonable
times and as often as may reasonably be desired, upon reasonable advance notice
to the Lessee.

(d) Maintenance of Existence, Rights, Etc.

The Lessee will preserve, renew and keep in full force and effect its, and will
cause each of its Subsidiaries to preserve, renew and keep in full force and
effect their respective, corporate or partnership existence and its and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except when failure to do so could not be reasonably
expected to have a Material Adverse Effect; provided that nothing in this
Section 5.2(d) shall prohibit (i) a transaction permitted under Section 5.3 or
(ii) the termination of the corporate or partnership existence of any Subsidiary
if the Lessee in good faith determines that such termination is in the best
interest of the Lessee and could not be reasonably expected to have a Material
Adverse Effect.

(e) Use of Proceeds. The proceeds of the Advances under this Agreement will be
used by the Lessee or the Constructor, as applicable, for the purposes set forth
under Section 3.5 hereof.

(f) Compliance with Laws. The Lessee will comply, and cause each of its
Subsidiaries to comply, in all material respects with all requirements of
Applicable Law (including ERISA, Environmental Laws and the rules and
regulations thereunder), except where failure to so comply could not be
reasonably expected to have a Material Adverse Effect. Lessee shall promptly
notify the Lessor should it or any of its Subsidiaries be named on the SDNL and
shall promptly take efforts to cause such entity to be removed from such list.

 

37



--------------------------------------------------------------------------------

(g) Further Assurances. The Lessee will, upon the request of the Lessor,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts as may be reasonably necessary to carry out more
effectively the purposes of the Operative Documents and to subject to any of the
Operative Documents any property intended by the terms thereof to be covered
thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements or appurtenances to any Leased Property;
(ii) execute, acknowledge, deliver, procure and record or file any document or
instrument reasonably requested by the Lessor to protect its rights in and to
any Leased Property against the rights or interests of third persons; and
(iii) provide such certificates, documents, reports, information, affidavits and
other instruments and do such further acts as may be reasonably necessary to
enable the Lessor to comply with the requirements or requests of any agency or
authority having jurisdiction over it; provided none of the foregoing expose the
Lessee to increased liability under the Operative Documents.

(h) Estoppels. Upon request by the Lessor, not more than one time per calendar
quarter (except following an election of a Return Option with respect to a
Leased Property in which event there shall be no limitation), a statement in
writing certifying that the Operative Documents are unmodified and in full
effect (or, if there have been modifications, that the Operative Documents are
in full effect as modified, and setting forth such modifications) and either
stating that (to the best knowledge of the Lessee) no default exists under the
Operative Documents or specifying each such default; it being intended that any
such statement by the Lessee may be relied upon by any prospective purchaser or
mortgagee of any Leased Property or any Person who may become the Lessor; and

(i) USA PATRIOT Act. The Lessee acknowledges that the Lessor may be required,
pursuant to the USA PATRIOT Act, to obtain, verify, record and disclose to law
enforcement authorities information that identifies the Lessee, including the
name and address of the Lessee. The Lessee will provide to the Lessor any such
information they may request pursuant to the USA PATRIOT Act, and the Lessee
agrees that the Lessor may disclose such information to law enforcement
authorities if the authorities make a request or demand for disclosure pursuant
to the USA PATRIOT Act. The Lessee also acknowledges that, in such event the
Lessor may not be required or even permitted by the USA PATRIOT Act to notify
the Lessee of the request or demand for disclosure.

SECTION 5.3. Negative Covenants of the Lessee.

Lessee covenants and agrees with the Lessor that during the Lease Term, the
Lessee shall not, without the prior written consent of the Lessor, do or permit
any of its Subsidiaries to do any of the following:

(a) Merger and Consolidation. Merge with or into or consolidate with or into
another Person, except that, subject to any other applicable restrictions in the
Operative Documents (including restrictions against sales or transfers of a
Leased Property):

(i) any Subsidiary may merge or consolidate with any other Subsidiary, and any
Subsidiary may merge into the Lessee; and

 

38



--------------------------------------------------------------------------------

(ii) the Lessee may merge or consolidate with any other Solvent corporation, if:

(1) after giving effect to and immediately following such merger or
consolidation, no Default or Event of Default occurs or is continuing;

(2) the surviving corporation, if a corporation other than Lessee, is not a
Prohibited Person and assumes the obligations of Lessee hereunder; and

(3) after giving effect to and immediately following such merger or
consolidation, the Lessor retains all of its interests in and benefits of the
Cash Collateral and receives prior certification thereof from the Lessee and
such other evidence thereof as the Lessor may reasonably request.

(b) Change in Nature of Business. Make or do anything that would result in a
material change in the nature of the business of the Lessee and its
Subsidiaries, taken as whole, as carried on at the Closing Date by the original
Lessee.

(c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (in a single transaction or series of related
transactions), except that, subject to any other applicable restrictions in the
Operative Documents:

(i) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Lessee or to another Subsidiary; and

(ii) any Subsidiary may sell or otherwise dispose of all or substantially all of
its assets if:

(1) after giving effect to the sale or other disposition, the financial
condition of the Lessee and its Subsidiaries, taken as a whole, is not
materially impaired;

(2) after giving effect to and immediately following such sale or other
disposition, no Default or Event of Default occurs or is continuing; and

(3) after giving effect to and immediately following such sale or other
disposition, the Lessor retains all of its interests in and benefits of the Cash
Collateral and receives prior certification thereof from the Lessee and such
other evidence thereof as the Lessor may reasonably request.

(d) Use of Proceeds. Use any part of the proceeds of the Equity Investment,
whether directly or indirectly, in a manner that violates Regulation U or X of
the F.R.S. Board. The Lessee will not permit more than 25% of the consolidated
assets of the Lessee and its

 

39



--------------------------------------------------------------------------------

Consolidated Subsidiaries to consist of “margin stock,” as such term is defined
in Regulation U of the F.R.S. Board.

(e) Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Lessee, other than upon fair and reasonable terms as could
reasonably be obtained in an arm’s-length transaction with a Person that is not
an Affiliate in accordance with prevailing industry customs and practices;
provided the foregoing shall not apply between and among Lessee and its
Subsidiaries.

(f) Prohibited ERISA Transaction. Enter into any transaction which would cause
any of the Operative Documents or any related documents executed or accepted by
the Lessor (or any exercise of the Lessor rights hereunder or thereunder) to
constitute a non-exempt prohibited transaction under ERISA (a “Prohibited ERISA
Transaction”); provided, that it shall not constitute a breach of this
Section 5.3(f) if a Prohibited ERISA Transaction occurs by reason of any of the
funds used by the Lessor in connection with any of the transactions under the
Operative Documents constituting assets of a “benefit plan investor” as defined
in 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

SECTION 5.4. Covenants Related to Leased Property, Overall Transaction.

(a) Investigation and Litigation. Lessee shall deliver a written notice to the
Lessor promptly upon the Lessee’s receiving notice, or upon the Lessee’s
obtaining Actual Knowledge, of the intent by an Authority to (i) take an action
which would constitute a Condemnation or Event of Taking, (ii) investigate the
Leased Property or the Site or other land on which any portion of the Leased
Property has been constructed for a material violation of any Applicable Law
(including any Environmental Law) on or in respect of the Improvements or any
portion thereof, or (iii) investigate the Leased Property or the Site or other
land on which any portion of the Leased Property has been constructed (other
than routine fire, occupational health and safety and similar inspections) for
any violation of Applicable Law under which civil liability in excess of
$25,000,000 or criminal liability may be incurred or imposed upon the Lessor or
the Lessee.

(b) Notices. The Lessee shall provide prompt (but in no event later than ten
(10) Business Days after the Lessee obtains Actual Knowledge thereof) telephonic
(confirmed in writing) or written notice of:

(i) the commencement of all proceedings and investigations by or before any
Authority and all actions and proceedings in any court or before any arbitrator
against or involving the Lessee or any of the Leased Property or the Site or
other land on which any portion of the Leased Property has been constructed
(A) which in the reasonable judgment of the Lessee could reasonably be expected
to have a Material Adverse Effect or (B) with respect to any Operative Document;
and

(ii) the occurrence of any event which constitutes, or which could reasonably be
expected to result in, a Construction Event of Default, an Event of Default or
an Event of Loss.

 

40



--------------------------------------------------------------------------------

(c) Securities. Lessee shall not, nor shall it permit anyone (other than the
Lessor) authorized to act on its behalf to, take any action which would subject
the issuance or sale of the Equity Investment, the Leased Property or the
Operative Documents, or any security or lease the offering of which, for
purposes of the Securities Act or any state securities laws would be deemed to
be part of the same offering as the offering of the aforementioned items, to the
registration requirements of Section 5 of the Securities Act or any state
securities laws.

ARTICLE VI

OTHER COVENANTS; ASSIGNMENTS

SECTION 6.1. Cooperation with Lessee.

The Lessor shall, to the extent reasonably requested by the Lessee (but without
assuming additional liability on account thereof), as a Transaction Cost or as a
Construction Cost before the Completion Date, as applicable, and at the Lessee’s
expense thereafter, cooperate to allow the Lessee to (a) perform its covenants
contained in the Construction Agency Agreement including at any time and from
time to time, upon the reasonable request of the Lessee, to promptly and duly
execute and deliver any and all such further instruments, documents and
financing statements (and continuation statements related thereto) as the Lessee
may reasonably request in order to perform such covenants and (b) further the
Lessee’s requirements as lessee of each Leased Property including to file any
statement with respect to any tax abatements or other requirements; provided
none of the foregoing expose the Lessor to increased liability under the
Operative Documents.

SECTION 6.2. Covenants of the Lessor.

(a) Discharge of Liens. The Lessor will not create or permit to exist at any
time, and will promptly take such action as may be necessary duly to discharge,
or to cause to be discharged, all Lessor Liens attributable to it and will cause
restitution to be made to the Lessee (as its interests may appear) in the amount
of any diminution of the value of the affected Leased Property as a result of
its failure to comply with its obligations under this Section 6.2(a).
Notwithstanding the foregoing, the Lessor shall not be required to so discharge
any such Lessor Lien while the same is being contested by a Permitted Contest,
made in good faith by appropriate proceedings diligently prosecuted so long as
such proceedings shall not involve any meaningful danger of the sale,
forfeiture, loss or diminution in value of, and shall not interfere with the
use, operation or disposition of, any part of the affected Leased Property, any
Lease or title thereto or any interest therein or the payment of Rent payable
under any Lease; provided, however, that the Lessor shall discharge any such
Lessor Lien attributable to it, whether or not subject to contest as provided
above, upon the purchase of such Leased Property by the Lessee pursuant to the
related Lease or a sale of such Leased Property pursuant to the Return Option.

(b) Change of Information. Lessor shall give prompt notice to the Lessee if any
facts regarding it shall change where such change might reasonably affect its
interests in any Leased Property.

 

41



--------------------------------------------------------------------------------

(c) Depreciation. Prior to the termination of any Lease, the Lessor shall not
claim any United States federal, state, or local tax attributes or benefits as
the owner for tax purposes (including depreciation) relating to such Leased
Property unless required to do so by an appropriate taxing Authority or after a
clearly applicable change in Applicable Law or as a protective response to a
proposed adjustment by an Authority; provided, however, that if an appropriate
taxing authority shall require the Lessor to claim any such United States
federal, state, or local tax attributes or benefits, such Person shall promptly
notify the Lessee thereof and shall permit the Lessee to contest such
requirement in a manner similar to the contest rights provided in, and subject
to any applicable limitation to a contest contained in, Section 7.2(b) hereof.

(d) Quiet Possession. If and so long as no Construction Event of Default or
Event of Default, as applicable, shall have occurred and be continuing, the
Lessor agrees that it shall not interfere with the Lessee’s right to the use,
possession and quiet enjoyment of the Leased Property and the Site according to
the terms hereof and of the other Operative Documents.

(e) Assignment of Warranties and Other Rights and Appointment of Constructor as
Agent.

(i) Lessor hereby assigns to the Constructor, as its construction agent, all of
its rights, if any (including indemnification rights and rights to receive
payments), under any and all warranties of, and other claims against, dealers,
manufacturers, vendors, suppliers, installers, contractors or subcontractors
relating to the Equipment. If the Lessor is contractually or legally prohibited
from so assigning any such warranty, indemnity or claim, the Lessor hereby
assigns to the Constructor, to the extent permitted by Applicable Law, its
beneficial interest in such warranty, indemnity or claim. Except as set forth
below, Lessor hereby irrevocably appoints the Constructor as its
attorney-in-fact and agent with full authority in its place and stead and in the
Lessor or otherwise from time to time to assert and enforce (including
compromise, waiver or settlement thereof) whatever claims and rights the Lessor
may have against suppliers, dealers, manufacturers, vendors, contractors and
subcontractors relating to the Equipment or any component thereof, whether under
warranty, product liability claim or otherwise.

(ii) Upon the occurrence of (A) an Event of Default and (B) either (1) the
Lessor’s election to take possession of the Improvements or (2) its express
termination of the agency relationship between itself and the Constructor, the
power of attorney granted pursuant to Section 6.2(e)(i) shall terminate and the
Constructor shall, without further act on its part, be deemed to have reassigned
to the Lessor (A) all of the rights and claims held by the Constructor under
this subsection relating to such Equipment that arise after such taking of
possession or termination of the agency relationship and (B) a share of such
rights and claims held by the Constructor under this subsection relating to such
Equipment that arise before such taking of possession or termination of the
agency relationship to the extent that the claims relate to effects that
continue after such taking of possession, apportioned by the parties on a
reasonable basis between the Constructor and the Lessor, taking all relevant
factors into account.

 

42



--------------------------------------------------------------------------------

(iii) Except during the continuance of a Construction Event of Default or an
Event of Default, the Lessor agrees to remit to the Lessee any rebates, refunds
or like payments received from dealers, manufacturers, vendors or suppliers of
the Equipment as and when received from such Persons. Any such rebates, refunds
or like payments shall not affect in any manner the amounts owing or the
payments to be made by the Lessee hereunder.

(f) Insurance Covenants. The Lessor hereby accepts all covenants between the
Lessee and each insurer made in accordance with the terms of the Operative
Documents for their respective benefit, including, but not limited to, the
naming of the Lessor as an additional insured or as loss payee, as the case may
be.

(g) Further Assurances. Upon the written request of Lessee delivered at least
thirty (30) days prior to the date specified in such request for a restructuring
of the Overall Transaction, as a result of a change or proposed change in the
applicable accounting rules, the Lessor agrees to cooperate with the reasonable
requests of Lessee promptly and in good faith to negotiate with a view toward
causing a restructuring of the obligations represented by the Lease and the
other Operative Documents, provided Lessee shall reimburse the Lessor for its
out-of-pocket expenses incurred in connection with any such written request
including the reasonable and properly documented fees and expenses of its legal
counsel. In the event any such restructuring involves a change in the nature and
scope of the Lessor’s obligations under the Operative Documents and does not
involve a transfer by the Lessor of its interest in any Improvements or any
Site, the Lessee and the Lessor shall agree upon a reasonable and appropriate
amount to be paid to the Lessor as reimbursement for reasonable, out-of-pocket
personnel expenses incurred by the Lessor in such restructuring. Notwithstanding
any of the foregoing negotiations, neither Lessor nor Lessee shall be obligated
to restructure the transaction.

(h) Lessor Letters. Lessor shall furnish to the Lessee promptly, but in any
event within thirty (30) days after the end of each calendar quarter, a letter
indicating that the assets held by Lessor under any lease to the Lessee or any
of its Consolidated Subsidiaries (i) are not financed on a non-recourse basis or
otherwise held in a “silo”, and (ii) constitute less than half of Lessor’s
assets on a fair market value basis.

SECTION 6.3. Assignments.

(a) Restrictions on Transfers. Except by a Permitted Transfer, Lessor will not
assign, transfer, mortgage, pledge, encumber or hypothecate the Leases or the
other Operative Documents or any interest of Lessor in and to the Leased
Property during the Lease Term without the prior consent of Lessee, which
consent Lessee may withhold in its sole discretion.

(b) Effect of Permitted Transfer or other Assignment by Lessor. If by a
Permitted Transfer Lessor sells or otherwise transfers any portion of the Leased
Property and assigns to the transferee all of Lessor’s rights under the Leases
and under the other Operative Documents, and if the transferee expressly assumes
all of Lessor’s obligations under the Leases and under the other Operative
Documents, then Lessor will thereby be released from any obligations arising
after such assumption under the Leases or under the other Operative

 

43



--------------------------------------------------------------------------------

Documents, and Lessee must look solely to each successor in interest of Lessor
for performance of such obligations.

(c) Exceptions to Restrictions. Notwithstanding anything to the contrary
contained in this Section 6.3, when an Event of Default has occurred and is
continuing, no consent of the Lessee shall be required in respect of an
assignment by the Lessor of all or any part of its rights and obligations under
or with respect to the Leases and the other Operative Documents to any third
party (whether or not a Permitted Transfer), provided, that unless (i) an Event
of Default described in clause (h) or (i) of the definition thereof shall have
occurred and be continuing, (ii) the Lease Balance shall have been accelerated
in accordance with the Lease, (iii) an Event of Default shall have occurred and
be continuing at the Final Maturity Date, or (iv) a Force Majeure Event shall
have occurred and be continuing during the Interim Term, in each case under any
Lease, Lessor shall not make such an assignment to a Person who fails to deliver
not less than ten (10) days prior to such assignment a letter to Lessee covering
the substance required by Section 3.2(d) hereof.

SECTION 6.4. Participations.

The Lessor may sell, transfer or assign a participation in all or a portion of
the interests represented by its Equity Investment or any right to payment
thereunder (each such sale, transfer or assignment of a participation in such
interests or rights, a “Participation”), to any Person (a “Participation
Holder”) upon prior notice to the Lessee. In the event of any such sale by the
Lessor of a Participation to a Participation Holder, the obligations of Lessor
under this Agreement and under the other Operative Documents shall remain
unchanged, Lessor shall remain solely responsible for the performance thereof,
Lessor shall remain the holder of the Equity Investment for all purposes under
this Agreement and under the other Operative Documents and the Lessee shall
continue to deal solely and directly with the Lessor in connection with Lessor’s
rights and obligations under this Agreement and the other Operative Documents.
Any agreement pursuant to which the Lessor may grant such a Participation shall
provide that Lessor shall retain the sole right and responsibility to enforce
the obligations of the Lessee under the Operative Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Operative Documents; provided, that such agreement may require
Lessor to obtain the consent of the Participation Holder party thereto before
Lessor enters into or approves any amendment, modification or waiver of any
provision of any Operative Document that, among other things, (i) extends any
date upon which any payment of money is due to the Lessor, (ii) reduces the
Yield on the Equity Investment, any fee or any other payment obligation under
the Operative Documents, (iii) releases any party from any payment obligations,
or (iv) releases any interest of the Lessor in any Leased Property (except as
otherwise expressly provided for in any Operative Document). If the Lessor
sells, transfers or assigns a Participation pursuant hereto, the Lessor hereby
agrees to indemnify, protect, defend and hold harmless the Lessee, on a
Grossed-Up Basis, against any United States federal or state Withholding Tax
which may arise from its Participation, except to the extent such Withholding
Tax is imposed on the Lessee as a result of the fraud, gross negligence or
willful misconduct of the Lessee. Any such Participation shall be at no cost to
the Lessee.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION AND ADDITIONAL PAYMENTS

SECTION 7.1. General Indemnification.

(a) Subject to clauses (b) and (f) below, the Lessee will indemnify, defend and
hold each Indemnitee harmless, on a Grossed-Up Basis, from and against any and
all Claims (which may include the outstanding Lease Balance or any portion
thereof subject to any limitations set forth in the Operative Documents,
including, without limitation, payments limited to the Recourse Deficiency
Amount or Construction Recourse Amount, as applicable) that directly or
indirectly relate to, result from or arise out of or are alleged to relate to,
result from or arise out of any of the following (whether or not any such
Indemnitee is indemnified as to such matter by any other Person and whether or
not such Claim arises or accrues prior to the Closing Date, the Completion Date
or after the Lease Expiration Date):

(i) each Leased Property, each Site, the Lessee Collateral or, in each case, any
part thereof;

(ii) any of the Operative Documents or any of the transactions contemplated
thereby, or any investigation, litigation, enforcement or proceeding in
connection therewith, and any amendment, modification or waiver in respect
thereof;

(iii) the regulation of the ownership, construction, installation, leasing, use
or operation of each Leased Property, each Site or any part thereof, but only to
the extent that the Indemnitee is subjected to such regulation as a result of
its being a party to or beneficiary of the Operative Documents or its
involvement in the transactions contemplated in the Operative Documents;

(iv) the offer, financing, refinancing, inspection, mortgaging, pledging,
granting of a security interest in, design, manufacture, construction, purchase,
ownership, acquisition, acceptance, rejection, delivery, nondelivery,
redelivery, possession, transportation, lease, sublease, installation,
condition, transfer of title or other ownership interest, rental, use,
operation, storage, maintenance, modification, alteration, repair, assembly,
sale, return, abandonment or other application or disposition of all or any part
of each Leased Property or any product produced therewith, each Site or any
interest therein or improvements thereto or the failure to perform or accomplish
any of the foregoing in accordance with the requirements of the Operative
Documents, other agreements governing such matters or Applicable Laws or
Regulations including, without limitation, Claims or penalties arising from any
violation of law or in tort (strict liability or otherwise), latent or other
defects, whether or not discoverable, any Claim based upon a violation or
alleged violation of the terms of any restriction, easement, condition or
covenant or other matter affecting title to a Leased Property or a Site, the
making of any Alterations in violation of any standards imposed by any insurance
policies required to be maintained by the Lessee pursuant to the Lease which
policies are in effect at any time with respect to a Leased Property or any part
thereof, any Claim for patent, trademark or copyright infringement, and Claims
arising from any public improvements with respect to

 

45



--------------------------------------------------------------------------------

a Leased Property or a Site resulting in any change or special assessments being
levied against such Leased Property or such Site or any plans to modify, widen
or realign any street or highway adjacent to any Leased Property or any Claim
for utility “tap-in” fees;

(v) a breach by the Lessee of any of its covenants under any Operative Document,
or a misrepresentation by the Lessee (including any omission by Lessee that
makes any representation made by Lessee materially misleading) in any Operative
Document or in any certificate or other document delivered by the Lessee to the
Lessor pursuant to any Operative Document, or the occurrence of any Default or
Event of Default, or the material inaccuracy of any information provided by any
such party to any third party in connection with the preparation by such third
party of a report or other document required to be delivered pursuant to any
Operative Document;

(vi) the existence of any Lien on or with respect to any Leased Property, any
Site, title thereto, any interest therein or any Interim Rent, Basic Rent or
Supplemental Rent, including any Liens which arise out of the possession, use,
occupancy, construction, repair or rebuilding of any Leased Property or any Site
or by reason of labor or materials furnished or claimed to have been furnished
to the Lessee, or any of its contractors or agents or by reason of the financing
of any personality or equipment purchased or leased by the Lessee or Alterations
constructed by the Lessee, except Liens in favor of the Lessee or the Lessor,
but expressly excluding any Lessor Liens; and

(vii) any Environmental Claim.

Lessee shall be entitled to credit against any payments due to an Indemnitee
under this Section 7.1 both (x) any insurance recoveries received by such
Indemnitee in respect of the matters described herein under or from insurance
paid for by any Person other than the Indemnitee or an Affiliate thereof or
assigned to the Lessor by the Lessee and (y) any other indemnity amount received
by such Indemnitee in respect of such matters from a Person (other than the
Lessor) unrelated to such Indemnitee.

(b) Exclusions. The provisions of Section 7.1(a) shall not apply to any Claim:

(i) with respect to the Indemnitees, to the extent attributable to the willful
misconduct or gross negligence of, or negligence in the handling of funds by,
such Indemnitee, its officers, agents, employees and Affiliates or the breach in
any material respect of any representation made by any Indemnitee under the
Operative Documents;

(ii) to the extent attributable to acts or events that occur after the
commencement of day to day operation of any Improvements by the Lessor or any
Person designated by the Lessor following an Event of Default or the return of a
Leased Property pursuant to the Return Option as such Claim relates to such
Improvements or Leased Property (except (A) to the extent fairly attributable to
circumstances existing or acts, events, liabilities or damages occurring or
accruing prior to such day to day operation, or (B) to the extent relating to
the acts or omissions of the Lessee or any other LAM Person in relation to, or
liabilities arising out of, the location, structure, installation,

 

46



--------------------------------------------------------------------------------

putting into service, operation, repair, servicing, maintenance, replacement or
dismantling of such Improvements or remaining on or the entering onto such Site
or such Improvements by any such Person); or

(iii) in respect of Taxes, which are governed by Section 7.2, other than a
payment necessary to make payments under this Section 7.1 on a Grossed-Up Basis.

(c) Contests. In respect of the indemnification provided under Section 7.1(a),
promptly after receipt by an Indemnitee of notice of any pending or threatened
Claim, such Indemnitee shall, if a claim for indemnification in respect thereof
is to be made against the Lessee, give notice thereof to the Lessee. So long as
no Event of Default is continuing, the Lessee, at its own expense, may elect to
assume the defense of any such Claim through its own counsel, which shall be
subject to the reasonable approval of the Indemnitee, on behalf of the
Indemnitee (with full right of subrogation to the Indemnitee’s rights and
defenses). Lessee must indicate its election to assume such defense by written
notice to the Indemnitee within thirty (30) days following receipt of
Indemnitee’s notice of the Claim, or in the case of a third- party claim which
requires a shorter time for response then within such shorter period as
specified in the Indemnitee’s notice of Claim; provided that such Indemnitee has
given the Lessee notice thereof. If the Lessee denies liability or fails to
respond to the notice within the time period set forth above, the Indemnitee may
defend or compromise the Claim as it deems appropriate without prejudice to any
of Indemnitee’s rights hereunder. If the Lessee shall have elected to assume the
defense of any such Claim, then upon the request of the Lessee, the Indemnitee
requesting payment of indemnity under Section 7.1(a) shall promptly furnish the
Lessee with copies of any records or documents pertaining to the matter to be
indemnified and, to the extent known by such Indemnitee, a reasonably detailed
explanation of the circumstances giving rise to the claim of indemnification and
the determination of the amount of the requested indemnity payment. Upon payment
in full to Indemnitee of any indemnity pursuant to Section 7.1(a), the Lessee
shall be subrogated to any right of Indemnitee in respect of the matter against
which such indemnity has been paid. If the Lessee shall have elected to assume
the defense of any such Claim, upon the written request at any time and from
time to time of the Lessee, Indemnitee shall, at the expense of the Lessee, take
such reasonable actions and execute such documents as are necessary or
reasonably appropriate to assist the Lessee in the preservation and enforcement
against third parties of the Lessee’s right of subrogation hereunder. The
Indemnitee may employ separate counsel in any such Claim and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Indemnitee unless the Indemnitee and the Lessee shall have been
advised by counsel that there exists an irresolvable conflict of interest in
such counsel’s representation of the Indemnitee and the Lessee in which case the
fees and expenses of such separate counsel shall be for the account of the
Lessee. All reasonable out-of-pocket fees and expenses shall be paid
periodically as incurred. So long as no Construction Event of Default or Event
of Default shall have occurred and be continuing, the Lessee shall not be liable
for any settlement of any such Claim effected without its consent unless the
Lessee shall fail to, or elect in writing not to, assume the defense thereof in
which case the Indemnitee, without waiving any rights to indemnification
hereunder, may defend such Claim and enter into any good faith settlement
thereof without the prior written consent of the Lessee. Lessee shall not,
without the prior written consent (not to be unreasonably withheld) of the
Indemnitee, effect any settlement of any such Claim unless such settlement
includes an unconditional release of the Indemnitee

 

47



--------------------------------------------------------------------------------

from all liabilities that are the subject of such Claim. The parties agree to
cooperate in any defense or settlement of any such Claim and to give each other
reasonable access to all information relevant thereto subject to appropriate
confidentiality agreements. The parties will similarly cooperate in the
prosecution of any claim or lawsuit against any third party.

(d) Subrogation. Upon the indefeasible payment in full of any Claim pursuant to
this Section 7.1, the Lessee, without any further action, shall be subrogated to
any claims the Indemnitee may have relating thereto. The Indemnitee agrees, at
the Lessee’s expense, to give such further assurances or agreements and to
cooperate with the Lessee to permit the Lessee to pursue such claims, if any, to
the extent reasonably requested by the Lessee. If the Lessee shall have paid an
amount to or for an Indemnitee pursuant to this Section 7.1, and such Indemnitee
subsequently shall be reimbursed in respect of such indemnified amount from any
other Person, such Indemnitee shall promptly pay the Lessee, but not before the
Lessee shall have made all payments then due to such Indemnitee pursuant to this
Section 7.1 and any other payments then due hereunder and under any other
Operative Document, the amount of such reimbursement, including interest
actually received attributable thereto, net of Taxes required to be paid by such
Indemnitee as a result of any refund received, after giving effect to such
payment to the Lessee.

(e) Not Residual Guaranty. Nothing in this Section 7.1 shall be construed as a
guaranty of residual value of any Leased Property.

(f) Limitation.

(i) Solely with respect to any Construction of New Improvements (Fremont 3E) on
Unimproved Land and not with respect to any other Leased Property or Lease
thereof, during the related Construction Period, the provisions of Sections
2.9(c) and (d), 2.10, 7.1, 7.2 and 7.4 shall be subject to the following
provisions: Lessee shall only be required to indemnify the Indemnitee for the
following, without duplication:

(1) Claims caused by or resulting from a Specified Event;

(2) Claims caused by or resulting from the failure to Complete construction of
the New Improvements (Fremont 3E) when required; provided, however, that
recourse to the assets of the Lessee for any Claims solely relating to the
failure to Complete construction of the New Improvements (Fremont 3E) when
required shall be limited to the extent recourse against assets of the Lessee is
limited by Section 18.5 of the Lease; and

(3) Claims arising under Sections 2.9(c) and (d), 2.10 and 7.1 and Taxes to be
paid or indemnified under Sections 7.2 and 7.4; provided, however, that such
Claims under this clause (3) will only be funded out of proceeds of Advances
pursuant to Section 7.1(f)(iii) below.

(ii) The limitations set forth in Section 7.1(f)(i) shall continue to apply on
and after the Completion Date for such New Improvements (Fremont 3E) with
respect

 

48



--------------------------------------------------------------------------------

to Claims accruing prior to such Completion Date. Subject to Section 8.11, the
Lessor will, with respect to Claims of a type described in Section 7.1(f)(i)
above, indemnify Affiliates who would have otherwise been indemnified by the
Lessee, to the extent such Persons would have been so indemnified but for the
limitation set forth in the definition of “Indemnitee”; provided, however, that
any obligation of the Lessor pursuant to this subsection shall be discharged
solely and exclusively from amounts received by the Lessor from the Lessee
pursuant to this subsection or, in the case of clause (f)(i)(3) above, the
proceeds of the applicable Advances. Lessee agrees that any claim for
indemnification by any Affiliate against the Lessor pursuant to and permitted by
this clause (ii) shall constitute a Claim entitling the Lessor to be indemnified
by the Lessee pursuant to Section 7.1 of this Agreement.

(iii) Any Claims or Taxes which are paid subject to Section 7.1(f)(i)(3) or the
portion thereof which are subject to Section 7.1(f)(i)(2) for which Lessee is
not obligated to indemnify such Indemnitee pursuant to this Section by virtue of
the provisions of Section 7.1(f)(i) shall, if requested in writing by the Lessor
in its sole discretion, be capitalized and result in an increase to the
Construction Costs for such New Improvements (Fremont 3E) (such claims herein
called “Funded Claims”). In the event Funded Claims are advanced by the Lessor
hereunder, any increase in Lease Balance resulting therefrom shall not be
included for purpose of (but for no other purpose) (x) calculating Eligible
Construction Costs of such New Improvements (Fremont 3E) solely for purposes of
calculating the Construction Recourse Amount, and (y) calculating Eligible
Construction Costs of such New Improvements (Fremont 3E) solely for purposes of
calculating the Recourse Deficiency Amount payable by Lessee following an
election to return such Leased Property at the end of the applicable Lease Term.
The foregoing indemnities are in addition to, and not in limitation of, the
indemnities with respect to Sections 7.1 and 7.2 this Agreement.

SECTION 7.2. General Tax Indemnity.

(a) (i) Tax Indemnity. Lessee shall pay on a Grossed-up Basis, and on written
demand shall indemnify and hold each Indemnitee at all times harmless from and
against, any and all Taxes actually imposed on, or borne by, such Indemnitee, on
or with respect to any Indemnitee, each Leased Property or the Lessee or any
sublessee or user of any Leased Property by any taxing Authority, in connection
with or in any way relating to: (A) the acquisition, design, construction,
preparation, installation, inspection, delivery, non-delivery, acceptance,
rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition,
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, repurchase, sale, return or other application
or disposition of all or any part of each Leased Property or the imposition of
any Lien (or incurrence of any liability to refund or pay over any amount as a
result of any Lien) thereon; (B) the payment of Interim Rent, Basic Rent or
Supplemental Rent or the receipts or earnings arising from or received with
respect to each Leased Property or any part thereof, or any interest therein;
(C) the payment of any other amount pursuant to the Equity Investment or any
other Operative Documents; (D) each Leased Property or any part thereof or any
interest therein or the property or the income or other proceeds with respect
thereto; (E) the execution, delivery, filing,

 

49



--------------------------------------------------------------------------------

registration or recording of any of the Operative Documents and any amendments
and supplements thereto; and (F) otherwise with respect to or in connection with
the transactions contemplated by the Operative Documents or the enforcement
thereof;

provided, however, that the indemnification obligation of this Section 7.2(a)(i)
shall not apply to:

(1) Taxes (other than Taxes that are sales, use, rental, value added, real
estate transfer or similar Taxes that are not substitutes for income taxes)
based upon or measured by the Indemnitee’s gross or net income, gross or net
receipts or that are in the nature of, or are imposed with respect to, capital,
net worth, excess profits, accumulated earnings capital gains, franchise or
conduct of business of such Indemnitee, except in the case of gross or net
income Taxes, to the extent necessary so that payments under this Section 7.2
are made to an Indemnitee on a Grossed-Up Basis within the meaning of
Section 7.4;

(2) Taxes that result from a transfer or other disposition by the Indemnitee or
any of its Affiliates of all or any portion of its interest in any Leased
Property, the Equity Investment or the Operative Documents (other than a
transfer or disposition that occurs while a Default or Event of Default has
occurred and is continuing and is related to such Default or Event of Default or
that results from (a) the Lessee’s exercise of the Return Option, the Early
Termination Option or Purchase Option under the related Lease or (b) any other
transfer to the Lessee under the Operative Documents or which is contemplated by
the Operative Documents);

(3) Taxes imposed with respect to any period or portion thereof after the
expiration or earlier termination of a Lease (but not to the extent attributable
to events occurring on or prior to such date);

(4) Taxes resulting from (a) the gross negligence, willful misconduct or fraud
of the Indemnitee or any of its Affiliates or (b) the inaccuracy or breach of a
representation, warranty or covenant of the Indemnitee under the Operative
Documents;

(5) Withholding Taxes, indemnification for which shall be solely as provided in
Section 7.2(a)(iii) hereof;

(6) Taxes while they are being contested in accordance with Section 7.2(b);

(7) Taxes imposed on, or, in the case of value added taxes, not refunded to, an
Indemnitee that results from its failure to file tax returns properly or timely,
to claim a deduction or credit to which it is entitled, or to comply with
certification, reporting, or similar requirements

 

50



--------------------------------------------------------------------------------

of the jurisdiction imposing the Tax, except to the extent caused by a failure
of the Lessee to comply with Section 7.2(d);

(8) Taxes imposed on a transferee to the extent of the excess of such Taxes over
the total amount of the Taxes of the same or similar nature that would have been
imposed had there not been a transfer by the initial Indemnitee of its interest
after the Closing Date;

(9) Taxes in the nature of intangible taxes or similar taxes upon or with
respect to the value of the interest of the Lessor in the Equity Investment; and

(10) Taxes included in the cost of the New Improvements (Fremont 3E) and funded
by Advances.

(ii) Structural Tax Indemnity. Notwithstanding Section 7.2(a)(i), the Lessee
shall indemnify and hold harmless the Lessor for any Taxes that are described in
Section 7.2(a)(i) without regard to exclusions, but only to the extent that such
Taxes would not have been imposed on Lessor if, for purposes of such Taxes, the
Advance made on each Advance Date by the Lessor had been in the form of a
secured loan made directly to the Lessee, the obligation to pay a proportionate
part of Interim Rent, Basic Rent were the obligation to pay interest to the
Lessor, and the proportionate amount of the Lease Balance were the principal
amount owed to the Lessor; provided, however, that the indemnification
obligation of this Section 7.2(a)(ii) shall not apply to: (1) Taxes resulting
from (a) the gross negligence, willful misconduct, or fraud of the Lessor or any
of its Affiliates or (b) the inaccuracy or breach of a representation, warranty,
or covenant of or by the Lessor under the Operative Documents; (2) Withholding
Taxes, indemnification for which shall be solely provided in
Section 7.2(a)(iii); (3) Taxes while they are being contested in accordance with
Section 7.2(b); (4) Taxes imposed on the Lessor that result from its failure to
file tax returns properly or timely, to claim a deduction or credit to which it
is entitled, or to comply with certification, reporting or similar requirements
of the jurisdiction imposing the Tax, in each case, in accordance with the
intent specified in Section 2.12 or as otherwise required by Applicable Law with
respect to the Lessor, except to the extent such failure by the Lessor is caused
by a failure of the Lessee to comply with Section 7.2(d); (5) Taxes imposed on a
transferee to the extent of the excess of such Taxes over the total amount of
the Taxes of the same or similar nature that would have been imposed had there
not been a transfer by the initial Lessor of its interest after the Closing
Date; (6) Taxes included in the cost of the New Improvements (Fremont 3E) and
funded by Advances; (7) Taxes imposed upon any Leased Property and indemnifiable
pursuant to Section 7.2(a)(i); and (8) California income, franchise, corporate
or other similar taxes imposed on an Indemnitee.

(iii) Withholding Tax Indemnity. The Lessee shall not be required to make any
additional payment to or on behalf of an Indemnitee with respect to any
Withholding Tax, except that the Lessee agrees to indemnify, protect, defend and
hold harmless the Indemnitees, on a Grossed-Up Basis, against Withholding Taxes
described

 

51



--------------------------------------------------------------------------------

in paragraphs (1) and (2) of this Section 7.2(a)(iii). If any such withholding
is so required, the Lessee shall make the withholding and pay the amount
withheld to the appropriate taxing Authority before penalties attach thereto or
interest accrues thereon. The Lessee shall forthwith pay the relevant Indemnitee
an amount that, after making all required deductions (including deductions
applicable to additional sums payable under this Section), equals the amount
that would have been paid if such withholding had not been required. Withholding
Taxes referred to in the first sentence of this Section 7.2(a)(iii) as
indemnifiable are:

(1) Withholding Taxes imposed under the laws of any jurisdiction other than the
United States if such Tax is imposed solely as a result of the Lessee making the
payment from such jurisdiction;

(2) Withholding Taxes imposed under the laws of the United States, or any taxing
jurisdiction therein, imposed solely as the result of a change in Tax laws,
regulations, rulings, interpretations or treaties after the Closing Date other
than a withholding Tax that results from a change in Tax law which is excluded
from the definition of Change of Law pursuant to Section 2.9(c)(i)(F).

If the Lessee pays any amount to an Indemnitee with respect to Withholding Taxes
required to be withheld by law but not subject to indemnity pursuant to this
Section 7.2, such Indemnitee shall reimburse the Lessee within fifteen (15) days
of written demand therefor for the amount so paid by the Lessee provided that if
such Indemnitee fails to reimburse the Lessee within such fifteen (15) days,
such Indemnitee shall thereafter be obligated to reimburse the Lessee for such
amount together with interest on such amount at the Overdue Rate from the date
such reimbursement was due until the date it is paid.

(iv) Nothing contained in Section 7.2(a) shall entitle an Indemnitee to
indemnification of a Tax under more than one subsection of Section 7.2(a).

(b) Contests. If any claim or claims is or are made against any Indemnitee for
any Tax which is subject to indemnification as provided in Section 7.2(a), such
Indemnitee shall as soon as practicable, but in no event more than thirty
(30) days after receipt of formal written notice of the Tax or proposed Tax,
notify the Lessee and if, in the reasonable opinion of the Lessee there exists a
reasonable basis to contest such Tax which satisfies the requirements of ABA
Formal Opinion 85-352 (and if the provisos of the definition of “Permitted
Contest” continue to be satisfied), the Lessee at its expense may, to the extent
permitted by Applicable Law and provided that it has acknowledged in writing its
liability for the Tax at issue if the contest is not successful, contest such
Tax, and subsequently may appeal any adverse determination (other than to the
United States Supreme Court), in the appropriate administrative and legal
forums; provided, that in all other circumstances, upon notice from the Lessee
to such Indemnitee that there exists a reasonable basis to contest any such Tax
which satisfies the requirements of ABA Formal Opinion 85-352 (as supported by
an opinion of tax counsel to the Lessee reasonably acceptable to the
Indemnitee), the Indemnitee, at the Lessee’s expense, shall contest any such Tax
(so long as the provisos of the definition of “Permitted Contest” continue to be
satisfied and, in the case of a Tax on gross or net income, the aggregate amount
of the Tax

 

52



--------------------------------------------------------------------------------

exceeds U.S. $100,000). Lessee shall pay all reasonable, out-of-pocket expenses
actually incurred by the Indemnitee in contesting any such Tax (including,
without limitation, all reasonable attorney’s and accountants’ fees), upon
demand by the Indemnitee. Lessee shall have the right to participate in the
conduct of any proceedings controlled by the Indemnitee to the extent that such
participation by the Lessee does not interfere with the Indemnitee’s control of
such contest and the Lessee shall in all events be kept informed, to the extent
practicable, of material developments relative to such proceedings. The
Indemnitee shall have the right to participate in the conduct of any proceedings
controlled by the Lessee to the extent that such participation by the Indemnitee
does not interfere with the Lessee’s control of such contest, and the Indemnitee
shall in all events be kept informed, to the extent practicable, of material
developments relative to such proceedings. The Indemnitees agree that a
contested claim for which the Lessee would be required to make a reimbursement
payment hereunder will not be settled or compromised without the Lessee’s prior
written consent or the Indemnitee waives its right to indemnification hereunder
and repays the Taxes advanced by the Lessee as a non-interest bearing loan by
the Lessee to such Indemnitee without interest. Indemnitee shall endeavor to
settle or compromise any such contested claim in accordance with written
instructions received from the Lessee; provided, that (i) the Lessee on or
before the date the Indemnitee executes a settlement or compromise pays the
contested Tax to the extent agreed upon or makes an indemnification payment to
the Indemnitee in an amount acceptable to the Indemnitee; and (ii) the
settlement or compromise does not, in the reasonable opinion of the Indemnitee
materially adversely affect the right of the Lessor or such Indemnitee to
receive Rent or the Lease Balance or any other payment pursuant to the Operative
Documents, or involve a material risk of sale, forfeiture or loss of the
affected Leased Property or any interest therein or any matter described in the
provisos to the definition of “Permitted Contest.” The failure of an Indemnitee
to contest timely a claim against it for any Tax which is subject to
indemnification under Section 7.2(a) and for which it has an obligation to the
Lessee to contest under this Section 7.2(b) in the manner required by Applicable
Law where the Lessee has timely requested (with regard to the time of the
initial notification by Indemnitee) that such Indemnitee contest such claim
shall relieve the Lessee of its obligations to such Indemnitee under
Section 7.2(a) with respect to such claim only to the extent such failure
results in the loss of an effective contest. If Applicable Law requires the
payment of a contested Tax as a condition to, or regardless of, its being
contested, and the Lessee chooses to contest such Tax or to direct the
Indemnitee to contest such Tax in accordance with this Section, then the Lessee
shall provide the Indemnitee with the funds to pay such Tax, such provision of
funds to be deemed a non-interest bearing loan by the Lessee to the Indemnitee
to be repaid by any recovery of such Tax (including the amount of any interest
received by reason of payment or deposit of the Tax claimed with funds advanced
by the Lessee to the Indemnitee with respect to such recovered Tax, payable on a
net after-tax basis to the Indemnitee) from such contest and any remaining
unpaid amount not recovered to offset the Lessee’s obligation to indemnify the
Indemnitee for such Tax. Lessee shall indemnify the Indemnitee on a Grossed-Up
Basis in accordance with Section 7.4 for and against any adverse consequences of
any such interest-free loan.

(c) Payments. Any Tax indemnifiable under Section 7.2(a) shall be paid by the
Lessee directly when due to the applicable taxing Authority if direct payment is
practicable and permitted. If direct payment to the applicable taxing Authority
is not permitted or is otherwise not made, any amount payable to an Indemnitee
pursuant to Section 7.2(a) shall be

 

53



--------------------------------------------------------------------------------

paid within thirty (30) days after receipt of a written demand therefor from
such Indemnitee accompanied by a written statement describing in reasonable
detail the amount so payable, but not before the date that the relevant Taxes
are due or, in the case of taxes that are contested under Section 7.2(b), the
contest is finally resolved. Any payments made pursuant to Section 7.2(a)
directly to the Indemnitee entitled thereto or the Lessee, as the case may be,
shall be made in immediately available funds at such bank or to such account as
specified by the payee in written directions to the payor, or, if no such
direction shall have been given, by check of the payor payable to the order of
the payee by certified mail, postage prepaid at its address as set forth in this
Agreement. Upon the request of any Indemnitee with respect to a Tax that the
Lessee is required to pay, the Lessee shall furnish to such Indemnitee the
original or a certified copy of a receipt for the Lessee’s payment of such Tax
or such other evidence of payment as is reasonably acceptable to such
Indemnitee.

(d) Ownership. The Lessee covenants that, during the Lease Term, it shall remain
organized as a corporation under the laws of the United States or any state
thereof, it being understood that the sole remedy of an Indemnitee for a breach
by the Lessee of the foregoing covenant shall be the right of such Indemnitee to
indemnification by the Lessee on an after-tax basis for any incremental tax
liability of such Indemnitee that would not have been imposed but for such
breach.

(e) Calculation of Payments. Any payment that the Lessee shall be required to
make to or for the account of any Indemnitee with respect to any Tax that is
subject to indemnification under this Section 7.2 shall be paid on a Grossed-Up
Basis under Section 7.4 of this Agreement. If an Indemnitee or any Affiliate of
such Indemnitee who files any tax return on a combined, consolidated, unitary or
similar basis with such Indemnitee shall actually realize any saving of any Tax
not indemnifiable by the Lessee pursuant to the Operative Documents (by way of
credit (including any foreign tax credit), deduction, exclusion from income or
otherwise) by reason of any amount with respect to which the Lessee has
indemnified such Indemnitee pursuant to this Section 7.2, and such tax saving
was not taken into account in determining the amount payable by the Lessee on
account of such indemnification, such Indemnitee shall promptly pay to the
Lessee the amount of such saving together with the amount of any tax saving
resulting from any payment pursuant to this sentence (provided that such
payments by such Indemnitee shall not exceed the amount of the payments made by
the Lessee to or for such Indemnitee which gave rise to such savings and payment
by such Indemnitee). Each Indemnitee agrees to make, at the Lessee’s expense,
good-faith efforts to claim any such tax saving that may reasonably be available
and to provide promptly thereafter to the Lessee written notification of any
action, proceeding or decision with respect to such claim.

(f) Refund. If an Indemnitee shall receive a refund of (or receive a credit
against or any other current reduction in, any Tax not indemnified by the Lessee
under this Section 7.2, in respect of) all or part of any Taxes which the Lessee
shall have paid on behalf of such Indemnitee or for which the Lessee shall have
reimbursed, advanced funds to or indemnified such Indemnitee, such Indemnitee
shall promptly pay or repay to the Lessee an amount equal to the amount of such
refund, plus any net tax benefit (taking into account any Taxes incurred by such
Indemnitee by reason of the receipt of such refund, credit or reduction)
realized by such Indemnitee as a result of any payment by such Indemnitee made
pursuant to this

 

54



--------------------------------------------------------------------------------

sentence (provided that such payments by such Indemnitee shall not exceed the
amount of the payments made by the Lessee to or for such Indemnitee which gave
rise to such refund and payment by such Indemnitee). If, in addition to such
refund, credit or reduction, as the case may be, such Indemnitee shall receive
an amount representing interest on the amount of such refund, credit or
reduction, as the case may be, such Indemnitee shall promptly pay to the Lessee
that proportion of such interest that shall be fairly attributable to Taxes
paid, reimbursed or advanced by the Lessee prior to the receipt of such refund.
If an Indemnitee loses the benefit of any refund for which it has made a payment
pursuant to this Section 7.2(f), such loss shall be treated as a Tax
indemnifiable hereunder without regard to exclusions. Each Indemnitee agrees to
make, at the Lessee’s expense, good-faith efforts to claim any such refund,
credit or reduction that may reasonably be available and to provide promptly
thereafter to the Lessee written notification of any action, proceeding or
decision with respect to such claim.

(g) Restructuring for Withholding Taxes. Each party covered by this Section 7.2
agrees to use reasonable efforts to investigate alternatives for reducing any
Withholding Taxes that are indemnified against hereunder or imposed on Rent or
Yield on Equity Investment (whether or not indemnifiable hereunder) and to use
reasonable efforts to reduce any Withholding Taxes that are indemnified against
hereunder, including, without limitation, negotiating in good faith to relocate
or restructure the Advances (which relocation or restructuring shall be at the
Lessee’s expense in the case of indemnifiable Withholding Taxes), but no party
shall be obligated to take any such action as such party determines will be
adverse to its business or financial or commercial interests.

(h) Tax Ownership. Each Indemnitee represents and warrants that it will not,
prior to the termination of a Lease, claim ownership of (or any tax benefits,
including depreciation, with respect to) the related Leased Property for any
income tax purposes (unless required to do so by a taxing authority) with
respect to the period prior to such termination, it being understood that it is
the intention of all parties to this transaction that the Lessee is and will
remain the owner of such Leased Property for such income tax purposes until the
termination of the Lease and such transfer.

SECTION 7.3. Withholding Tax Documentation.

(a) Lessee shall, as promptly as practicable to enable the Indemnitee to comply
with the requirements of subsection (b) below, notify the Indemnitee in writing
of the availability of any exemption from withholding tax under the laws or
bilateral income tax treaties of any jurisdiction imposing a Withholding Tax
indemnifiable under Section 7.2(a)(iii). Lessee shall furnish the Indemnitee
with the applicable documentation or, to the extent commercially reasonable,
information that is required to obtain such exemption or reduction.

(b) At least five (5) Business Days prior to the first payment date with respect
to a payment under the Operative Documents that is subject to a Withholding Tax
on interest that is indemnifiable under Section 7.2(a)(iii) and that is imposed
by a jurisdiction outside the United States, the Indemnitee shall have complied
with certification, information, documentation, reporting, filing, or other
similar requirements concerning the nationality, residence, identity, or
connection with the jurisdiction imposing such Withholding Taxes or any other
similar matters

 

55



--------------------------------------------------------------------------------

that are required by law as a condition to total exemption or total relief from
such Withholding Taxes and shall have notified the Lessee in writing of such
compliance. The Indemnitee shall further timely comply with all requirements for
keeping the exemption in full force and effect, unless a change in treaty, law,
or regulation has occurred that would prevent the Indemnitee from complying and
the Indemnitee promptly advises the Lessee in writing that it is not capable of
receiving payments without withholding. Each of the parties hereto agrees that
on the Closing Date, no certification, documentation, reporting or similar
confirmation is required of an Indemnitee to establish total exemption from
Withholding Taxes on interest or any other amounts relevant to this transaction
in any applicable jurisdiction other than forms W-8BEN, W-8ECI or W-8IMY and any
required attachments as required by Section 7.3(c) or form W-9 if requested by
the Lessee.

(c) At least five (5) Business Days prior to the first date on which any payment
is due under the Equity Investment for the account of any successor Lessor that
is not organized or incorporated under the laws of the United States or a state
thereof, such Lessor shall have delivered to the Lessee two duly completed
copies of United States Internal Revenue Service form W-8BEN, W-8ECI or W-8IMY
and any required attachments, in any case with taxpayer identifying numbers,
certifying that such Lessor is entitled to receive payments of Yield and a
return of principal on the Equity Investment including Capitalized Yield under
the Operative Documents without deduction or withholding of any United States
Federal income taxes. In delivering any such form or any successor or
replacement form, such Lessor shall be entitled to assume that the payor of such
Yield is organized under the laws of the United States or any state thereof.
Each Lessor which so delivers form W-8BEN, W-8ECI or W-8IMY and any required
attachments shall further deliver to the Lessee two additional copies of such
form (or a successor form) on or before the date that such form expires
(currently, three successive calendar years for Form W-8ECI) or becomes obsolete
or within thirty (30) days after the occurrence of any event requiring a change
in the most recent forms so delivered by it, and, as may be reasonably requested
by Lessee such amendments thereto or extensions or renewals thereof, in each
case certifying that such Lessor is entitled to receive payments under the
Operative Documents without deduction or withholding of any United States
Federal income taxes, unless a change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lessor from duly
completing and delivering any such form with respect to it and such Lessor
promptly advises the Lessee in writing that it is not capable of receiving
payments without any withholding of United States Federal income tax.

(d) If any payment made to an Indemnitee hereunder would be subject to U.S.
federal withholding Tax imposed by FATCA if such Indemnitee were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Indemnitee shall deliver to the Lessee at the time or times prescribed by law
and at such time or times reasonably requested by the Lessee such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) as may be necessary for the Lessee to
comply with their obligations under FATCA and to determine that such Indemnitee
has complied with such Indemnitee’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

56



--------------------------------------------------------------------------------

SECTION 7.4. Gross Up.

If an Indemnitee shall not be entitled to a corresponding and equal deduction
with respect to any payment or Tax which the Lessee is required to pay or
reimburse under any other provision of this Article VII (each such payment or
reimbursement under this Article VII, an “original payment”) and which original
payment constitutes income to such Indemnitee when accrued or received, then the
Lessee shall pay to such Indemnitee on demand the amount of such original
payment on a grossed-up basis such that, after subtracting all Taxes imposed on
such Indemnitee with respect to such grossed-up payment by the Lessee (including
any Taxes otherwise excluded by Section 7.2(a)(i) and assuming for this purpose
that such Indemnitee was subject to taxation at the United States Federal, state
and local marginal rates applicable and, in the case of Withholding Taxes
subject to indemnification pursuant to Section 7.2(a)(iii), actually applicable
provincial and foreign marginal rates to the Indemnitee for the year in which
such income is taxable), such amount (i.e., the grossed-up payment minus the
taxes thereon) shall be equal to the original payment to be received or
reimbursed (net of any credits, deductions or other tax benefits then actually
recognized that arise from the payment by such Indemnitee of any amount,
including taxes, for which the payment to be received is made) (“Grossed-Up
Basis”).

SECTION 7.5. Leased Property Indemnity.

Notwithstanding any provision to the contrary in this Article VII, in the event
that (a) the Lessee elects the Return Option with respect to a Leased Property
and (b) after paying to the Lessor any amounts due under Article XXII of the
related Lease, the Lease Balance for such Leased Property shall not have been
reduced to zero, then, except to the extent such amounts represent amounts due
in respect of a Default or Event of Default, the Lessee shall promptly pay over
to the Lessor on the Return Date, the shortfall between the Fair Market Value of
such Leased Property as of the Return Date and the Fair Market Value anticipated
for such date in the Appraisal delivered pursuant to Section 3.1(g) in an amount
not to exceed such outstanding Lease Balance, unless the Lessee delivers a
report from an appraiser selected by it and approved by the Lessor, in form and
substance satisfactory to the Lessor and using approved methods satisfactory to
the Lessor, which establishes that the reasons for the actual Fair Market Value
of such Leased Property as of the Return Date being less than the Fair Market
Value anticipated for such date in the Appraisal delivered pursuant to
Section 3.1(g) were not due to any of the following events, circumstances or
conditions, whether or not permitted under such Lease: (i) the failure to
maintain such Leased Property as required by such Lease and the other Operative
Documents, and in at least as good a condition as it was in on Closing Date or
the Completion Date, as applicable, ordinary wear and tear excepted; (ii) the
carrying out of or the failure to complete any modifications, improvements or
Alterations; (iii) if such Leased Property consists of New Improvements (Fremont
3E), any change or modification to the Plans and Specifications in violation of
Section 3.2 of the Construction Agency Agreement; (iv) the existence of any
environmental condition at or affecting such Leased Property that did not exist
on the Closing Date (subject, in the case of any environmental condition arising
prior to the Base Term Commencement Date, to the limitations set forth in
Section 7.1(f) hereof); (v) any defect, exception, easement, restriction or
other encumbrance on or title to such Leased Property not existing on the
Closing Date and not consented to by the Lessor; or (vi) any other cause or

 

57



--------------------------------------------------------------------------------

condition within the power of the Lessee to control or affect (other than
ordinary wear and tear) that did not exist on the Closing Date (subject, in the
case of any cause or condition arising prior to the Base Term Commencement Date,
to the limitations set forth in Section 7.1(f) hereof). Notwithstanding the
foregoing, in no event shall Lessee have liability under this indemnity to the
extent of any fraud, gross negligence or willful misconduct of any Indemnitee.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1. Survival of Indemnities.

The indemnities of the parties provided for in the Operative Documents shall
survive the execution and delivery and the termination or expiration of this
Agreement and any of the Operative Documents, the transfer of the interest in
any Leased Property as provided herein or in any other Operative Documents, any
disposition of any interest of the Lessor in any Leased Property, the making of
the Equity Investment, payment therefor and any disposition thereof and shall
continue in effect notwithstanding that any party hereto may waive compliance
with any of the other terms, provisions or conditions of any of the Operative
Documents.

SECTION 8.2. No Broker, etc.

Except for the Lessee’s dealings with the Lessor, in its capacity as the
Arranger, and Jones Lang LaSalle, each of the parties hereto represents to the
others that it has not retained or employed any arranger, broker, finder or
financial advisor to act on its behalf in connection with this Agreement, nor
has it authorized any arranger, broker, finder or financial adviser retained or
employed by any other Person so to act, nor has it incurred any fees or
commissions to which the Lessor might be subjected by virtue of their entering
into the transactions contemplated by this Agreement. Any party who is in breach
of this representation shall indemnify and hold the other parties harmless from
and against any liability arising out of such breach of this representation.

SECTION 8.3. Notices.

Unless otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto in connection with the
Operative Documents shall be deemed to have been given (i) in the case of notice
by letter, the earlier of when delivered to the addressee by hand or courier if
delivered on a Business Day and, if not delivered on a Business Day, the first
Business Day thereafter or on the fifth Business Day after depositing the same
in the mails, registered or certified mail, postage prepaid, return receipt
requested and (ii) in the case of notice by electronic mail, when return receipt
or reply by electronic mail is sent, provided, that if the intended recipient
declines or opts out of the receipt acknowledgment, then such notice shall be
deemed to have been received on the Business Day sent, if sent during normal
business hours on such Business Day, or if otherwise, at the opening of business
on the next Business Day, in each case addressed as provided on Schedule II
hereto, or to such other address as any of the parties hereto may designate by
written notice.

SECTION 8.4. Counterparts.

 

58



--------------------------------------------------------------------------------

This Agreement and each of the other Operative Documents may be executed by the
parties hereto and thereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same agreement.

SECTION 8.5. Amendments.

No Operative Document nor any of the terms thereof may be terminated, amended,
supplemented, waived or modified without the written agreement or consent of the
Lessor and the Lessee; provided, however, that, Section 8.14 hereof may not be
terminated, amended, supplemented, waived or modified without the written
agreement or consent of the Arranger.

SECTION 8.6. Headings, etc.

The Table of Contents and headings of the various Articles and Sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.

SECTION 8.7. Parties in Interest.

Except as expressly provided herein, none of the provisions of this Agreement is
intended for the benefit of any Person except the parties hereto and their
respective successors and permitted assigns.

SECTION 8.8. Governing Law.

THIS AGREEMENT HAS BEEN DELIVERED IN, AND SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF, THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE (EXCEPT SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 8.9. Payment of Transaction Costs and Other Costs.

(a) Transaction Costs and Fees. As and when any portion of Transaction Costs or
Fees becomes due and payable, such Transaction Costs or Fees shall be paid by
the Lessee as Supplemental Rent.

(b) Amendments, Supplements, etc. Without limitation of the foregoing, the
Lessee agrees to pay to the Lessor all costs and expenses (including reasonable
and properly documented legal fees and expenses of counsel to the Lessor)
incurred by it in connection with: (i) the considering, evaluating,
investigating, negotiating and entering into or giving or withholding of any
amendments or supplements or waivers or consents with respect to any Operative
Document requested by the Lessee; (ii) the negotiation and documentation of any
restructuring or “workout,” whether or not consummated, of any Operative
Document; (iii) the enforcement of the rights or remedies under the Operative
Documents; or (iv) any transfer by the Lessor of any interest in the Operative
Documents during the continuance of an Event of Default.

 

59



--------------------------------------------------------------------------------

SECTION 8.10. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8.11. Limited Liability.

The parties hereto agree that except as specifically set forth herein or in any
Operative Document, no shareholder, member, owner, officer, director or employee
or Affiliate of Lessor shall have personal liability whatsoever to the Lessee or
its successors and assigns for any claim or obligation based on or in respect
hereof or any of the Operative Documents (including the construction of the New
Improvements (Fremont 3E) or for the accuracy, sufficiency or adequacy of any of
the information or documents submitted in connection with each Advance or upon
Completion of the New Improvements (Fremont 3E)) or arising in any way from the
transactions contemplated hereby or thereby and recourse, if any, shall be
solely had against the Lessee Collateral (it being acknowledged and agreed by
each party hereto that all such personal liability of such shareholders,
members, owners, officers, directors, employees and Affiliates is expressly
waived and released as a condition of, and as consideration for, the execution
and delivery of the Operative Documents by the Lessor).

SECTION 8.12. Submission to Jurisdiction; Waivers.

(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, AND
APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT TO SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY

 

60



--------------------------------------------------------------------------------

SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH
ON SCHEDULE II OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES HERETO SHALL
HAVE BEEN NOTIFIED PURSUANT TO SECTION 8.3; AND

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THE OPERATIVE DOCUMENTS AND
FOR ANY COUNTERCLAIM THEREIN.

SECTION 8.13. Reproduction of Documents.

Subject to Section 8.16, this Agreement, all documents constituting an Appendix,
Schedule or Exhibit hereto, and all documents relating hereto received by a
party hereto, including, without limitation: (a) consents, waivers and
modifications that may hereafter be executed; (b) documents received by the
Lessor in connection with the receipt and/or acquisition of each Leased
Property; and (c) financial statements, certificates and other information
previously or hereafter furnished to the Lessor may be reproduced by the party
receiving the same by any photographic, photostatic, microfilm, micro-card,
miniature photographic or other similar process. Each of the parties hereto
agrees and stipulates that, to the extent permitted by law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such party in the
regular course of business) and that, to the extent permitted by law, any
enlargement, facsimile, or further reproduction of such reproduction shall
likewise be admissible in evidence.

SECTION 8.14. Role of Arranger.

Each party hereto acknowledges hereby that it is aware of the fact that BTMU
Capital Leasing & Finance, Inc. has acted as “arranger” with respect to the
Overall Transactions. The parties hereto acknowledge and agree that neither the
Arranger nor its Affiliates have made any representations or warranties
concerning, and that they have not relied upon the Arranger as to, the tax,
accounting or legal characterization or validity of (i) the Operative Documents
or (ii) any aspect of the Overall Transaction. The parties hereto acknowledge
and agree that the Arranger has no duties, express or implied, under the
Operative Documents in its capacity as the Arranger. The parties hereto further
agree that Section 2.6(a), Section 8.2, Section 8.9(a) and this Section 8.14 are
for the express benefit of the Arranger, in such capacity, and the Arranger
shall be entitled to rely thereon as if it were a party hereto.

 

61



--------------------------------------------------------------------------------

SECTION 8.15. Payments in Dollars.

All payments to be made by the Lessee hereunder shall be made in Dollars in
immediately available and freely transferable funds at the place of payment, all
such payments to be paid without setoff, counterclaim or reduction.

SECTION 8.16. Confidentiality.

The Lessor agrees, with respect to any information delivered or made available
by the Lessee to it under the Operative Documents, to use all reasonable efforts
to protect such confidential information from unauthorized use or disclosure and
to restrict disclosure to only those Persons employed or retained by the Lessor
who are or are expected to become engaged in evaluating, approving, structuring
or administering this Agreement and the transactions contemplated hereby.
Nothing herein shall prevent the Lessor from disclosing such information (i) to
any Participation Holder or prospective Participation Holder subject to an
agreement containing provisions substantially the same as those in this
Section 8.16, (ii) to its Affiliates, officers, directors, employees, agents,
attorneys and accountants who have a need to know such information in accordance
with customary banking practices and who receive such information having been
made aware of and having agreed to the restrictions set forth in this Section,
(iii) upon the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority having jurisdiction over
the Lessor, (v) which has been publicly disclosed other than that through the
breach of this Section 8.16, (vi) to the extent reasonably required in
connection with the exercise of any remedy hereunder and (vii) with the prior
written consent of the Lessee; provided, however, that before any disclosure is
permitted under (iii) or (iv) of this Section 8.16, the Lessor shall, if not
legally prohibited, notify and consult with the Lessee, promptly and in a timely
manner, concerning the information it proposes to disclose, to enable the Lessee
to take such action as may be appropriate under the circumstances to protect the
confidentiality of the information in question, and provided further that any
disclosure under the foregoing proviso be limited to only that information
discussed with the Lessee. The use of the term “confidential” in this
Section 8.16 is not intended to refer to data classified by the government of
the United States under laws and regulations relating to the handling of data,
but is intended to refer to information and other data regarded by the Lessee as
private.

SECTION 8.17. Entire Agreement.

This Agreement (together with the other Operative Documents) constitutes the
entire agreement between the parties hereto with respect to the matters covered
hereby and supersedes all prior agreements and understandings, written or oral,
with respect to such matters between the parties. The parties hereto shall not
have any duties or obligations, except those expressly set forth herein, and no
implied duties or obligations shall be read into this Agreement.

SECTION 8.18. UCC Filings and Other Matters.

Lessee hereby grants to the Lessor (or its counsel on its behalf) the permission
and right to file, without the signature of the Lessee, any financing statements
under the Uniform Commercial Code necessary to perfect the Lessor’s interest in
the “collateral” under each Memorandum of Lease. The Lessee represents and
warrants that its address listed on Schedule II

 

62



--------------------------------------------------------------------------------

hereof is the true, correct and complete addresses of either (i) its sole place
of business or (ii) its chief executive office and covenants and agrees to
inform the Lessor within thirty (30) days of any chance in such principal place
of business. The Lessee shall cause the Lessor to attend to the filing of any
necessary UCC continuation statements in order to maintain the perfection of the
UCC Financing Statements filed on or about the Closing Date.

[Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LAM RESEARCH CORPORATION, AS LESSEE By:  

/s/ Odette Go

Name:   Odette Go Title:   Treasurer

 

[Signature Page to Participation Agreement]



--------------------------------------------------------------------------------

BTMU CAPITAL LEASING & FINANCE, INC., AS LESSOR By:  

/s/ Gregory B. Register

Name:   Gregory B. Register Title:   Managing Director

 

[Signature Page to Participation Agreement]



--------------------------------------------------------------------------------

APPENDIX I

COMMON DEFINITIONS AND RULES OF INTERPRETATION

In the Participation Agreement and each other Operative Document, unless
otherwise expressly provided, the following rules of interpretation shall apply:

(a) any term defined below by reference to another instrument or document shall
continue to have the meaning ascribed thereto whether or not such other
instrument or document remains in effect;

(b) words importing the singular include the plural and vice versa;

(c) words importing a gender include any gender;

(d) a reference to a part, clause, section, article, exhibit or schedule is a
reference to a part, clause, section and article of, and exhibit and schedule
to, such Operative Document;

(e) a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, ordinances or laws amending,
supplementing, supplanting, varying, consolidating or replacing them, and a
reference to a statute includes all regulations, proclamations and ordinances
issued or otherwise applicable under that statute;

(f) a reference to a document includes any amendment, modification or supplement
to, or replacement, restatement or novation of, that document;

(g) a reference to “Lessee” shall be deemed a reference to “Constructor” and a
reference to “Constructor” shall be deemed a reference to “Lessee” unless
otherwise indicated;

(h) a reference to a party to a document includes that party’s successors and
permitted assigns; and

(i) references to “including” shall mean including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement
followed by or referable to an enumeration of specific matters to matters
similar to those specifically mentioned.

Further, each of the parties to the Operative Documents and their counsel have
reviewed and revised the Operative Documents, or requested revisions thereto,
and the usual rule of construction that any ambiguities are to be resolved
against the drafting party shall be inapplicable in construing and interpreting
the Operative Documents.

“97-1 Event of Default” shall mean an Event of Default arising under paragraph
(e), (f), (g), (j), (k) (unless the Change of Control is approved or consented
to by the board of directors or other authorized person or persons of Lessee) or
during any Interim Term (n) of Article XVII of the Lease, solely if the breach
of the related covenant, representation or warranty



--------------------------------------------------------------------------------

was based on the following (or, in the case of an Event of Default arising under
such paragraph (g) or (j), solely if the event or default permitting or
resulting in the accelerations referenced therein or final judgment, as
applicable, was based on the following): a subjective interpretation of the term
“adequate,” “diligently,” “material,” “materially,” “Material Adverse Effect,”
“materially adversely affect,” “material adverse change,” “materially and
adversely affects,” “material adverse effect,” or any other term that is not
objectively determinable, or results from a condition that is not solely related
to Lessee or Lessee’s operations or the Lessee’s use of the Leased Property
provided, however, in all cases, if the Event of Default, covenant or
representation or warranty relates to the Lessee’s use of the Leased Property,
then such Event of Default, covenant or representation or warranty will not be
deemed a 97-1 Event of Default.

“Actual Knowledge” shall mean, as to any matter with respect to any Person, the
actual knowledge of such matter by a Responsible Officer of such Person.

“Additional Costs” shall mean the amounts payable by the Lessee pursuant to
Sections 2.9(c), 2.9(d), 2.10, 7.2(a)(iii) and 7.5 of the Participation
Agreement.

“Advance” shall mean an advance of funds by the Lessor pursuant to Article III
of the Participation Agreement, and “Advanced” shall have a corollary meaning.

“Advance Date” shall mean the Monthly Date on which an Advance occurs in
accordance with the terms of Sections 2.5 and 3.3 of the Participation
Agreement.

“Advance Request” shall have the meaning provided in Section 3.2(a) of the
Participation Agreement.

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. The term “control” shall mean the possession, directly or
indirectly, of any power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Alterations” shall have the meaning provided in Section 9.2(a) of the Lease.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of 0.50% plus the
Federal Funds Rate for such day, (c) LIBOR on such day plus 1.00%, and
(d) 0.125%; provided that, for purposes of this definition, LIBOR for any day
shall be computed with a Yield Determination Date deemed to occur on such day
(or if such day is not a Business Day, the immediately preceding Business Day).
If Lessor shall have determined (which determination shall be presumed correct
absent manifest error and shall be made in good faith on a basis that is neither
arbitrary nor capricious) that it is unable to ascertain the Federal Funds Rate
for any reason, including the inability of Lessor to obtain sufficient
quotations in accordance with the terms of the definition thereof, Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or LIBOR shall be effective

 

2



--------------------------------------------------------------------------------

on the effective date of such change in the Prime Rate, the Federal Funds Rate
or LIBOR, respectively.

“Alternate Base Rate Equity Investment” shall mean the Equity Investment which
is bearing Interim Yield or Yield, as applicable, at the Alternate Base Rate.

“A.M. Best’s” shall mean A.M. Best Company or any successor thereto.

“Applicable Laws” shall mean as of any date all applicable laws, rules,
regulations (including Environmental Laws), statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Authority, and applicable judgments, decrees, injunctions, writs, orders
or like action of any court, arbitrator or other administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment and those pertaining to the
construction, use, occupancy or subdivision of any Leased Property or the
related Site) and any restrictive covenant or deed restriction or easement of
record affecting any Leased Property or the related Site including the Shared
Use Agreement and the Appurtenant Rights and Restrictions.

“Applicable Margin” shall mean, (i) with respect to calculation of the Interim
Yield Rate, seventy-five one-hundredths of one percent (0.75%), and (ii) with
respect to calculation of the Yield Rate, four hundred and twenty-five
thousandths of one percent (0.425%); provided, that, upon, and only upon,
receipt of the Cash Collateral – New Improvements by a Deposit Taker pursuant to
Pledge Agreement (Fremont 3E) and the Deposit Agreement (Fremont 3E) shall the
Applicable Margin change to 0.425%.

“Appraisal” shall mean the appraisal described in Section 3.1(g) of the
Participation Agreement.

“Appraiser” shall mean CBRE, Inc.

“Appurtenant Rights and Restrictions” shall mean the Covenants, Conditions,
Restrictions and Easements which are a burden and benefit to the Site, as the
same may be modified from time to time as provided in the Lease.

“Arranger” shall mean BTMU Capital Leasing & Finance, Inc.

“Assignment of Contract” shall mean an Assignment and Consent Agreement, dated
as of the date of the related Major Construction Document, from Constructor, as
assignor, and the related contractor to the Lessor, as assignee, with respect to
each Major Construction Document.

“Authority” shall mean any federal, state, county, municipal or other government
or governmental, quasi-governmental or regulatory authority, agency, board,
body, commission, instrumentality, court or tribunal, water board, or any
political subdivision of any thereof, or arbitrator or panel of arbitrators, of
or within the United States or any other jurisdiction applicable to the Lessor
and having jurisdiction or authority over the Lessor.

 

3



--------------------------------------------------------------------------------

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the aggregate Construction Commitment of Lessor over (b) the aggregate
outstanding amount of Lessor’s Equity Investment Advanced with respect to the
acquisition of the Unimproved Land, the Construction of the New Improvements
(Fremont 3E) and the payment of Construction Costs incurred with respect
thereto, all as set forth in the Construction Budget.

“Bankruptcy Code” shall mean the United States Bankruptcy Code as set forth in
Title 11 of the United States Code, as amended from time to time and any
successor provision.

“Base Term” shall have the meaning provided in Section 2.2 of each Lease.

“Base Term Commencement Date” shall have the meaning provided in Section 2.2 of
each Lease.

“Base Term Expiration Date” shall mean the Final Maturity Date.

“Basic Rent” shall mean for any period of determination, an amount equal to the
aggregate amount of Yield payable on the last day of such period on the Equity
Investment Advanced with respect to the related Lease.

“Bill of Sale” shall mean the Bill of Sale, dated the Closing Date, from the
Existing Lessor, as grantor, to Lessor, as grantee, with respect to the Personal
Property.

“Blocked Account Agreement” shall mean that certain Securities Account Control
Agreement by and among Lessor, Lessee and the Deposit Taker with respect to the
Cash Collateral – New Improvements.

“Board of Directors” shall mean, with respect to a corporation or limited
liability company, as applicable, either the board of directors or any duly
authorized committee of that board of directors which, pursuant to the by-laws
of such corporation or company, has the same authority as that board of
directors as to the matter at issue.

“Break Even Price” shall mean, as of any date of determination, the sum, without
duplication, of (a) the aggregate outstanding Equity Investment of the Lessor
(including amounts with respect to Funded Claims), plus (b) all accrued but
unpaid Yield or Interim Yield, as applicable, plus (c) without duplication, all
unpaid Rent and all other sums then due and payable pursuant to the terms of the
Operative Documents (except under Other Lease Documents) by the Lessee including
all Supplemental Rent.

“Break Even Price (Improvements)” shall mean, as of any date of determination,
the sum, without duplication, of (a) the aggregate outstanding Equity Investment
of the Lessor (including amounts with respect to Funded Claims) attributable to
the Improvements as determined pursuant to Section 22.3(d) of Lease Fremont 1 or
Lease Fremont 4, as applicable, plus (b) all accrued but unpaid Yield, plus
(c) without duplication, all unpaid Rent and all other sums then due and payable
pursuant to the terms of the Operative Documents (except under Other Lease
Documents) by the Lessee including all Supplemental Rent.

 

4



--------------------------------------------------------------------------------

“Break Even Price (Land)” shall mean, as of any date of determination, the sum,
without duplication, of (a) the aggregate outstanding Equity Investment of the
Lessor (including amounts with respect to Funded Claims) attributable to the
Site as determined pursuant to Section 22.3(d) of Lease Fremont 1 or Lease
Fremont 4, as applicable, plus (b) all accrued but unpaid Yield, plus
(c) without duplication, all unpaid Rent and all other sums then due and payable
pursuant to the terms of the Operative Documents (except under Other Lease
Documents) by the Lessee including all Supplemental Rent.

“Break Even Price – Special Land Value” shall mean, with respect to Lease
Fremont 1 and Lease Fremont 4, as of any date of determination, the sum, without
duplication, of (a) the Break Even Price (Improvements) with respect to the
Improvements described therein plus (b) Break Even Price (Land) with respect to
the Site described therein.

“Break Funding Amount” shall have the meaning provided in Section 2.10 of the
Participation Agreement.

“Building Shell” shall mean the shell of the building to be constructed on Site
Fremont 3E pursuant to the preliminary Plans and Specifications to be prepared
by Devcon Construction, Inc.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in San Francisco, California, New York, New York, and,
solely with respect to definition of LIBOR Rate and the payment of any interest
or Yield calculated on the basis of the LIBOR Rate, London, England, are
authorized or required by law to close.

“Capital Adequacy Requirement” shall have the meaning provided in Section 2.9(d)
of the Participation Agreement.

“Capitalized Yield” shall mean, with respect to the Equity Investment, the
aggregate amount of all Yield accruing thereon attributable to Advances made
during and for any Payment Period ending on or before the Base Term Commencement
Date. Yield accruing during such Payment Periods on the Equity Investment
attributable to such Advances shall be treated as Capitalized Yield pursuant to
Section 2.5 of the Participation Agreement, except to the extent that such
amount is not to be capitalized because such amount exceeds the Lessor’s
Available Commitment.

“Carrying Costs” shall mean, carrying and closing costs incurred in connection
the Construction including Capitalized Yield on prior unpaid Advances, Taxes,
insurance premiums and other similar budget items.

“Cash Collateral” shall mean, collectively, Cash Collateral – New Improvements
and Cash Collateral – Existing Improvements.

“Cash Collateral – Existing Improvements” shall mean all cash of Lessee which
Lessee has delivered to Lessor pursuant to the respective Pledge Agreements
(other than under Pledge Agreement (Fremont 3E)) for deposit with the Eligible
Deposit Taker, as defined therein, pursuant to the related Pledge Agreement.

 

5



--------------------------------------------------------------------------------

“Cash Collateral – New Improvements” shall mean all cash of Lessee which Lessee
has delivered to Lessor pursuant to the Pledge Agreement (Fremont 3E) for
deposit with (i) during the Construction Period of the New Improvements (Fremont
3E), the Intermediary as defined therein, and (ii) thereafter, with an Eligible
Deposit Taker, as defined therein.

“Casualty” shall mean an event of damage or casualty relating to any portion or
all of any Improvements or the related which does not constitute an Event of
Loss.

“Change in Control” shall mean any of the following shall occur: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act), of
Equity Interests (as defined below) representing more than fifty percent
(50%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Lessee; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Lessee by
Persons who were neither (i) nominated by the board of directors of the Lessee,
nor (ii) appointed by directors so nominated. As used in this paragraph, “Equity
Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest. No merger or other transaction permitted pursuant to Section 5.3 of
the Participation Agreement shall constitute a Change in Control.

“Change in Law” shall have the meaning provided in Section 2.9(b) of the
Participation Agreement.

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, fines, claims, actions, suits, judgments, settlements, charges,
costs, fees, expenses and disbursements (including, without limitation,
out-of-pocket legal fees and expenses and costs of investigation which, in the
case of counsel or investigators retained by an Indemnitee, shall be reasonable)
of any kind and nature whatsoever including (except where specifically noted
otherwise) but not limited to the outstanding Lease Balance or any part thereof.

“Closing” shall have the meaning provided in Section 3.1 of the Participation
Agreement.

“Closing Date” shall mean December 31, 2013.

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.

“Commitment” shall mean with respect to its Equity Investment, an aggregate
amount not to exceed at any one time the amount set forth on Schedule I to the
Participation Agreement which is comprised of the sum of each Lease Commitment
plus the Construction Commitment.

“Commitment Amount” shall mean $220,000,000.

 

6



--------------------------------------------------------------------------------

“Commitment Period” shall mean the period of time beginning on the Closing Date
and ending on the earlier of (i) the Construction Period Termination Date and
(ii) the date upon which the Commitments are otherwise terminated pursuant to
the terms of the Operative Documents.

“Complete” shall mean to cause Completion to occur.

“Completion” shall mean substantial mechanical completion of New Improvements
(Fremont 3E) in all material respects in accordance with the Plans and
Specifications and Construction Budget (in each case, as supplemented or amended
pursuant to Section 3.2 of the Construction Agency Agreement). Receipt of a
certificate of occupancy or equivalent from the applicable Authority shall be
deemed to constitute “Completion.”

“Completion Date” shall mean, the date on which Completion has occurred.

“Component” shall mean either the Building Shell or the Interior Buildout.

“Condemnation” shall mean any condemnation, requisition, confiscation, seizure
or other taking or sale of the use, occupancy or title to any Improvements or
the related Site or any part thereof in, by or on account of any eminent domain
proceeding or other action by any Authority or other Person under the power of
eminent domain or otherwise or any transfer in lieu of or in anticipation
thereof, which in any case does not constitute an Event of Taking. A
Condemnation shall be deemed to have “occurred” on the earliest of the dates
that use, occupancy or title is taken.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Lessee in its
consolidated financial statements as of such date.

“Construction” shall mean the design and construction of the New Improvements
(Fremont 3E), including engineering (including front-end loading and detailed
engineering), mechanical construction, demolition of existing improvements on
Site Fremont 2 and procurement procedures.

“Construction Agency Agreement” shall mean the Construction Agency Agreement
(Fremont 3E), dated as of the Closing Date, between the Lessor and the
Constructor, as may be amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms of the Operative Documents.

“Construction Budget” shall mean the construction budget delivered pursuant to
Section 3.3(l) of the Participation Agreement, which Construction Budget shall
(i) specify the Construction Costs allocable to Completion of the New
Improvements (Fremont 3E) to which such Construction Budget relates, and
(ii) set forth as separate line items the portion of the Contingency Reserve
allocated by the Constructor and which, as modified, shall be subject to the
reasonable satisfaction of the Lessor.

 

7



--------------------------------------------------------------------------------

“Construction Commitment” shall mean, subject to Section 3.4(e) of the
Participation Agreement, an aggregate amount not to exceed at any one time the
amount set forth on Schedule I to the Participation Agreement under the heading,
Construction Commitment Amount.

“Construction Consultant” shall mean CBRE, Inc.

“Construction Costs” shall mean the amounts (including Carrying Costs during the
Construction Period) required to (i) construct the New Improvements (Fremont 3E)
(including Soft Costs) substantially in accordance with the Plans and
Specifications (as supplemented or amended pursuant to Sections 2.7(o) or 3.2 of
the Construction Agency Agreement) and the Operative Documents including costs
to demolish any existing improvements, (ii) pay Transaction Costs, (iii) pay
Non-Utilization Fees and Structuring Fees allocable to the closing of Lease
Fremont 3E, (iv) pay utility charges pursuant to Article VI of the Lease,
(v) pay property taxes relating to the Unimproved Land, (vi) pay any tax
indemnity claims required by Section 7.2 of the Participation Agreement,
(vii) pay any funded insurance deductible, all of which shall be funded through
Commitments, and (viii) pay any other expenses for Construction of the New
Improvements (Fremont 3E) or other items as set forth in the Construction
Budget.

“Construction Default” shall mean any event, condition or failure which, with
notice or lapse of time or both, would become a Construction Event of Default.

“Construction Documents” shall have the meaning provided in Section 2.4 of the
Construction Agency Agreement.

“Construction Event of Default” shall mean a “Construction Event of Default” as
defined in Section 5.1 of the Construction Agency Agreement.

“Construction Period” shall mean with respect to the Construction of the New
Improvements (Fremont 3E), the period commencing on the Closing Date and ending
on the earlier of (i) the Completion Date or (ii) the Construction Period
Termination Date.

“Construction Period Termination Date” shall mean December 31, 2015, as the same
may be extended by the Lessee up to (3) three months during the occurrence of
any Force Majeure Event or restoration of the New Improvements (Fremont 3E)
following an Event of Loss, Condemnation of the New Improvements (Fremont 3E) or
Casualty.

“Construction Recourse Amount” shall mean, as of any date of determination
calculated as required by ASC 840-40-55-10 through 55-13, the sum of (i) the
accreted value of Interim Rent and any other payments that are required to be
included in the computation of the maximum guarantee test as prescribed in ASC
840-40-55-11(a) previously paid prior to Completion and (ii) an amount, the
present value of which, discounted to the date on which any claim or demand is
paid in the case of a Construction Event of Default (such date, the “Calculation
Date”), when added to the present value (discounted to the Calculation Date) of
(x) Fees described in Section 2.6 of the Participation Agreement, and (y) any
other Supplemental Rent (other than the Construction Recourse Amount itself)
which is required by ASC 840-40-55-

 

8



--------------------------------------------------------------------------------

11(b), in each case to be paid by the Lessee (including the estimated reasonable
costs relating to the realization by Lessor of the Construction Recourse Amount
which will be borne by the Lessee) will not exceed (i) the Maximum Remarketing
Obligation (Improvements) plus (ii) the Maximum Remarketing Obligation (Land).
The rate used to accrete or discount values will be the implicit rate of the
Lease used for determination of classification of the Lease during the Base Term
under ASC 840-10-25-1(d).

“Construction Report” shall mean the report from the Construction Consultant
obtained by Lessor upon receipt of the final Construction Budget pursuant to
Section 2.6 of the Construction Agency Agreement and Plans and Specifications
and other Initial Construction Deliverables to be delivered pursuant to
Section 2.7(o) of the Construction Agency Agreement regarding the construction
and operation of the New Improvements (Fremont 3E) as updated pursuant to
Section 2.7(v) of the Construction Agency Agreement.

“Constructor” shall mean LAM Research Corporation, a Delaware corporation, in
its capacity as the “Constructor” under the Operative Documents.

“Contingency Reserve” shall mean a reserve in an amount not less than eight
percent (8%) of the overall Construction Budget which shall be funded by
Advances and shall be listed in the Construction Budget under the heading
“Contingency”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Deed” shall mean, collectively, the Deeds, dated the Closing Date, from the
Existing Lessor, as grantor, to Lessor, as grantee, with respect to each of the
Sites and any Improvements thereon.

“Default” shall mean the occurrence of any event under any Operative Document
which, but for the giving of notice or passage of time, or both, would be an
Event of Default.

“Deposit Agreement” shall mean each Deposit Agreement among Lessee, Lessor and
The Bank of Tokyo Mitsubishi UFJ, Ltd., dated as of the Closing Date.

“Deposit Taker” shall have the meaning set forth under the respective Pledge
Agreement.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Early Termination Option” shall have the meaning provided in Section 20.1 of
the Lease.

“Easement” shall have the meaning provided in Section 22.1 of the Lease.

 

9



--------------------------------------------------------------------------------

“Eligible Construction Costs” shall mean the aggregate amount of all accrued
Construction Costs incurred as of the date of any demand for Lessee to pay the
Lease Balance, Construction Recourse Amount or Recourse Deficiency Amount, as
applicable, under Article XVIII of Lease Fremont 3E (including any amounts paid
by the Lessor to complete construction of the New Improvements (Fremont 3E)
according to the Plans and Specifications as permitted under ASC 840-40-55-11
pursuant to Section 5.3(a)(ii), (iii) or (vi) of the Construction Agency
Agreement (including any payments made under any Construction Document)), and
any damages relating to the breach or termination of any Construction Document
following a Construction Event of Default, but excluding (i) all Capitalized
Yield, (ii) all Non-Utilization Fees paid to the Lessor or any Affiliates (in
any capacity), and (iii) all payments which may not be capitalized as real
estate project costs in accordance with GAAP, and subject to the provisions of
Section 7.1(f)(iii) of the Participation Agreement.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA which is subject to Title I of ERISA or a “plan” within
the meaning of Section 4975(e)(I) of the Code.

“Environmental Claim” shall mean any written notice of violation, claim, demand,
abatement order or other order or direction (conditional or otherwise), or other
mandatory communication by any Authority or any Person for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damage,
damage to the environment, violation of pollution standards, nuisance,
pollution, contamination or other adverse effects on the environment, or for
fines, penalties or restrictions, in each case resulting from or based upon
(A) the existence of a Release (whether sudden or non sudden or accidental or
non accidental), or exposure to, any Hazardous Material in, into or onto the
environment at, in, by, from or related to any Leased Property, any Site or any
part thereof and relating to, arising from or as a result of the Lessee’s or any
Lessee Affiliate’s or any sublessee’s use or operation thereof, (B) the use,
handling, transportation, storage, treatment or disposal of any such Hazardous
Material in connection with the operation of any Leased Property, any Site or
any part thereof and relating to, arising from or as a result of the Lessee’s or
any Lessee Affiliate’s or any sublessee’s use or operation thereof, or (C) the
violation of any Environmental Laws or any Environmental Permits or other
Governmental Action in connection with any Leased Property, any Site or any part
thereof, or any contiguous, proximate or neighboring property irrespective of
whether or not such property is owned or leased by Lessee or Lessor, and arising
from, relating to or as a result of the Lessee’s or any Lessee Affiliate’s or
any sublessee’s use or operation thereof.

“Environmental Expert” shall mean Environmental Resources Management, Inc. or
such other environmental services firm reasonably satisfactory to the Lessor.

“Environmental Laws” shall mean the Resource Conservation and Recovery Act of
1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous and Solid Waste
Amendments of 1984, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601-9657, (CERCLA), the Hazardous Materials Transportation
Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic Substances Control Act, 15 U.S.C.
§§ 2601-2671, the Clean Air Act, 42

 

10



--------------------------------------------------------------------------------

U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. §§ 136 et seq. (excluding FIFRA Section 4 and Labeling requirements
found at 40 CFR 156.10), the California Safe Drinking Water and Toxic
Enforcement Act (aka “Prop 65”) (California Health & Safety Code § 25249.5 et
seq.), the Air Toxics “Hot Spots” Information and Assessment Act of 1987
(California Health & Safety Code §§ 44300-44309), the California Accidental
Release Prevention Program (California Health & Safety Code §§ 25531 et seq.)
and all similar federal, state and local environmental laws, ordinances, rules,
orders, statutes, decrees, judgments, injunctions, codes and regulations, and
any other federal, state or local laws, ordinances, rules, codes and regulations
applicable to the Leased Property relating to the environment, human health or
natural resources or the regulation or control of or imposing liability or
standards of conduct concerning human health, the environment, Hazardous
Materials or the clean-up or other remediation of the Leased Property, or any
part thereof, as any of the foregoing may have been from time to time amended,
supplemented or supplanted.

“Environmental Permits” shall mean all permits, licenses, authorizations,
registrations, certificates and approvals of Authorities required by
Environmental Laws relating to the Leased Property or the Overall Transaction.

“Environmental Reports” shall mean those certain Phase I Environmental Site
Assessments dated December 2013, prepared for Lessor by Environmental Resources
Management, with respect to the Sites.

“Environmental Violation” shall mean an activity, occurrence or condition that
violates or results in non-compliance with or liability under any Environmental
Laws or Environmental Permits.

“Equipment” shall mean personal property of every kind and nature whatsoever
purchased or otherwise paid for with the Advances or otherwise acquired by or on
behalf of the Lessor and used or usable in connection with any operation or
letting of any Improvements or any Site, including but without limiting the
generality of the foregoing, all electrical and mechanical equipment, plumbing,
ventilation, furnaces, air conditioning and air-cooling apparatus, refrigerating
and incinerating equipment, escalators, generators, loading and unloading
equipment and systems, communications systems (including satellite dishes and
antennae), sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, fittings and fixtures of every kind and description, and
any substitutions or replacements thereof.

“Equity Investment” shall mean, as of any date of determination, (i) the
aggregate amount advanced by the Lessor pursuant to Section 2.2(a) of the
Participation Agreement, net of any Qualified Prepayments paid to Lessor with
respect thereto and (ii) with respect to any particular Lease, the amount
Advanced by the Lessor pursuant to Section 2.2 of the Participation Agreement,
not to exceed the related Lease Commitments or Construction Commitment, as
applicable, net of Qualified Prepayments paid with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person who together with the Lessee is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code, or
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414(m) or (o) of the Code.

“Event of Default” shall mean any event condition or failure designated as an
“Event of Default” in Article XVII of the Lease.

“Event of Loss” shall mean: (w) the actual or constructive total or substantial
loss of any Improvements, any Site or damage to any Improvements or any Site to
an extent rendering repair impractical or uneconomical, in any case as
reasonably determined in good faith by the Board of Directors of the Lessee,
such determination to be made promptly after the occurrence of such event and to
be evidenced by an Officer’s Certificate of the Lessee delivered to the Lessor,
(x) damage to any Improvements which results in an insurance settlement on the
basis of a total loss or constructive total loss (including title insurance
proceeds) in respect of a total loss of the Improvements, (y) an Environmental
Violation with respect to which the Lessee or Lessor could reasonably be
expected to incur liability in excess of $2,000,000 per Site or (z) an Event of
Taking.

“Event of Taking” shall mean: (A) taking of title to any Improvements or a
portion thereof or the related Site or (B) any condemnation, requisition,
confiscation, seizure or other taking or sale of the use, occupancy or title to
any Improvements or the related Site or any part thereof in, by or on account of
any eminent domain proceeding or other action by any Authority or other Person
under the power of eminent domain or otherwise or any transfer in lieu or in
anticipation thereof (other than a requisition of temporary use) or requisition
of use for a period scheduled to last beyond the end of the Lease Term or which
in fact is continuing on the Final Maturity Date even if not scheduled to last
beyond the Lease Term), in either case, resulting in the loss of use or
possession of substantially all or a material portion of such Improvements or
the related Site as reasonably determined in good faith by the Board of
Directors of the Lessee, such determination to be made promptly after the
occurrence of such event and to be evidenced by an Officer’s Certificate of the
Lessee delivered promptly after the occurrence of such event to Lessor.

“Existing Improvements” shall mean, collectively, with respect to the Fremont
Sites, Existing Improvements (Fremont 1), Existing Improvements (Fremont 3) and
Existing Improvements (Fremont 4) and, with respect to the parcels of land
located in Livermore, California, Existing Improvements (Port 1) and Existing
Improvements (Port 101).

“Existing Improvements (Fremont 1)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Fremont 1 encumbering Site Fremont 1 totaling
approximately 145,000 square feet all located on the Site Fremont 1 including
all buildings, structures, fixtures, Equipment and other improvements of every
kind existing at any time and from time to time on or under such Site, together
with any and all appurtenances to such buildings, structures or improvements,
including sidewalks, utility pipes, conduits and lines, parking areas and
roadways and including all

 

12



--------------------------------------------------------------------------------

Alterations and other additions to or changes in the Improvements at any time,
as more fully described in the Plans and Specifications.

“Existing Improvements (Fremont 3)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Fremont 3 encumbering Site Fremont 3 totaling
approximately 170,000 square feet all located on the Site Fremont 3 including
all buildings, structures, fixtures, Equipment and other improvements of every
kind existing at any time and from time to time on or under such Site, together
with any and all appurtenances to such buildings, structures or improvements,
including sidewalks, utility pipes, conduits and lines, parking areas and
roadways and including all Alterations and other additions to or changes in the
Improvements at any time, as more fully described in the Plans and
Specifications.

“Existing Improvements (Fremont 4)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Fremont 4 encumbering Site Fremont 4 totaling
approximately 117,000 square feet all located on the Site Fremont 4 including
all buildings, structures, fixtures, Equipment and other improvements of every
kind existing at any time and from time to time on or under such Site, together
with any and all appurtenances to such buildings, structures or improvements,
including sidewalks, utility pipes, conduits and lines, parking areas and
roadways and including all Alterations and other additions to or changes in the
Improvements at any time, as more fully described in the Plans and
Specifications.

“Existing Improvements (Port 1)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Port 1 encumbering Site Port 1 totaling approximately
120,000 square feet all located on the Site Port 1 including all buildings,
structures, fixtures, Equipment and other improvements of every kind existing at
any time and from time to time on or under such Site, together with any and all
appurtenances to such buildings, structures or improvements, including
sidewalks, utility pipes, conduits and lines, parking areas and roadways and
including all Alterations and other additions to or changes in the Improvements
at any time, as more fully described in the Plans and Specifications.

“Existing Improvements (Port 101)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Port 101 encumbering Site Port 101 totaling approximately
120,000 square feet all located on the Site Port 101 including all buildings,
structures, fixtures, Equipment and other improvements of every kind existing at
any time and from time to time on or under such Site (including those
constructed pursuant to the Construction Agency Agreement and those purchased
with Advances funded by the Lessor pursuant to the Participation Agreement),
together with any and all appurtenances to such buildings, structures or
improvements, including sidewalks, utility pipes, conduits and lines, parking
areas and roadways and including all Alterations and other additions to or
changes in the Improvements at any time, as more fully described in the Plans
and Specifications.

 

13



--------------------------------------------------------------------------------

“Existing Leases” shall mean, collectively, with respect to the parcels of land
located in Fremont, California, the Existing Lease Fremont 1, Existing Lease
Fremont 2, Existing Lease Fremont 3 and Existing Lease Fremont 4 and, with
respect to the parcels of land located in Livermore, California, the Existing
Lease Port 1 and Existing Lease Port 101.

“Existing Lease Fremont 1” shall mean that certain Lease Agreement
(Fremont/Building #4) dated as of December 21, 2007 between the Existing Lessor
and the Lessee, encumbering Site Fremont 1.

“Existing Lease Fremont 2” shall mean that certain Lease Agreement
(Fremont/Building #3) dated as of December 21, 2007 between the Existing Lessor
and the Lessee, encumbering Site Fremont 2.

“Existing Lease Fremont 3” shall mean that certain Lease Agreement
(Fremont/Building #2) dated as of December 21, 2007 between the Existing Lessor
and the Lessee, encumbering Site Fremont 3.

“Existing Lease Fremont 4” shall mean that certain Lease Agreement
(Fremont/Building #1) dated as of December 21, 2007 between the Existing Lessor
and the Lessee, encumbering Site Fremont 4.

“Existing Lease Port 1” shall mean that certain Lease Agreement
(Livermore/Parcel #6) dated as of December 18, 2007 between the Existing Lessor
and the Lessee, encumbering Site Port 1.

“Existing Lease Port 101” shall mean that certain Lease Agreement
(Livermore/Parcel #7) dated as of December 18, 2007 between the Existing Lessor
and the Lessee, encumbering Site Port 101.

“Existing Lessor” shall mean BNP Paribas Leasing Corporation, a Delaware
corporation.

“Existing Operative Documents” shall mean the Operative Documents as defined in
the respective Existing Leases.

“Existing Sites” shall mean, collectively, with respect to the parcels of land
located in Fremont, California, Site Fremont 1, Site Fremont 2, Site Fremont 3
and Site Fremont 4 and, with respect to the parcels of land located in
Livermore, California, the Site Port 1 and Site Port 101.

“Expiration True-Up” shall have the meaning provided in Section 22.4(b) of the
Lease.

“Extended Remarketing Period” shall have the meaning provided in Section 22.4 of
the Lease.

 

14



--------------------------------------------------------------------------------

“Fair Market Value” shall mean with respect to any Leased Property or any
portion thereof, as of the date of the determination, the fair market value
(which in any event shall not be less than zero) as determined by an independent
appraiser chosen by the Lessor and reasonably acceptable to the Lessee that
would be obtained in an arm’s-length transaction between an informed and willing
buyer (other than a buyer currently in possession) and an informed and willing
seller, under no compulsion to buy or sell, and neither of which is related to
the Lessor or the Lessee or any Affiliate thereof, for the purchase of such
Leased Property or any portion thereof, as applicable. Such fair market value
shall be calculated as the value for the use of such Leased Property or any such
portion, assuming, in the determination of such fair market value, that such
Leased Property or any such portion is in the condition and repair required to
be maintained by the terms of the Lease (unless such fair market value is being
determined for purposes of the Appraisal to be delivered on or prior to the
Closing Date for evaluating the items described in Section 7.5 of the
Participation Agreement, in which case this assumption shall not be made).

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof (as amended from time
to time).

“Federal Funds Rate” means, for any day, a fluctuating rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by Lessor from three Federal funds brokers of recognized
standing reasonably selected by it.

“Fee Letter” shall mean that certain letter dated as of the Closing Date from
the Arranger to the Lessee in which Lessee confirmed its agreement to pay the
Fees and Transaction Expenses in accordance therewith.

“Fees” shall have the meaning provided in Section 2.6 of the Participation
Agreement.

“Final Maturity Date” shall mean the seventh year anniversary of the Closing
Date.

“Final Rent Payment Date” shall have the meaning provided in
Section 18.1(a)(iii)(B)(1) of the Lease.

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer, vice president of finance,
controller or assistant controller of the Lessee.

 

15



--------------------------------------------------------------------------------

“Force Majeure Event” means, with respect to the Leased Property, (a) strikes
(including local, national, and industry-wide strikes but excluding any strike
or other combined action involving employees (and, with respect to Lease Fremont
3E, either those employed in connection with the Construction of the New
Improvements (Fremont 3E) or in any industry essential to the performance of
Construction of such Improvements, as applicable) of any LAM Person), lockouts,
embargoes, unavoidable casualties, unusual delays in transportation, national
emergency, fires, inclement or unusually severe weather conditions (such as
catastrophic storms or floods, tornadoes, hurricanes, typhoons, cyclones and
tsunamis, earthquakes and other acts of God), wars, civil disturbances,
terrorist attacks, revolts, insurrections, sabotage, epidemics, explosions, and
actions of a Governmental Authority, or (b) any other event, cause or condition
that is not within the control of any LAM Person solely as such event, cause or
condition affects Lessee’s obligations under the related Lease or affects the
Construction of the New Improvements (Fremont 3E), as applicable; provided that,
any Specified Event and any other event, cause or condition that is within the
control of any LAM Person shall not be a Force Majeure Event.

“Force Majeure Losses” means, as of any date of determination with respect to
Lease Fremont 3E, amounts funded by the Lessor (other than from the proceeds of
insurance or condemnation awards) in connection with a Force Majeure Event which
is not a Specified Event.

“Fremont Leases” shall mean, collectively, Lease Fremont 1, Lease Fremont 3,
Lease Fremont 3E and Lease Fremont 4.

“Fremont Sites” shall mean, collectively, Site Fremont 1, Site Fremont 3, Site
Fremont 3E and Site Fremont 4.

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

“Fund,” “Funded” or “Funding” shall mean each funding by the Lessor of a portion
of its Equity Investment constituting a portion of any Advance as described in
Section 3.4 of the Participation Agreement.

“Funded Claims” shall have the meaning provided in Section 7.1(f) of the
Participation Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, consistently applied and maintained on a
consistent basis for the Lessee and its Subsidiaries throughout the period
indicated.

“Governmental Action” shall mean all applicable permits, authorizations,
registrations, consents, approvals, waivers, exceptions, variances, orders,
judgments, decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Authority, or required by any
Applicable Law, and shall include, without limitation, all citings,
Environmental Permits, construction permits and operating permits and licenses
that are required for the use, occupancy, zoning, construction and operation of
any Leased Property.

 

16



--------------------------------------------------------------------------------

“Grossed-Up Basis” shall have the meaning provided in Section 7.4 of the
Participation Agreement.

“Hazardous Material” shall mean any substance, waste or material which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous by listing characteristic or definition under
any Environmental Law, including petroleum, crude oil or any fraction thereof,
petroleum derivatives, by-products and other hydrocarbons and is or becomes
regulated by any Authority, including any agency, department, commission, board
or instrumentality of the United States, the State of California or any
political subdivision thereof and also including, but not limited to, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”) and radon
gas.

“Improvements” shall mean collectively the Existing Improvements and the New
Improvements (Fremont 3E).

“Improvements Value Percentage” shall have the meaning provided in
Section 22.3(d) of the Lease Fremont 1 and Lease Fremont 4.

“Initial Construction Deliverables” shall have the meaning provided in
Section 2.7(o) of the Construction Agency Agreement.

“Indemnitee” shall mean the Lessor and its Affiliates, successors, permitted
assigns, permitted transferees, contractors, servants, employees, officers,
directors, shareholders, partners, participants, representatives, trustees and
agents of each of the foregoing Persons; provided, however, that in no event
shall the Lessee or its Affiliates be an Indemnitee and, provided further, that
with respect to Lease Fremont 3E, during the Construction Period thereunder,
“Indemnitee” is limited exclusively to the Lessor and its successors and
permitted assigns.

“Inspecting Parties” shall have the meaning provided in Article XV of the Lease.

“Insurance Requirements” shall mean the terms of the insurance required to be
maintained in accordance with the Lease.

“Interim Accrual Date” shall mean, with respect to Lease Fremont 3E, each
Monthly Date occurring during the Interim Term and the Base Term Commencement
Date therefor.

“Interim Accrual Period” shall mean, with respect to Lease Fremont 3E, the
period commencing on and including the Closing Date and ending on but excluding
the next Interim Accrual Date.

“Interim LIBOR” or “Interim LIBOR Rate” shall mean, with respect to an Interim
Accrual Period:

(a) a rate per annum determined by the Lessor at approximately 11:00 a.m.,
London time, on the Yield Determination Date for such Interim Accrual Period by

 

17



--------------------------------------------------------------------------------

reference to the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Lessor from time to time for purposes of providing
quotations of interest rates applicable to deposits in the London interbank
market) for deposits in U.S. Dollars for such Interim Accrual Period (or, if no
such comparable term is quoted, an interpolated rate as reasonably determined by
the Lessor); or

(b) if such rate shall cease to be publicly available pursuant to the foregoing
clause (a), the arithmetic mean (rounded upwards, if necessary, to the nearest
1/100 of 1%), as determined by the Lessor (in good faith on a basis that is
neither arbitrary nor capricious and which is binding on Lessee absent manifest
error), of the rate per annum quoted by the Reference Bank at approximately
11:00 a.m., London time (or as soon thereafter as practicable), on the Yield
Determination Date for the Interim Accrual Period for the offering by the
Reference Bank to leading banks on the London interbank market of deposits in
U.S. Dollars having a term of one week or one month, at Lessee’s option;
provided that if any Reference Bank does not timely furnish such information for
determination of any Interim LIBOR Rate, the Lessor shall determine such Interim
LIBOR Rate on the basis of the information timely furnished by another reference
bank as determined by the Lessor. Interim LIBOR shall be determined by the
Lessor and promptly notified to the Lessee.

“Interim Rent” shall mean, with respect to Lease Fremont 3E, as determined as of
each Interim Accrual Date, the amounts payable pursuant to Section 2.3(a) of the
Participation Agreement.

“Interim Term” shall mean, with respect to Lease Fremont 3E, the Construction
Period.

“Interim Yield” shall mean with respect to each Interim Accrual Period (a) the
Interim Yield Rate for such Interim Accrual Period multiplied by (b) the
aggregate Equity Investment outstanding with respect to Lease Fremont 3E.

“Interim Yield Rate” shall mean, for any Interim Accrual Period, (i) a rate per
annum equal to the Interim LIBOR Rate for such Interim Accrual Period plus the
Applicable Margin, or (ii) at any time that the provisions of Section 2.9(a) or
(b) of the Participation Agreement shall apply to the Equity Investment, a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

“Interior Buildout” shall mean the interior office and laboratory build out of
the Building Shell.

“LAM Person” shall mean (i) the Lessee or the Constructor, (ii) any contractor,
subcontractor, architect, engineer or Person performing services or providing
materials with respect to the construction of the New Improvements (Fremont 3E),
(iii) any other third party for which any Person identified in clauses (i) or
(ii) above has control or supervisory authority (by

 

18



--------------------------------------------------------------------------------

contract or otherwise), and (iv) the respective Affiliates (other than, prior to
Completion, those Affiliates that are Persons under common control with any
Person identified in clauses (i) through (iii) above) employees, officers or
agents of any Person identified in clauses (i) through (iii) above.

“Land Value Percentage” shall have the meaning provided in Section 22.3(d) of
Lease Fremont 1 and Lease Fremont 4.

“Lease Balance” shall mean, as of any date of determination and as to any
particular Lease, an amount equal to the aggregate sum, without duplication, of
the outstanding Equity Investment of the Lessor Advanced with respect to such
Lease which, with respect to the Equity Investment related to Lease Fremont 3E,
will include any amounts Advanced by the Lessor during the Construction Period
in excess of its Construction Commitment and any Capitalized Yield minus any
Qualified Prepayments and, with respect to the Equity Investment related to all
other Sites, will include any amounts Advanced by the Lessor on the Closing Date
with respect thereto. Except as such term is used with respect to less than all
of the Leases and except as otherwise expressly required pursuant to
Section 18.5 of the Lease, any reference to the Lease Balance shall be to the
Lease Balance taken as a whole.

“Lease Commitment” shall mean the portion of the Commitment available to acquire
Sites (other than the Unimproved Land) and the Existing Improvements thereon and
to pay Fees and Transaction Expenses related thereto, as set forth on Schedule I
to the Participation Agreement with respect to each such Site.

“Lease Expiration Date” shall mean the Base Term Expiration Date, subject to]
any date on which the Lease is terminated including pursuant to Article XIII,
XVIII, XX, XXI or XXII of the Lease.

“Lease Fremont 1” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Fremont 1.

“Lease Fremont 3” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Fremont 3.

“Lease Fremont 3E” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Fremont 3E.

“Lease Fremont 4” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Fremont 4.

“Lease Port 1” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Port 1.

 

19



--------------------------------------------------------------------------------

“Lease Port 101” shall mean that certain Amended and Restated Lease Agreement
dated as of the Closing Date between the Lessor and the Lessee, encumbering Site
Port 101.

“Lease Term” shall have the meaning provided in Section 2.2 of the Lease.

“Leased Property” shall mean, with respect to each Site, the Improvements, the
Fixtures, the Appurtenant Rights, the Personal Property and such Site.

“Leases” shall mean, collectively, with respect to the Sites located in Fremont,
California, Lease Fremont 1, Lease Fremont 3, Lease Fremont 3E and Lease Fremont
4 and, with respect to the Sites located in Livermore, California, Lease Port 1
and Lease Port 101.

“Lessee” shall mean LAM Research Corporation, a Delaware corporation.

“Lessee Collateral” shall mean the Mortgaged Property and Personal Property of
the Lessee with respect to which a lien is granted pursuant to the related
Memorandum of Lease, the Cash Collateral and other property subject to the
Pledge Agreement, the accounts and funds and securities subject to the Blocked
Account Agreement, the contracts and rights and properties assigned pursuant to
the Assignment of Contracts and, in each case, all proceeds and income
therefrom.

“Lessor” shall mean BTMU Capital Leasing & Finance, Inc., a Delaware
corporation.

“Lessor Liens” shall mean Liens on or against any Leased Property, Site, Lease
or any payment of Rent (a) which result from any act of, or any Claim against
the Lessor unrelated to the transactions contemplated by the Operative
Documents, (b) which result from any Tax owed by the Lessor except any Tax for
which the Lessor is entitled to indemnification under the Operative Documents,
or (c) which result from any act or omission of the Lessor that is in breach of
such Person’s covenants or agreements under the Operative Documents.

“LIBOR” or “LIBOR Rate” shall mean, with respect to a Payment Period a rate per
annum equal to the greater of 0.125% and the following:

(a) the rate per annum determined by the Lessor at approximately 11:00 a.m.,
London time, on the Yield Determination Date for such Payment Period by
reference to the Reuters “LIBOR01” screen displaying British Bankers’
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Lessor from time to time for purposes of providing
quotations of interest rates applicable to deposits in the London interbank
market) for deposits in U.S. Dollars for such Payment Period (or, if no such
comparable term is quoted, an interpolated rate as reasonably determined by the
Lessor); or

 

20



--------------------------------------------------------------------------------

(b) if such rate shall cease to be publicly available pursuant to the foregoing
clause (a), the arithmetic mean (rounded upwards, if necessary, to the nearest
1/100 of 1%), as determined by the Lessor (in good faith on a basis that is
neither arbitrary nor capricious and which is binding on Lessee absent manifest
error), of the rate per annum quoted by the Reference Bank at approximately
11:00 a.m., London time (or as soon thereafter as practicable), on the Yield
Determination Date for the Payment Period for the offering by the Reference Bank
to leading banks on the London interbank market of deposits in U.S. Dollars
having a term of one week or one month, at Lessee’s option; provided that if any
Reference Bank does not timely furnish such information for determination of any
LIBOR Rate, the Lessor shall determine such LIBOR Rate on the basis of the
information timely furnished by the another reference bank as determined by the
Lessor. LIBOR shall be determined by the Lessor and promptly notified to the
Lessee.

“LIBOR Equity Investment” shall mean the Equity Investment, the Interim Yield or
Yield, as applicable, which is determined with respect to the Interim LIBOR Rate
or the LIBOR Rate, as applicable.

“LIBOR Office” shall mean initially, the funding office of Lessor designated as
such in Schedule II to the Participation Agreement; and thereafter, such other
office of Lessor, if any, which shall be making or maintaining the Equity
Investment.

“LIBOR Reserve Percentage” shall mean, relative to any Payment Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Payment Period.

“Lien” shall mean any lien, mortgage, deed of trust, encumbrance, pledge,
charge, lease, easement, servitude, right of others or security interest of any
kind, including any thereof arising under any conditional sale or other title
retention agreement.

“Major Construction Document” shall have the meaning provided in Section 2.4 of
the Construction Agency Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
assets, business, operations, properties, condition, financial or otherwise, of
the Lessee and its Subsidiaries, taken as a whole, (ii) the ability or authority
of the Lessee to perform its obligations under the Operative Documents to which
it is a party, (iii) the rights or remedies available to the Lessor under any
Operative Document which apply to a particular Lease, or (iv) with respect to a
particular Lease, the value, condition, utility or useful life of the related
Leased Property or the rights or interests of the Lessor in the related Leased
Property.

 

21



--------------------------------------------------------------------------------

“Material Default” shall mean any event, condition or failure which, with notice
or lapse of time or both, would become an Event of Default of the type described
in clause (a), (b), (c), (h) or (i) of Article XVII of the Lease.

“Material Environmental Violation” shall have the meaning provided in
Section 16.2 of the Lease.

“Material Plan” shall have the meaning provided in Article XVII of the Lease.

“Maximum Remarketing Obligation (Improvements)” shall mean, with respect to
(i) Site Fremont 3E and prior to Completion only, 89.95% of the Eligible
Construction Costs attributable to the Construction of New Improvements (Fremont
3E), and (ii) Existing Improvements (Fremont 1) and Existing Improvements
(Fremont 4), the percentages of the Lease Balance under Lease Fremont 1 and
Lease Fremont 4 attributable to the acquisition of such Existing Improvements as
set forth on Schedule A to Lease Fremont 1 and Lease Fremont 4, respectively.

“Maximum Remarketing Obligation (Land)” shall mean, with respect to (i) Site
Fremont 3E and prior to Completion only, the amount set forth on Schedule A to
Lease Fremont 3E equal to the Eligible Construction Costs attributable to the
acquisition of Site 3E, and (ii) Site Fremont 1 and Site Fremont 4, the amounts
set forth on Schedule A to Lease Fremont 1 and Lease Fremont 4 attributable to
the acquisition of such Sites, respectively.

“Memorandum of Lease” shall mean for each Lease, that certain Memorandum of
Lease, Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of the Closing Date by and between Lessee and Lessor.

“Monthly Date” shall mean the thirty-first (31st) calendar day of each month
except in the case of any month in which there is no corresponding date thereto
in which case shall mean the final calendar day of such month (or the prior
Business Day if such day is not a Business Day).

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“Mortgaged Property” shall have the respective meanings set forth in each of the
Memoranda of Lease.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Lessee or any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five years made contributions, including for these purposes any Person
which ceased to be an ERISA Affiliate during such five year period.

“New Improvements (Fremont 3E)” shall mean the “class A” corporate office
building as described in Schedule IV to the Participation Agreement and on
Exhibit A to the Lease Fremont 3E encumbering Site Fremont 3E totaling
approximately 134,000 square feet to be located on the Site Fremont 3E including
all buildings, structures, fixtures, Equipment and

 

22



--------------------------------------------------------------------------------

other improvements of every kind existing at any time and from time to time on
or under such Site including those constructed pursuant to the Construction
Agency Agreement and those purchased with Advances funded by the Lessor pursuant
to the Participation Agreement, together with any and all appurtenances to such
buildings, structures or improvements, including sidewalks, utility pipes,
conduits and lines, parking areas and roadways and including all Alterations and
other additions to or changes in the Improvements at any time, as more fully
described in the Plans and Specifications.

“Non-severable” shall describe an Alteration or part of an Alteration or
fixture, addition or improvement which (i) cannot be readily removed from the
Leased Property without causing damage to the Leased Property or the Site which
cannot be readily repaired, or (ii) is required for the Leased Property to
comply with Applicable Law and Insurance Requirements.

“Non-Utilization Fee” shall have the meaning provided in Section 2.6(b) of the
Participation Agreement.

“Non-Utilization Fee Rate” shall mean a rate per annum equal to twenty-five one
hundredth of one percent (0.25%).

“Notice of Change in Law” shall have the meaning provided in Section 2.9(b) of
the Participation Agreement.

“Notice of Inability to Determine Rates” shall have the meaning provided in
Section 2.9(a) of the Participation Agreement.

“OFAC” shall mean the Office of the Foreign Assets Control of the U.S. Treasury
Department.

“Officer’s Certificate” of a Person shall mean a certificate signed by the
Chairman of the Board of Directors and/or the President and/or any Executive
Vice President and/or any Senior Vice President and/or any other Vice President,
Managing Director, Principal and/or other authorized representative(s) of such
Person, provided, that with respect to the Lessee, whomever signs the
certificate is authorized to represent such Person, and no more than any one of
the foregoing individuals shall be required to sign such certificate.

“Operative Documents” shall mean, as the context requires:

 

  (1) the Participation Agreement;

 

  (2) each Lease;

 

  (3) the Construction Agency Agreement;

 

  (4) each Memorandum of Lease;

 

  (5) each Pledge Agreement;

 

  (6) the Blocked Account Agreement;

 

23



--------------------------------------------------------------------------------

  (7) each Assignment of Contract; and

 

  (8) each Deposit Agreement.

“Other Lease Document” means, with respect to any Lease, Memorandum of Lease,
Pledge Agreement or Blocked Account Agreement, as the case may be, and the Site
to which such Operative Documents relate, each Lease, Memorandum of Lease,
Pledge Agreement or Blocked Account Agreement, respectively, which relates to a
different Site and with respect to each Site other than Site Fremont 3E, the
Construction Agency Agreement.

“Overall Transaction” shall mean all the transactions and activities referred to
in or contemplated by the Operative Documents.

“Overdue Rate” shall mean the lesser of (a) the highest interest rate permitted
by Applicable Law and (b) an interest rate per annum equal to the Interim Yield
Rate or the Yield Rate, as applicable, plus two percent (2%).

“Participation” shall have the meaning provided in Section 6.4 of the
Participation Agreement.

“Participation Agreement” shall mean the Participation Agreement dated as of the
Closing Date between the Lessee and the Lessor.

“Participation Holder” shall have the meaning provided in Section 6.4 of the
Participation Agreement.

“Payment Date” shall mean (i) with respect to Yield determined by reference to
the LIBOR Rate, the Quarterly Date immediately following the prior Payment
Period, (ii) with respect to Yield determined by reference to the Alternate Base
Rate, the Monthly Date immediately following the prior Payment Period, and
(iii) with respect to the final Payment Period, the Final Maturity Date.

“Payment Period” shall mean (i) with respect to Yield determined by reference to
the LIBOR Rate, a period of three (3) or six (6) months commencing on the Base
Term Commencement Date or the Quarterly Date immediately following the prior
Payment Period and ending on the day immediately preceding the Quarterly Date
occurring three (3) or six (6) months thereafter, as determined pursuant to
Section 2.8(b) of the Participation Agreement, and (ii) with respect to Yield
determined by reference to the Alternate Base Rate, a period of one (1) month
commencing on the Base Term Commencement Date or the Monthly Date immediately
following the prior Payment Period and ending on the day immediately preceding
the Monthly Date occurring one (1) month thereafter, as determined pursuant to
Section 2.8(c) of the Participation Agreement, provided, that, in each case, any
Payment Period that would otherwise extend beyond the Final Maturity Date shall
end on the Final Maturity Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.

 

24



--------------------------------------------------------------------------------

“Permitted Contest” shall mean actions taken by a Person to contest in good
faith, by appropriate proceedings initiated timely and diligently prosecuted,
the legality, validity or applicability to a Leased Property, a Site or any
interest in a Leased Property, a Site or to the operation, use or maintenance of
a Leased Property and a Site or the Overall Transaction by, any Person of:
(a) any Applicable Law; (b) any term or condition of, or any revocation or
amendment of, or other proceeding relating to, any Governmental Action; or
(c) any Lien or Tax; provided that the initiation and prosecution of such
contest (i) would not in the reasonable opinion of an Indemnitee to which such
proceeding relates, involve (A) the possible imposition of any criminal
liability or penalty or civil penalty on such Indemnitee, or (B) a material risk
of the sale, forfeiture or loss of, or the creation of any Lien (other than a
Permitted Lien) on any Leased Property or any Site or any part of any thereof or
the right of the Lessor to receive payment of the Equity Investment of or Yield
on any such Equity Investment, the Lease Balance or any interest therein;
(ii) in the reasonable opinion of an Indemnitee to which such proceeding
relates, the control of such proceeding would not involve an actual or potential
legal conflict of interest; (iii) would not be reasonably likely to adversely
affect the Fair Market Value, utility or remaining useful life of any Leased
Property, any Site or any interest in any Leased Property or any Site or the
continued economic operation of any Leased Property or any Site; or (iv) such
proceeding involves Claims not fully indemnified by Lessee which Lessee and the
Indemnitee to which such proceeding relates have been unable to sever from the
indemnified Claims, unless the Lessee shall have agreed in a writing reasonably
satisfactory to such Indemnitee to defend, indemnify, protect, save and keep
harmless such Indemnitee on a Grossed-Up Basis from such otherwise not fully
indemnified Claim and, provided further that, in any event reserves to the
extent required by GAAP are maintained against any adverse determination of such
proceeding.

“Permitted Investments” shall mean (i) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent (a) such obligations are backed
by the full faith and credit of the United States and (b) such agency and the
United States are rated at least “Aa2” by Moody’s and at least “AA” by S&P), in
each case maturing within one year from the date of acquisition thereof,
(ii) investments in certificates of deposit, deposit accounts, banker’s
acceptances and time deposits maturing within 365 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Collateral Agent or any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof that has a combined capital and surplus and undivided profits
of not less than $500,000,000, (iii) commercial paper of companies, banks, trust
companies or national banking associations (in each case excluding the Lessee
and its Affiliates) incorporated or doing business under the laws of the United
States or one of the States thereof, in each case having a remaining term until
maturity of not more than 180 days from the date such investment is made and
rated at least “P-1” by Moody’s or at least “A-1” by S&P, (iv) investments in
money market mutual funds rated in the highest short-term rating category of at
least one nationally recognized rating agency (including any such funds for
which the Collateral Agent or an affiliate may be acting as an investment
advisor or providing other services) and (v) repurchase agreements maturing
within one (1) year with any financial institution having combined capital and
surplus of not less than $500,000,000 with any of the obligations described in
clauses (i) through (v) as collateral so long as title to the underlying
obligations pass to the Collateral Agent and such underlying

 

25



--------------------------------------------------------------------------------

securities shall be segregated in a custodial or trust account for the benefit
of the Collateral Agent.

“Permitted Liens” shall mean (a) the respective rights and interests of the
Lessee and the Lessor, as provided in the Operative Documents, (b) Lessor Liens,
(c) Liens for Taxes either not yet delinquent or being contested in good faith
and by appropriate proceedings diligently conducted and in any event
constituting a Permitted Contest, (d) materialmen’s, mechanics’, workers,
repairmen’s, employees’ or other like Liens arising in the ordinary course of
business for amounts either not yet delinquent or being contested in good faith
and by appropriate proceedings diligently conducted and in any event
constituting a Permitted Contest, (e) Liens arising after the Closing Date out
of judgments or awards not otherwise constituting an Event of Default under
clause (k) of Article XVII of the Lease and with respect to which at the time an
appeal or proceeding for review is being prosecuted in good faith and either
(x) (A) with respect to such Liens arising on or prior to a Completion Date with
respect to Unimproved Land, have been bonded to the satisfaction of the Lessor,
or (B) with respect to such Liens arising on a Leased Property not subject to
Construction, have been reserved for to the extent required by GAAP, or (y) the
enforcement of such Lien has been stayed pending such appeal or review, (f) all
encumbrances and other matters disclosed in the title insurance policies
delivered to Lessor at Closing, (g) during the Base Term, other Liens
encumbering any Leased Property securing amounts not exceeding $1,000,000 in the
aggregate; provided that such $1,000,000 in Liens shall not have been created,
in whole or in part, by any affirmative pledge or other affirmative grant of
such Lien on the part of the Lessee, and (h) Liens arising after the Closing
Date which are expressly approved by the Lessor in accordance with the Operative
Documents.

“Permitted Transfer” shall mean any of the following:

 

  (1) any assignment or conveyance by Lessor requested by Lessee or required by
any Permitted Lien or by Applicable Laws; or

 

  (2) any conveyance to a Qualified Affiliate of Lessor of all or any interest
in or rights with respect to the Leased Property or any portion thereof;
provided, however, that any such conveyance must be expressly subject and
subordinate to the Operative Documents and all rights of Lessee under the
Operative Documents, including its Purchase Option.

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, un-incorporated
organization, Authority or any other entity.

“Personal Property” shall mean, (a) all tangible personal property located on
the Site that could constitute fixtures under the UCC and all renewals or
replacements of or substitutions for any such personal property; and (b) any
permits, licenses, franchises, certificates and other rights and privileges
against third parties, in each such case, related to the Site.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lessee or any ERISA
Affiliate is (or, if

 

26



--------------------------------------------------------------------------------

such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plans and Specifications” shall mean the plans and specifications necessary to
construct the New Improvements (Fremont 3E) into one Class “A” office building
and delivered to the Lessor and the Appraiser pursuant to Section 3.3(l) of the
Participation Agreement and updated and supplemented pursuant to Sections 2.7(o)
or 3.2 of the Construction Agency Agreement including, without limitation,
working drawings, detailed layouts for component parts thereof and other
drawings and specifications of every kind and description required to assemble
and construct the Improvements.

“Pledge Agreement” shall mean, collectively, the Pledge Agreements for each of
the Leased Properties relating to the pledging and holding of the Cash
Collateral.

“Pledge Agreement (Fremont 1)” shall mean the Pledge Agreement for Lease Fremont
1 relating to the pledging and holding of the Cash Collateral.

“Pledge Agreement (Fremont 3)” shall mean the Pledge Agreement for Lease Fremont
3 relating to the pledging and holding of the Cash Collateral.

“Pledge Agreement (Fremont 3E)” shall mean the Pledge Agreement for Lease
Fremont 3E relating to the pledging and holding of the Cash Collateral.

“Pledge Agreement (Fremont 4)” shall mean the Pledge Agreement for Lease Fremont
4 relating to the pledging and holding of the Cash Collateral.

“Pledge Agreement (Port 1)” shall mean the Pledge Agreement for Lease Port 1
relating to the pledging and holding of the Cash Collateral.

“Pledge Agreement (Port 101)” shall mean the Pledge Agreement for Lease Port 101
relating to the pledging and holding of the Cash Collateral.

“Prime Rate” shall mean a fluctuating per annum rate, as of any date of
determination, equal to the rate of interest publicly announced from time to
time by The Bank of Tokyo-Mitsubishi UFJ, Ltd. as its prime rate in effect at
its principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced by The
Bank of Tokyo-Mitsubishi UFJ, Ltd. as being effective.

“Principal Officer” of Lessee shall mean, any of the following officers: Chief
Financial Officer, Chief Operating Officer, Secretary, Assistant Secretary,
Controller, Treasurer or Vice President of Finance. If any of the titles of the
preceding officers are changed after the date hereof, the term “Principal
Officer” shall thereafter mean any officer performing substantially the same
functions as are currently performed by one or more of the officers listed in
the first sentence of this definition.

“Prohibited ERISA Transaction” shall have the meaning provided in Section 5.3(f)
of the Participation Agreement.

 

27



--------------------------------------------------------------------------------

“Prohibited Person” shall mean a Person that is (i) on the SDNL or (ii) in
violation of any money laundering law, regulation or order, including the USA
PATRIOT Act.

“Purchase Option” shall have the meaning provided in Section 21.1(a) of the
Lease.

“Qualified Affiliate” means any Person that, like Lessor, (i) is one hundred
percent (100%) owned, directly or indirectly, by Lessor’s parent or any
successor of such bank, (ii) can make (and has in writing made) the same
representations to Lessee that Lessor has made in Section 4.2 of the
Participation Agreement (except that such Person need not be a Delaware entity)
and can deliver the letter described in Section 3.2(d) of the Participation
Agreement, and (iii) is an entity organized under the laws of the State of
Delaware or another state within the United States of America.

“Qualified Prepayment” shall mean any repayment of Lease Balance (excluding for
clarification, any payments of Yield or Break Funding Amounts) arising pursuant
to Articles XIII, XVIII, or XX of the Lease.

“Quarterly Date” shall mean every third successive Monthly Date.

“Recorder’s Office” shall mean the Office of the Clerk-Recorder of Alameda
County, California.

“Recourse Deficiency Amount” shall mean an amount equal to (A) in the case of
Lease Fremont 1, Lease Fremont 4 and Lease Fremont 3E prior to Completion,
(i) the Maximum Remarketing Obligation (Improvements) plus (ii) the Maximum
Remarketing Obligation (Land), and (B) in the case of Lease Fremont 3, Lease
Port 1 and Lease Port 101 and Lease Fremont 3E following Completion, the
Recourse Deficiency Amount will be the percentages of the Lease Balances
thereunder as set forth on Schedule A to Lease Fremont 3, Lease Port 1, Lease
Port 101 and Lease Fremont 3E, respectively.

“Reference Bank” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Release” shall mean the release, deposit, disposal or leak of any Hazardous
Material into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

“Remarketing Option” shall have the meaning provided in Section 20.3 of the
Lease.

“Remarketing Sale Date” shall have the meaning provided in Section 20.3 of the
Lease.

“Remarketing Sale Proceeds” shall mean the net sale proceeds actually received
in cash by the Lessor from sale of the Leased Property pursuant to Section 20.3
of the Lease after

 

28



--------------------------------------------------------------------------------

deduction for any transfer tax thereon not paid by the purchaser thereof, any
costs or expenses incurred by the Lessee and/or the Lessor in connection with
the actions required under Section 20.3 of the Lease or any other amounts
deducted from the gross sale proceeds in connection with such sale.

“Remediation” shall have the meaning provided in Section 16.1 of the Lease.

“Rent” shall mean Basic Rent and Supplemental Rent, collectively.

“Responsible Officer” shall mean Chief Financial Officer, Chief Operating
Officer, Vice President of Global Operations, Secretary, Assistant Secretary,
Controller, Treasurer or Vice President of Finance.

“Return Date” shall mean the Final Maturity Date.

“Return Option” shall have the meaning provided in Section 21.1(b) of the Lease.

“Sale Closing Documents” shall have the meaning provided in the Existing
Agreement Regarding Options.

“Sale Proceeds” shall mean the gross sale proceeds actually received in cash by
the Lessor from sale of the Leased Property pursuant to Article XVIII or Article
XXII of Lease Fremont 3, Lease Fremont 3E, Lease Port 1 or Lease Port 2, as
applicable, minus any transfer tax thereon not paid by the purchaser thereof and
minus the aggregate amount of any costs or expenses incurred by the Lessee
and/or the Lessor in connection with the actions required under Article XVIII or
Article XXII of such Lease, excluding, in the case of the Lessee, any provision
of such Article XXII which expressly specifies that the Lessee’s costs shall not
be reimbursable out of gross sale proceeds and, with respect to Lease Fremont 1
and Lease Fremont 4, “Sale Proceeds” shall mean the Sale Proceeds – Special Land
Value.

“Sale Proceeds (Improvements)” shall mean, as of any date of determination, the
portion of the gross sale proceeds actually received in cash by the Lessor from
the sale of the Leased Property pursuant to Article XXII of the Lease which is
attributable to the Improvements minus any transfer tax thereon not paid by the
purchaser thereof and minus the aggregate amount of any costs or expenses
incurred by the Lessee and/or the Lessor in connection with the actions required
under Article XXII of the Lease, excluding, in the case of the Lessee, any
provision of Article XXII which expressly specifies that the Lessee’s costs
shall not be reimbursable out of gross sale proceeds. Such portion will equal
the amount of any such cash payment actually received by the Lessor multiplied
by the Improvements Value Percentage.

“Sale Proceeds (Land)” shall mean, as of any date of determination, the portion
of the gross sale proceeds actually received in cash by the Lessor from the sale
of the Leased Property pursuant to Article XXII of the Lease which is
attributable to the Site minus any transfer tax thereon not paid by the
purchaser thereof and minus the aggregate amount of any costs or expenses
incurred by the Lessee and/or the Lessor in connection with the actions required
under Article XXII of the Lease, excluding, in the case of the Lessee, any
provision of

 

29



--------------------------------------------------------------------------------

Article XXII which expressly specifies that the Lessee’s costs shall not be
reimbursable out of gross sale proceeds. Such portion will equal the amount of
any such cash payment actually received by the Lessor multiplied by the Land
Value Percentage.

“Sale Proceeds – Special Land Value” shall mean, with respect to Lease Fremont 1
and Lease Fremont 4, as of any date of determination, the sum of (a) the Sale
Proceeds (Improvements) with respect to the Improvements described therein plus
(b) Sale Proceeds (Land) with respect to the Site described therein.

“SDNL” shall mean the list of Specially Designated Nationals and Blocked Persons
issued by OFAC.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Security Documents” shall mean, collectively, each Assignment of Contracts, the
Blocked Account Agreement, each Memorandum of Lease and each Pledge Agreement.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Exchange Act” shall mean the Securities Act of 1933.

“Shared Parking Agreement” shall mean the Shared Parking Agreement dated as of
the Closing Date between the owner of the Site Fremont 3 and the owner of Site
Fremont 4.

“Shared Use Agreement” shall mean (i) a Shared Use Agreement dated on or before
the Return Date among the owners of the Fremont Sites, and (ii) a Shared Use
Agreement dated on or before the Return Date among the owners of the Site Port 1
and Site Port 101.

“Site” shall mean, collectively, with respect to the parcels of land located in
Fremont, California, Site Fremont 1, Site Fremont 3, Site Fremont 3E and Site
Fremont 4 and, with respect to the parcels of land located in Livermore,
California, Site Port 1 and Site Port 101, all as described in Schedule IV to
the Participation Agreement and on Exhibit A to the respective Leases
encumbering such Sites.

“Site Fremont 1” shall mean the parcel of land located at 4650 Cushing Parkway,
Fremont, California, as described in Schedule IV to the Participation Agreement
and on Exhibit A to Lease Fremont 1 encumbering such land.

“Site Fremont 2” shall mean the parcel of land located at 4540 Cushing Parkway,
Fremont, California, as described in the Existing Lease Fremont 2.

“Site Fremont 3” shall mean the parcel of land generally located at 4400 Cushing
Parkway, Fremont, California, as described in Schedule IV to the Participation
Agreement and on Exhibit A to Lease Fremont 3 encumbering such land.

 

30



--------------------------------------------------------------------------------

“Site Fremont 3E” shall mean the parcel of land generally located at 4540
Cushing Parkway, Fremont, California, as described in Schedule IV to the
Participation Agreement and on Exhibit A to Lease Fremont 3E encumbering such
land.

“Site Fremont 4” shall mean the parcel of land located at 4300 Cushing Parkway,
Fremont, California, as described in Schedule IV to the Participation Agreement
and on Exhibit A to Lease Fremont 4 encumbering such land.

“Site Port 1” shall mean the parcel of land located at 1 Portola Avenue,
Livermore, California, as described in Schedule IV to the Participation
Agreement and on Exhibit A to Lease CA Port 1 encumbering such land.

“Site Port 101” shall mean the parcel of land located at 101 Portola Avenue,
Livermore, California, as described in Schedule IV to the Participation
Agreement and on Exhibit A to Lease CA Port 101 encumbering such land.

“Soft Costs” shall mean Construction Costs incurred for the production of the
Plans and Specifications, architectural and engineering fees, legal and
accounting fees, permit and license fees and other such similar costs.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination both (i) the then fair saleable value of the assets of such Person
is (y) greater than the total amount of liabilities of such Person and (z) not
less than the amount that will be required to pay the probable liabilities on
such Person’s then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to such Person; and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.

“Specified Event” shall mean (i) any Event of Default described in clause (h) or
(i) of Article XVII of the Lease with respect to the Lessee, (ii) fraud,
misapplication of funds, illegal acts or willful misconduct (including, without
limitation, the failure to maintain insurance required by Section 11.1 of the
Lease, as applicable) on the part of any LAM Person, (iii) with respect to
Claims pursuant to Section 7.1(a)(vii) of the Participation Agreement, any acts,
events, conditions or circumstances existing or occurring with respect to the
Site on or prior to the day on which the Existing Lease was entered into, or
(iv) third-party claims caused by or arising out of any act or failure to act
(including third-party claims caused by or arising out of any misrepresentation
or the failure to comply with the Operative Documents including, without
limitation, the failure to maintain insurance required by the Lease) by any LAM
Person (other than claims to the extent arising directly or indirectly out of
the Lessee’s failure to complete construction of the Improvements or to cause
construction to be Completed by the Construction Period Termination Date).

“S&P” shall mean Standard & Poor’s Rating Services, a division of the McGraw-
Hill Companies, Inc. or any successor thereto.

“Structuring Fee” shall have the meaning provided in Section 2.6(a) of the
Participation Agreement.

 

31



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
other than Basic Rent which the Lessee assumes or agrees or is otherwise
obligated to pay under the Lease or any other Operative Document (whether or not
designated as Supplemental Rent) to the Lessor or any other Person including
Break Even Price, Break Funding Amounts, Additional Costs, Recourse Deficiency
Amount, the amounts payable pursuant to Section 7.5 of the Participation
Agreement and indemnities and damages for breach of any covenants,
representations, warranties or agreements.

“Survey” shall mean, collectively, the as-built ALTA Surveys prepared by Kier &
Wright and by RJA, each dated December 23, 2013, of each Site.

“Taxes” and “Tax” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees and public dues, taxes
(including, without limitation, income (whether net, gross or adjusted gross),
gross receipts, sales, rental, use, value added, net asset, property, real
estate transfer, transfer, excise and stamp taxes), levies, imposts, duties,
charges, assessments or withholdings of any nature whatsoever imposed by an
Authority, together with any penalties, fines or interest thereon or additions
thereto.

“Title Insurance Company” shall mean the insurance company that has or will
issue the title policies with respect to the Leased Property, which company
shall be reasonably acceptable to the Lessor.

“Title Policy” shall have the meaning provided in Section 3.1(n) of the
Participation Agreement.

“Transaction Costs” shall mean reasonable, properly documented, out-of-pocket
costs, expenses and fees incurred by the Lessee, the Lessor and the Arranger in
connection with the consummation of the transactions contemplated by the
Operative Documents, and the preparation, negotiation, syndication, execution
and delivery of the Operative Documents including, without duplication, (1) the
reasonable and properly documented fees and expenses of Jones Day as special
counsel to the Lessee; (2) the reasonable and properly documented fees and
expenses of Dechert LLP; (3) all fees and expenses of the Appraiser with respect
to the Appraisal payable in accordance with the fee agreement between the
Appraiser and the Lessor; (4) all taxes and search fees, recording fees and
filing fees incurred in connection with lien searches and the recording,
registering or filing any Operative Document, any deed, declaration, mortgage,
security agreement, notice, release, discharge, termination or financing
statement with any public

 

32



--------------------------------------------------------------------------------

office, registry or governmental agency; (5) all reasonable and properly
documented costs, expenses and fees of one company engaged to survey the Site
and one company engaged to issue an environmental report for the Site; (6) all
fees and expenses of the Construction Consultant with respect to the
Construction Report payable in accordance with the fee agreement between the
Construction Consultant and the Arranger; (7) all premiums and other fees and
expenses of the Title Company with respect to its issuance of the Title Policy;
(8) all fees and expenses of the environmental consultant with respect to the
Phase I environmental report issued on or before the Closing Date; (9) all
applicable Fees; and (10) all fees, costs and expenses set forth in the initial
Advance Request.

“UCC Financing Statement” shall mean the UCC-1 Financing Statements to be filed
with respect to the Lessee Collateral.

“Uniform Commercial Code” or the “UCC” shall mean the Revised Uniform Commercial
Code as enacted in the State of New York.

“Unimproved Land” shall mean Site Fremont 3E.

“U.S. Corporation” shall mean a corporation incorporated under the laws of the
United States or any state thereof.

“USA PATRIOT Act” shall have the meaning provided in Section 4.1 of the
Participation Agreement.

“Valuation Procedure” shall have the respective meanings provided in
Section 22.3(d) of the Lease Fremont 1 and the Lease Fremont 4.

“Voting Stock” shall mean outstanding equity or voting interests (or other
similar interests) in a Person having voting power for the election of a
majority of directors or Persons performing similar functions of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan within the
meaning of Part I of Subtitle E of Title IV of ERISA.

“Withholding Taxes” shall mean Taxes arising under the laws of any national,
municipal or local government, political subdivision or taxing authority of the
United States or any other jurisdiction imposed or collected by way of
withholding (regardless of whether such taxes may also be imposed upon or
collected from the recipient of a payment), and fines, interest, penalties or
other additions thereto, thereon, in lieu thereof or for noncollection or in
respect thereof.

“Yield” shall mean with respect to each Payment Period under each Lease (a) the
Yield Rate for such Payment Period multiplied by (b) the aggregate Equity
Investment outstanding.

 

33



--------------------------------------------------------------------------------

“Yield Determination Date” shall mean in respect of each Payment Period or
Interim Accrual Period, as applicable, the date which is two (2) Business Days
prior to the commencement of such Payment Period or Interim Accrual Period.

“Yield Rate” shall mean, for any Payment Period, (i) a rate per annum equal to
the LIBOR Rate for such Payment Period plus the Applicable Margin or, (ii) at
any time that the provisions of Section 2.9(a) or (b) of the Participation
Agreement shall apply to the Equity Investment, a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin provided, however, the Yield Rate
under the foregoing clause (i) or (ii) shall be increased by one percent
(1.00%) following a BTMU Downgrade Event (as defined in each Pledge Agreement)
and the election by the Lessee to have the Collateral thereunder transferred to
an Eligible Deposit Taker other than BTMU, such increase to be payable from the
date such Collateral is so transferred to and including such date, if any, that
such Collateral is transferred to BTMU pursuant to the terms of such Pledge
Agreement.

 

34



--------------------------------------------------------------------------------

SCHEDULE I

Equity Investment

 

Institution

   Commitment Amount        (which is comprised of the Lease
Commitments and Construction
Commitments set forth below)  

BTMU Capital Leasing & Finance, Inc.

   $ 220,000,000   

AGGREGATE EQUITY COMMITMENTS:

   $ 220,000,000   

 

Institution

   Site    Construction Commitment
Amount  

BTMU Capital Leasing & Finance, Inc.

   Fremont 3E    $ 87,451,279.87   

 

Institution

   Site    Lease Commitment Amount  

BTMU Capital Leasing & Finance, Inc.

   Fremont 1    $ 22,630,869.82   

BTMU Capital Leasing & Finance, Inc.

   Fremont 3    $ 37,007,266.27   

BTMU Capital Leasing & Finance, Inc.

   Fremont 4    $ 18,708,344.23   

BTMU Capital Leasing & Finance, Inc.

   Port 1    $ 34,974,967.40   

BTMU Capital Leasing & Finance, Inc.

   Port 101    $ 19,227,272.41   



--------------------------------------------------------------------------------

SCHEDULE II

Addresses For Notice; Wire Instructions

LESSEE:

 

Lam Research Corporation 4650 Cushing Parkway Fremont, California 94538
Attention:    Odette Go Fax Number:   

_______________________________

Wire Transfer Instructions:

 

Account Name:   

_______________________________

Account Number:   

_______________________________

Bank Name:   

_______________________________

Bank Address:   

_______________________________

Bank Routing (Swift):   

_______________________________

Bank Routing (ABA):   

_______________________________

Bank Contact:   

_______________________________



--------------------------------------------------------------------------------

LESSOR:

 

BTMU Capital Leasing & Finance, Inc. 111 Huntington Avenue Boston, Massachusetts
02199 Attention:    Portfolio Servicing Telephone:   

_______________________________

Email:   

_______________________________

Wiring Instructions:

 

Bank:   

_______________________________

ABA#:   

_______________________________

Swift Code:   

_______________________________

Account Name:   

_______________________________

Account #:   

_______________________________

Reference:   

_______________________________



--------------------------------------------------------------------------------

SCHEDULE III

[Intentionally Omitted]



--------------------------------------------------------------------------------

SCHEDULE IV

Description of Each Site and Improvements

Site Fremont 1

Real Property in the City of Fremont, County of Alameda, State of California and
described as follows:

PARCEL ONE:

PARCEL 1, PARCEL MAP 5001, FILED MARCH 18, 1987, IN BOOK 168 OF MAPS, AT PAGES
24 THROUGH 26, ALAMEDA COUNTY RECORDS.

PARCEL TWO:

AN EASEMENT FOR PRIVATE ACCESS FOR THE BENEFIT OF PARCEL ONE, ABOVE, OVER THAT
PORTION OF PARCEL 2, PARCEL MAP 5001 DESIGNATED “J.A.E.” ON SAID MAP.

Site Fremont 3

Real Property in the City of Fremont, County of Alameda, State of California and
described as follows:

BEING ALL OF LOT 3 AND A PORTION OF LOT 4, AS SHOWN ON THE PARCEL MAP 5001 FILED
IN BOOK 168 OF MAPS, AT PAGES 24 THROUGH 26, ALAMEDA COUNTY RECORDS, DESCRIBED
AS FOLLOWS:

BEGINNING ON THE SOUTHERLY LINE OF CUSHING PARKWAY AT THE MOST WESTERLY CORNER
OF SAID LOT 3;

THENCE FROM SAID POINT OF BEGINNING, ALONG SAID SOUTHERLY LINE OF CUSHING
PARKWAY, NORTH 82° 48’ 27” EAST, 541.20 FEET TO THE BEGINNING OF A CURVE TO THE
LEFT;

THENCE CONTINUING ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY, ALONG SAID
CURVE, THROUGH A CENTRAL ANGLE OF 1° 25’ 35”, HAVING A RADIUS OF 2044.00 FEET
AND AN ARC DISTANCE OF 50.89 FEET;

THENCE LEAVING SAID SOUTHERLY LINE OF CUSHING PARKWAY, THE FOLLOWING THREE
(3) COURSES:

SOUTH 7° 11’ 33” EAST, 245.00 FEET;

NORTH 82° 48’ 27” EAST, 31.00 FEET; AND



--------------------------------------------------------------------------------

SOUTH 7° 11’ 33” EAST, 353.79 FEET TO THE SOUTHERLY LINE OF SAID LOT 4;

THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 4 AND LOT 3, SOUTH 85° 58’ 33” WEST,
624.04 FEET TO THE WESTERLY LINE OF SAID LOT 3;

THENCE ALONG SAID WESTERLY LINE, NORTH 7° 11’ 33” WEST, 563.66 FEET TO THE POINT
OF BEGINNING.

Site Fremont 3E

Real Property in the City of Fremont, County of Alameda, State of California and
described as follows:

PARCEL ONE:

PARCEL 2, PARCEL MAP 5001, FILED MARCH 18, 1987, IN BOOK 168 OF MAPS, AT PAGES
24 THROUGH 26, ALAMEDA COUNTY RECORDS.

EXCEPTING THEREFROM, ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERALS NOW OR AT
ANY TIME HEREAFTER SITUATE THEREIN AND THERE UNDER, AND ALSO THE RIGHT TO DRILL
FOR, PRODUCE AND USE WATER FROM THE SAID REAL PROPERTY IN CONNECTION WITH
DRILLING OR MINING OPERATIONS THEREON, AS RESERVED IN THE DEED FROM H. HERBST,
M. HERBST AND H.D. HERBST TO C.J. SCHOUWEILER RECORDED APRIL 21, 1950 AS SERIES
NO. AE-34804 IN BOOK 6085, PAGE 589 OF OFFICIAL RECORDS.

PARCEL TWO:

AN EASEMENT FOR PRIVATE ACCESS FOR THE BENEFIT OF PARCEL TWO, ABOVE, OVER THAT
PORTION OF PARCEL 1, PARCEL MAP 5001 DESIGNATED “J.A.E.” ON SAID MAP.

Site Fremont 4

Real Property in the City of Fremont, County of Alameda, State of California and
described as follows:

BEING A PORTION OF LOT 4, AS SHOWN ON THE PARCEL MAP 5001 FILED IN BOOK 168 OF
MAPS, AT PAGES 24 THROUGH 26, ALAMEDA COUNTY RECORDS, DESCRIBED AS FOLLOWS:

BEGINNING ON THE SOUTHERLY LINE OF CUSHING PARKWAY AT THE MOST NORTHEASTERLY
CORNER OF SAID LOT 4;



--------------------------------------------------------------------------------

THENCE FROM SAID POINT OF BEGINNING, ALONG THE EASTERLY AND SOUTHERLY LINE OF
SAID LOT 4, THE FOLLOWING TWO COURSES:

SOUTH 0° 35’ 19 EAST, 646.04 FEET; AND

SOUTH 85° 58’ 33 WEST, 354.60 FEET;

THENCE LEAVING THE SOUTHERLY LINE OF SAID LOT 4, THE FOLLOWING THREE
(3) COURSES:

NORTH 7°11’ 33 WEST, 353.79 FEET;

NORTH 82° 48’ 27 WEST, 31.00 FEET; AND

NORTH 7° 11’ 33 WEST, 245.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE ON THE
SOUTHERLY LINE OF CUSHING PARKWAY, FROM WHICH POINT A RADIAL LINE BEARS NORTH 8°
37’ 08 WEST;

THENCE EASTERLY ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY AND SAID CURVE,
THROUGH A CENTRAL ANGLE OF 7° 21’ 45, HAVING A RADIUS OF 2044.00 FEET AND AN ARC
DISTANCE OF 262.65 FEET;

THENCE CONTINUING ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY, NORTH 82° 48’ 27
EAST, 197.93 FEET TO THE POINT OF BEGINNING.

Site Port 1

Real property in the City of Livermore, County of Alameda, State of California,
described as follows:

PARCEL 6, AS SAID PARCEL IS SHOWN ON THE PARCEL MAP 7341 FILED IN BOOK 268 OF
PARCEL MAPS AT PAGE 85, ALAMEDA COUNTY RECORDS.

Site Port 101

Real property in the City of Livermore, County of Alameda, State of California,
described as follows:

ALL OF PARCEL 7 AS SAID PARCEL IS SHOWN AND SO DESIGNATED ON THE PARCEL MAP 7341
FILED FOR RECORD IN THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK
268 OF PARCEL MAPS AT PAGE 85, TOGETHER WITH A PORTION OF PARCEL 14 AS SAID
PARCEL IS SHOWN AND SO DESIGNATED ON THE MAP OF TRACT 7610 FILED FOR RECORD IN
THE OFFICE OF THE COUNTY RECORDER OF ALAMEDA COUNTY IN BOOK 293 OF MAPS AT PAGE
14, MORE PARTICULARLY DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

BEGINNING AT THE MOST SOUTHERLY CORNER COMMON TO SAID PARCEL 7 AND PARCEL 14;

THENCE ALONG THE BOUNDARY LINE OF SAID PARCEL 7 THE FOLLOWING TEN (10) COURSES

1. WESTERLY ALONG A NON-TANGENT 1278.00 FOOT RADIUS CURVE TO THE RIGHT FROM
WHICH THE CENTER OF SAID CURVE BEARS NORTH 05° 41’ 02” EAST, THROUGH A CENTRAL
ANGLE OF 3° 38’ 58” AN ARC DISTANCE OF 81.402 FEET;

2. ALONG A REVERSE 1022.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH THE CENTER
OF SAID CURVE BEARS SOUTH 09° 20’ 00” WEST, THROUGH A CENTRAL ANGLE OF 9° 20’
00” AN ARC DISTANCE OF 166.481 FEET;

3. WEST, 284.906 FEET;

4. NORTH, 666.259 FEET;

5. EASTERLY ALONG A NON-TANGENT 1452.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH
THE CENTER OF SAID CURVE BEARS NORTH 01° 01’ 32” EAST, THROUGH A CENTRAL ANGLE
OF 15° 46’ 40” AN ARC DISTANCE OF 399.843 FEET;

6. ALONG A REVERSE 29.00 FOOT RADIUS CURVE TO THE RIGHT FROM WHICH THE CENTER OF
SAID CURVE BEARS SOUTH 14° 45’ 08” EAST, THROUGH A CENTRAL ANGLE OF 36° 52’ 16”
AN ARC DISTANCE OF 18.662 FEET;

7. ALONG A REVERSE 21.00 FOOT RADIUS CURVE TO THE LEFT FROM WHICH THE CENTER OF
SAID CURVE BEARS NORTH 22° 07’ 08” EAST, THROUGH A CENTRAL ANGLE OF 36° 52’ 16”
AN ARC DISTANCE OF 13.514 FEET;

8. NORTH 75° 14’ 52” EAST, 30.267 FEET;

9. SOUTH 14° 45’ 08” EAST, 77.744 FEET; AND

10. SOUTH, 2.171 FEET,

THENCE LEAVING SAID BOUNDARY LINE OF PARCEL 7, EAST, 26.510 FEET;

THENCE SOUTH, 22.517 FEET;

THENCE EAST, 17.000 FEET;

THENCE SOUTH, 130.001 FEET;

THENCE WEST 27.000 FEET;



--------------------------------------------------------------------------------

THENCE SOUTH, 222.595 FEET;

THENCE EAST, 44.018 FEET;

THENCE SOUTH, 250.002 FEET;

THENCE WEST, 5.526 FEET TO A POINT ON THE EASTERLY LINE OF SAID PARCEL 7;

THENCE ALONG SAID EASTERLY LINE SOUTH, 41.262 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT A

TO PARTICIPATION AGREEMENT

Form of Advance Request

             [    ], 201  

 

To:    BTMU Capital Leasing & Finance, Inc., in its capacity as Lessor
(“Lessor”) under the Participation Agreement [to be executed on or about
December [    ], 20131/dated as of December 31, 2013] (as may be amended, the
“Participation Agreement”), among LAM Research Corporation, as Lessee (“Lessee”)
and Lessor From:    LAM Research Corporation in its capacity as
[Lessee2/Constructor] Re:    Advance for $ [            ]

1. All capitalized terms used but not defined herein shall have the meanings as
set forth in the [December [    ], 2013, draft of]3 the Participation Agreement.

2. The proposed Advance Date is              [    ], 201  4 (the “Advance
Date”).

3. The [Lessee/Constructor] hereby requests that the Advance be made in an
aggregate amount of $ [            ].

4. $[            ] of the Advance is to fund the acquisition of the Sites and
the Existing Improvements thereon and related Personal Property from the
Existing Lessor other than Carrying Costs and Transaction Costs. Annex A to this
Advance Request lists a breakdown of such amount by Site.5

5. $[            ] of the Advance is to fund Construction Costs other than
Carrying Costs and Transaction Costs.

6. $[            ] of the Advance is to fund Carrying Costs other than
Capitalized Yield.

7. $[            ] of the Advance is to fund Capitalized Yield.

8. $[            ] of the Advance is to fund Transaction Costs other than
Non-Utilization Fees.

 

1  Applicable only to initial Advance.

2  Applicable only to initial Advance.

3  Applicable only to initial Advance.

4  The Closing Date and, thereafter, the Monthly Date.

5  Applicable only to initial Advance.

 

A-1



--------------------------------------------------------------------------------

9. $[            ] of the Advance is to fund Non-Utilization Fees.

10. The initial Interim Accrual Period for the Advance commences on the Advance
Date and shall end on January [    ], 20146. [The initial Payment Period for the
Advance commences on the Advance Date and shall end on [            ], 2014.]7

11. The undersigned requests that disbursements be sent by wire transfer in
accordance with the wire instructions set forth in [the Funding Memo to be
delivered in connection with the initial Advance8/Schedule II of the
Participation Agreement].

12. [The Lessee agrees that it shall pay to the Lessor such amounts as may be
necessary to reimburse the Lessor for any loss or expense incurred (including
any loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Lessor to make, continue or maintain any
portion of its investment in any Equity Investment on an Interim LIBOR Rate or a
LIBOR Rate basis) as a result of the Advance not being made on the Advance Date
due to the Lessee cancelling or rescinding this Advance Request, or not
satisfying the conditions precedent to the Advance on the Advance Date such that
the Lessor is not able, in light of internal funding procedures or otherwise, to
deliver its portion of the Advance on the Advance Date. The Lessor shall
promptly notify the Lessee in writing of the amount of any claim under this
paragraph, the reason or reasons therefor and the additional amount required
fully to compensate the Lessor for such loss or expense. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding upon the Lessee.]

13. [The notice provisions set forth in Section 8.3 of the December [    ],
2013, draft of the Participation Agreement are hereby incorporated by reference
as if fully set forth herein. Any notices delivered hereunder in accordance with
such Section shall be deemed validly given to such other Person.]

14. [In addition, the provisions set forth in Sections 8.8, 8.10, 8.13 and 8.17
of the December [    ], 2013, draft of the Participation Agreement shall be
incorporated herein by reference.]

15. [The indemnity set forth herein shall survive the Advance Date and the
execution and delivery hereof.]9

16. Each addressee hereof shall be entitled to rely on this Advance Request and
the undersigned agrees that such addressees shall have third-party beneficiary
rights, all as if such addressees were signatories hereto.

 

6  The Monthly Date.

7  Applicable only to initial Advance.

8  Applicable only to initial Advance.

9  Paragraphs 12 - 15 applicable only to initial Advance.

 

A-2



--------------------------------------------------------------------------------

[Signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Advance Request to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first above written.

 

LAM RESEARCH CORPORATION By:  

 

Name:   Title:  

 

Sch. 2-4



--------------------------------------------------------------------------------

[ANNEX A TO EXHIBIT A

TO PARTICIPATION AGREEMENT]10

Annex A to Advance Request

Aggregate portion of Advance to fund the acquisition of the Sites and the
Existing Improvements thereon and related Personal Property from the Existing
Lessor other than Carrying Costs and Transaction Costs is $[            ].

 

Site    Per-Site Amount  

Fremont 1

   $ [             ] 

Fremont 3

   $ [             ] 

Fremont 3E

   $ [             ] 

Fremont 4

   $ [             ] 

Port 1

   $ [             ] 

Port 101

   $ [             ] 

 

10  Applicable only to initial Advance.

 

Sch. 2-5